Exhibit 10.5

 

 

 

CREDIT AGREEMENT

dated as of

August 14, 2013

among

CENTER POINT TERMINAL COMPANY, LLC,

as Borrower,

THE LENDERS PARTY HERETO

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent,

UNION BANK N.A.,

as Collateral Agent,

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

REGIONS BANK,

as Joint Bookrunners and Joint Lead Arrangers,

REGIONS BANK

as Syndication Agent,

and

BNP PARIBAS

and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I Definitions      1      SECTION 1.01   Defined
Terms      1      SECTION 1.02   Terms Generally      33      SECTION 1.03   Pro
Forma Calculations      34      SECTION 1.04   Classification of Loans and
Borrowings      34    ARTICLE II The Credits      35      SECTION 2.01  
Commitments      35      SECTION 2.02   Loans      35      SECTION 2.03  
Borrowing Procedure      36      SECTION 2.04   Evidence of Debt; Repayment of
Loans      36      SECTION 2.05   Fees      37      SECTION 2.06   Interest on
Loans      38      SECTION 2.07   Default Interest      39      SECTION 2.08  
Alternate Rate of Interest      39      SECTION 2.09   Termination and Reduction
of Commitments      39      SECTION 2.10   Conversion and Continuation of
Borrowings      40      SECTION 2.11   Voluntary Prepayment      41      SECTION
2.12   Mandatory Prepayments      42      SECTION 2.13   Reserve Requirements;
Change in Circumstances      42      SECTION 2.14   Change in Legality      43
     SECTION 2.15   Breakage      44      SECTION 2.16   Pro Rata Treatment     
44      SECTION 2.17   Sharing      45      SECTION 2.18   Payments      45     
SECTION 2.19   Taxes      46      SECTION 2.20   Assignment of Commitments Under
Certain Circumstances; Duty to Mitigate      48      SECTION 2.21   Defaulting
Lender      49      SECTION 2.22   Swing Line Loans      51      SECTION 2.23  
Reserved      52      SECTION 2.24   Increase in Commitments      52     
SECTION 2.25   Extension Amendments      53    ARTICLE III Representations and
Warranties      56      SECTION 3.01   Organization; Powers      56      SECTION
3.02   Authorization      56      SECTION 3.03   Enforceability      57     
SECTION 3.04   Governmental Approvals; No Conflicts      57      SECTION 3.05  
Financial Statements      57      SECTION 3.06   No Material Adverse Effect     
57   

 

i



--------------------------------------------------------------------------------

             Page     SECTION 3.07   Title to Properties; Possession Under
Leases      57      SECTION 3.08   Subsidiaries      58      SECTION 3.09  
Litigation; Compliance with Laws      58      SECTION 3.10   No Default      58
     SECTION 3.11   Federal Reserve Regulations      58      SECTION 3.12  
Investment Company Act      59      SECTION 3.13   Use of Proceeds      59     
SECTION 3.15   No Material Misstatements      59      SECTION 3.16   Employee
Benefit Plans      59      SECTION 3.17   Environmental Matters      60     
SECTION 3.18   Insurance      61      SECTION 3.19   Security Documents      61
     SECTION 3.20   Real Property      62      SECTION 3.21   Solvency      62
     SECTION 3.22   Related Documents      62      SECTION 3.23   Sanctioned
Persons      63      SECTION 3.24   Regulatory Status      63      SECTION 3.25
  Labor Matters      63      SECTION 3.26   Intellectual Property; Licenses,
Etc.      63      SECTION 3.27   Anti-Corruption Laws      64      SECTION 3.28
  Regulation H      64    ARTICLE IV Conditions of Lending      64      SECTION
4.01   All Credit Events      64      SECTION 4.02   First Credit Event      65
   ARTICLE V Affirmative Covenants      67      SECTION 5.01   Existence;
Compliance with Laws; Businesses and Properties      68      SECTION 5.02  
Insurance      68      SECTION 5.03   Obligations and Taxes      69      SECTION
5.04   Financial Statements, Reports, etc.      69      SECTION 5.05  
Litigation and Other Notices      71      SECTION 5.06   Information Regarding
Collateral      71      SECTION 5.07   Maintaining Records; Access to Properties
and Inspections      72      SECTION 5.08   Use of Proceeds      72      SECTION
5.09   Employee Benefits      72      SECTION 5.10   Compliance with
Environmental Laws      73      SECTION 5.11   Preparation of Environmental
Reports      73      SECTION 5.12   Further Assurances; Additional Guarantees
and Collateral      73      SECTION 5.13   Reserved      74      SECTION 5.14  
Unrestricted Subsidiaries      74      SECTION 5.15   Certain Post-Closing
Obligations      75      SECTION 5.16   Additional Cash Collateral      77   

 

ii



--------------------------------------------------------------------------------

             Page   ARTICLE VI Negative Covenants      77      SECTION 6.01  
Indebtedness      78      SECTION 6.02   Liens      79      SECTION 6.03   Sale
and Lease-Back Transactions      82      SECTION 6.04   Investments, Loans and
Advances      82      SECTION 6.05   Mergers, Consolidations and Sales of Assets
     85      SECTION 6.06   Restricted Payments; Restrictive Agreements      86
     SECTION 6.07   Transactions with Affiliates      88      SECTION 6.08  
Business of the Parent, the Borrower and Restricted Subsidiaries      89     
SECTION 6.09   Other Indebtedness and Agreements      89      SECTION 6.10  
Interest Coverage Ratio      90      SECTION 6.11   Maximum Leverage Ratio     
90      SECTION 6.12   Fiscal Year      90      SECTION 6.13   Hedging      90
     SECTION 6.14   Negative Pledge      90    ARTICLE VII Events of Default   
  90      SECTION 7.01   Events of Default      90      SECTION 7.02   Remedies
Upon Events of Default      92    ARTICLE VIII The Administrative Agent and the
Collateral Agent; Etc.      93    ARTICLE IX Miscellaneous      97      SECTION
9.01   Notices; Electronic Communications      97      SECTION 9.02   Survival
of Agreement      100      SECTION 9.03   Binding Effect      100      SECTION
9.04   Successors and Assigns      100      SECTION 9.05   Expenses; Indemnity
     105      SECTION 9.06   Right of Setoff      106      SECTION 9.07  
Applicable Law      107      SECTION 9.08   Waivers; Amendment      107     
SECTION 9.09   Interest Rate Limitation      108      SECTION 9.10   Entire
Agreement      108      SECTION 9.11   WAIVER OF JURY TRIAL      109     
SECTION 9.12   Severability      109      SECTION 9.13   Counterparts      109
     SECTION 9.14   Headings      109      SECTION 9.15   Jurisdiction; Consent
to Service of Process      109      SECTION 9.16   Confidentiality      110     
SECTION 9.17   Lender Action      111      SECTION 9.18   USA PATRIOT Act Notice
     111      SECTION 9.19   No Fiduciary Duty      111      SECTION 9.20  
Affiliate Activities      112      SECTION 9.21   Non-Recourse to General
Partner      112   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01(a)   -    Immaterial Restricted Subsidiaries Schedule 1.01(b)   -
   Specified IPO Transactions Schedule 2.01   -    Lenders and Commitments
Schedule 3.01   -    Jurisdictions of Loan Parties Schedule 3.04   -   
Governmental Approvals Schedule 3.07   -    Existing Rights of First Refusal
Schedule 3.08   -    Subsidiaries Schedule 3.09   -    Litigation Schedule 3.17
  -    Environmental Matters Schedule 3.18   -    Insurance Schedule 3.19(a)   -
   UCC Filing Offices Schedule 3.20(a)   -    Owned Real Property Schedule
3.20(b)   -    Leased Real Property Schedule 3.24   -    Regulatory Matters
Schedule 5.15   -    Post-Closing Obligations Schedule 6.01   -    Existing
Indebtedness Schedule 6.02   -    Existing Liens Schedule 6.04   -    Existing
Investments Schedule 6.07   -    Certain Transactions with Affiliates EXHIBITS  
   Exhibit A   -    Form of Assignment and Acceptance Exhibit B-1   -    Form of
Borrowing Request Exhibit B-2   -    Form of Swing Line Borrowing Request
Exhibit C   -    Form of Revolving Loan Note Exhibit D   -    Form of Interest
Election Notice Exhibit E   -    Reserved Exhibit F   -    Form of Prepayment
Notice Exhibit G   -    Form of Guarantee and Collateral Agreement Exhibit H   -
   Form of Subordinated Intercompany Note Exhibit I   -    Form of Compliance
Certificate Exhibit J   -    Form of U.S. Tax Compliance Certificate Exhibit K  
-    Form of Perfection Certificate Exhibit L   -    Form of Solvency
Certificate Exhibit M   -    Form of Mortgage Exhibit N   -    Form of Super
Parent Guarantee Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 14, 2013, among Center Point Terminal
Company, LLC, a limited liability company formed under the laws of Delaware (the
“Borrower”), the Lenders (such term and each other capitalized term used but not
defined in this introductory statement having the meaning given it in Article
I), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent (in such
capacity, including any successor thereto in such capacity, the “Administrative
Agent”) and UNION BANK N.A., as collateral agent (in such capacity, including
any successor thereto in such capacity, the “Collateral Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time after the Closing Date and from time to time prior to the
Maturity Date in an aggregate principal amount, as of the Closing Date, at any
time outstanding (when taken together with the face amount of Swing Line Loans
then outstanding) not in excess of $200,000,000. The proceeds of the Revolving
Loans may be used on or after the Closing Date (i) to pay Transaction Expenses
(as defined below), (ii) to repay the existing indebtedness under that certain
Amended and Restated Loan Agreement effective as of April 8, 2008 between
Borrower and Regions (as amended by that certain Amendment No. 1 to Amended and
Restated Loan Agreement effective as of June 17, 2011, that certain Amendment
No. 2 to Amended and Restated Loan Agreement effective as of July 1, 2011, that
certain Amendment No. 3 to Amended and Restated Loan Agreement effective as of
April 1, 2013 and as further amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), (iii) to provide for
ongoing working capital requirements of the Borrower, (iv) for Permitted
Acquisitions, investments and capital expenditures and (v) for general corporate
purposes, including distributions, of the Parent, the Borrower and their
respective Subsidiaries.

The Borrower and each other Loan Party desires to secure all of the Obligations
under the Loan Documents by granting to the Collateral Agent, for the benefit of
the Secured Parties, a security interest in and Lien upon substantially all of
the property of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. All Swing Line Loans shall
be ABR Loans and shall bear interest at a rate determined by reference to the
Alternate Base Rate.

“Account Control Agreements” with respect to any deposit account and securities
account, an account control agreement in form and substance reasonably
acceptable to the Administrative Agent.

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(g).

“Acquisition Consideration” shall mean, with respect to any Permitted
Acquisition, the aggregate fair market value of cash and non-cash consideration
for such Permitted Acquisition. The “Acquisition Consideration” for any
Permitted Acquisition expressly includes Indebtedness assumed by the Borrower

 

1



--------------------------------------------------------------------------------

or its Restricted Subsidiaries in such Permitted Acquisition (including any
Indebtedness incurred pursuant to Section 6.01(g)) and the good faith estimate
by the Borrower of the maximum amount of any deferred purchase price obligations
(including contingent consideration payments) incurred in connection with such
Permitted Acquisition.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(b).

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, dated as of August 14 , 2013, as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) the Borrower or a Restricted Subsidiary thereof would be required to
pay to the counterparty thereof if such Hedging Agreement were terminated on
such date.

“Alternate Base Rate” shall mean, for any day, (a) in the case of an ABR
Borrowing that is not a Swing Line Loan Borrowing, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (iii) the Reserve
Adjusted Eurodollar Rate as of such date for a one-month Interest Period plus
1.00%, and (b) in the case of an ABR Borrowing that is a Swing Line Loan
Borrowing, at the Borrower’s option, a rate per annum equal to (i) the Prime
Rate in effect on such day, (ii) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1.00% or (iii) the Reserve Adjusted Eurodollar Rate as of
such date for a one-month Interest Period plus 1.00%; provided that, for the
avoidance of doubt, in each case, the Reserve Adjusted Eurodollar Rate for any
day shall be based on the rate determined on such day at approximately 11 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association (or the successor thereto if the British Bankers Association is no
longer making the British Bankers Association Interest Settlement Rates
available) as an authorized vendor for the purpose of displaying such rates). If
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clauses (a)(ii) and (b)(ii) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Reserve Adjusted Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Reserve Adjusted Eurodollar Rate, as the case may be.
Notwithstanding the foregoing, on any date of determination the Alternate Base
Rate shall be no less than 0.00%.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, for any day (a) with respect to ABR Loans
hereunder, the applicable rate per annum set forth under the heading “Applicable
Margin for ABR Loans” on the Pricing Grid which corresponds to the Total
Leverage Ratio set forth in the most recently delivered Compliance Certificate
and (b) with respect to Eurodollar Loans hereunder, the applicable rate per
annum set forth under the heading “Applicable Margin for Eurodollar Loans” on
the Pricing Grid which corresponds to the Total Leverage Ratio set forth in the
most recently delivered Compliance Certificate. Each change in the Applicable
Margin resulting from a change in the Total Leverage Ratio shall be effective
with respect to all Revolving Loans and Swing Line Loans outstanding on and
after the date of delivery to the Administrative Agent of the financial
statements and certificates required by clauses (i), (ii) and (iii) of
Section 5.04(a), respectively, indicating such change until the date immediately
preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, the
initial Total Leverage Ratio shall be based on the certificates delivered on the
Closing Date as required by clause (n) of Section 4.02. In addition, (a) at any
time the Borrower has failed to deliver the financial statements and
certificates required by clauses (i), (ii) and (iii) of Section 5.04(a),
respectively and until such time as the Borrower delivers such financial
statements and certificates, or (b) at any time after the occurrence and during
the continuance of an Event of Default (i) of the type other than Event of
Default described in Section 7.01 (b) and (c), or (ii) of the type described in
Section 7.01 (b) and (c) and of the type referred in (i) above, the Total
Leverage Ratio shall be deemed to be in Category immediately below the Category
applicable immediately prior to such failure to deliver the financial statements
and certificates or Event of Default for purposes of determining the Applicable
Margin. Notwithstanding anything to the contrary contained above in this
definition or elsewhere in this Agreement, if it is subsequently determined that
the computation of the Total Leverage Ratio delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest for any period based on an Applicable Margin that is less than
that which would have been applicable had the Total Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Margin” for any day occurring within the period covered by inaccurate
computation shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Total Leverage Ratio for such period, and any
shortfall in the interest paid by the Borrower for the relevant period pursuant
to Section 2.06 as a result of the miscalculation of the Total Leverage Ratio
shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.06, as applicable, at the time the interest for such
period was required to be paid pursuant to Section 2.06 (and shall remain due
and payable until paid in full), in accordance with the terms of this Agreement;
provided, that notwithstanding the foregoing, (x) other than while an Event of
Default described in Section 7.01(g) or (h) has occurred, such shortfall shall
be due and payable five (5) Business Days following the determination described
above and (y) if an Event of Default described in Section 7.01(g) or (h) has
occurred, such shortfall shall be due and payable immediately upon the
determination described above.

“Applicable Period” shall mean, in respect of any date (including any Date of
Determination), the four fiscal quarters ending on or (if such date is not a
Date of Determination) prior to such date.

“Application of IPO Proceeds” shall mean the application of the gross proceeds
of the IPO to (a) repay Indebtedness outstanding under the Existing Credit
Agreement in an amount not to exceed $10,000,000, (b) fund the payment of the
IPO Costs, (c) fund the payment of existing payables in an amount not to exceed
$7,500,000 and (d) to provide working capital to the Borrower in an amount not
to exceed $15,000,000.

“Appraisal Report” shall mean, in respect to each Mortgaged Property, an
appraisal of each such property addressed to the Administrative Agent for the
ratable benefit of the Lenders and prepared by

 

3



--------------------------------------------------------------------------------

Turner Mason and Company or another qualified independent appraiser, mutually
acceptable to the Administrative Agent and the Borrower, who is a member of the
American Institute of Real Estate Appraisers. Each Appraisal Report (a) shall
have been prepared in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation in compliance with Title XI of
the Financial Institutions Reform, Recovery and Enforcement Act of 1989 and
(b) shall be based on and set forth reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent.

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean, collectively, BTMU and Regions in their respective
capacities as joint lead arrangers and joint bookrunners for the Credit
Facilities.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (but not an assignment and acceptance
entered into by the Borrower or any of the Borrower’s Affiliates or
Subsidiaries), and accepted by the Administrative Agent, in the form of Exhibit
A or such other form as shall be approved by the Administrative Agent.

“Available Cash” shall have the meaning assigned to such term in the Parent LP
Agreement.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have corresponding meanings.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1 or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

“BTMU” shall mean The Bank of Tokyo-Mitsubishi UFJ, Ltd., in its individual
capacity.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the “principal” amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Casualty Event Receipts” shall mean any cash received by or paid to or for the
account of the Borrower or any of the Restricted Subsidiaries constituting
proceeds of insurance (excluding proceeds of business interruption insurance to
the extent such proceeds constitute compensation for lost earnings) or
condemnation awards (and payments in lieu thereof), net of (i) any taxes paid or
payable as a result of the receipt of such cash (or reasonably and in good faith
reserved for the payment of any such taxes after taking into account all
available credits and deductions), (ii) reasonable out-of-pocket transaction
costs incurred in connection with obtaining such cash and (iii) any amount
thereof prohibited by FERC to be applied to the prepayment of Indebtedness;
provided, however, that “Casualty Event Receipts” shall not include cash
received to the extent (x) received by such Person in respect of a related claim
made by an unrelated third-party against, or loss by, such Person which is
promptly applied to pay (or to reimburse such Person for its prior payment of)
such claim or loss (and the costs and expenses of such Person with respect
thereto) or (y) if (A) the Borrower delivers to the Administrative Agent a
certificate of a Responsible Officer within three (3) Business Days after
receipt of such cash setting forth the Borrower’s intent to (or to cause its
Restricted Subsidiaries to) repair, restore or replace such property or
otherwise to reinvest such proceeds in productive assets of a kind then used or
usable in the business of the Borrower and the Restricted Subsidiaries within
360 days of receipt of such proceeds and in each case such proceeds are used for
such reinvestment within such 360 day period (or, if committed to be so used
within such period, are so reinvested within a further 180 days thereafter) and
(B) no Default or Event of Default shall have occurred and shall be continuing
at the time of such certificate or at the proposed time of the application of
such proceeds (provided that to the extent not so used at the end of such
period, such proceeds shall at such time be deemed to be a Casualty Event
Receipt).

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

A “Change in Control” shall mean the occurrence of any of the following:

(a) Parent fails to directly or indirectly own and control beneficially and of
record (free and clear of all Liens other than Liens permitted under
Section 6.02) 100% of the Equity Interests of the Borrower;

(b) the General Partner shall fail to directly own and control beneficially and
of record (free and clear of all Liens other than Liens of the type permitted
under Section 6.02) 100% of the general partner interests of the Parent;

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, and any
Permitted Holder) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d- 5 under the Securities Exchange Act of 1934), directly or indirectly, of
35% or more of the voting Equity Interests of the General Partner on a
fully-diluted basis; or

 

5



--------------------------------------------------------------------------------

(d) a majority of the seats on the board of directors or managers of the General
Partner (or if the General Partner does not have a board of directors or
managers, of the entity controlling the General Partner that has a board of
directors or managers) shall at any time be occupied by Persons who were neither
(i) appointed or nominated by a Permitted Holder nor (ii) appointed or nominated
by a majority of the directors or managers of the General Partner (or if the
General Partner does not have a board of directors or managers, of the entity
controlling the General Partner that has a board of directors or managers) so
appointed or nominated.

“Change in Law” shall mean the occurrence after the date of this Agreement or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.13, by any lending office of such Lender
or by such Lender’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory agencies, in each case, pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or Swing Line Commitment.

“Closing Date Availability Requirements” shall mean (a) that Super Parent and
any of its Subsidiaries (other than Parent and its Subsidiaries) that hold the
IPO proceeds Guarantees the Obligations, and (b) the greater of (i) all of the
proceeds of the IPO (after the Application of IPO Proceeds) and
(ii) $120,000,000 in cash, are deposited and maintained in a deposit account
with one or more Lenders or deposited and maintained as Permitted Investments in
a securities account that is subject to an Account Control Agreement, as the
case may be (such accounts, collectively, the “IPO Proceeds Accounts”).

“Closing Date” shall mean August 14, 2013.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (unless as herein specifically provided otherwise).

“Co-Documentation Agent” shall mean each of BNP Paribas and PNC Bank, National
Association, in their respective capacities as co-documentation agents.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

6



--------------------------------------------------------------------------------

“Commencement Date” shall mean, in respect of any Material Project, the earlier
of (x) the date the construction or expansion of such Material Project commences
or (y) the date of the first material cash expenditures in connection with the
acquisition of any Real Property to facilitate the construction or expansion of
such Material Project.

“Commercial Operation Date” shall mean, with respect to any Material Project,
the date on which such Material Project has achieved full and complete
Commercial Operation.

“Commercial Operation” shall be deemed achieved for any Material Project at such
time, at or after the completion of construction or expansion thereof and the
initial placement thereof into service, as such Material Project first realizes
the long-term revenue levels reasonably expected by the Borrower for such
Material Project.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Swing Line Commitment or Increased Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(a)(iii).

“Conflicts Committee” shall have the meaning ascribed thereto in the Parent LP
Agreement.

“Consolidated EBITDA” shall mean, at any Date of Determination for the
Applicable Period related thereto, an amount equal to Consolidated Net Income in
respect of such Applicable Period plus

(x) the sum of the following, without duplication, and in the cases of clauses
(a) and (b), to the extent deducted in calculating such Consolidated Net Income:

(a) (i) provision for all Taxes (whether or not paid, estimated or accrued)
based on income, profits or capital (including penalties and interest, if any),
net of any applicable credits, (ii) Consolidated Interest Expense and
(iii) depreciation, amortization and all other non-cash charges or non-cash
losses, plus

(b) Transaction Expenses, plus

(c) the amount of any non-recurring upfront costs of projects that are factually
supportable and that management reasonably expects to add value to the business
of the Borrower and its Subsidiaries; plus

(d) any costs or expenses pursuant to any equity-related benefit plan, or any
stock subscription or shareholder agreement, to the extent funded with cash
proceeds contributed to the capital of the Borrower as common equity, plus

(e) for any Material Projects commenced (or acquired) by the Borrower or any
Restricted Subsidiary with a Commencement Date occurring on or prior to the Date
of Determination, Consolidated EBITDA Material Project Adjustments for such
Material Project for such period; provided that the aggregate amount of
adjustments included in this clause (e) for any period in respect of all
Material Projects taken together shall not exceed 15% of pro forma Consolidated
EBITDA (calculated without giving effect to this clause (e)),

 

7



--------------------------------------------------------------------------------

minus

(y) the following to the extent included in calculating such Consolidated Net
Income, without duplication:

(a) without duplication of the netting provided in clause (x)(a)(i) above,
Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period;

(b) all cash payments made during such period on account of reserves,
restructuring charges, and other non-cash charges added to Consolidated Net
Income pursuant to clause (x)(a)(iii) above; and

(c) other income of the Borrower and the Restricted Subsidiaries increasing
Consolidated Net Income which does not represent a cash item in such period.

Notwithstanding the foregoing, (a) for purposes of calculating the Total
Leverage Ratio and Interest Coverage Ratio for any period (A) pro forma effect
(as reasonably determined by the Borrower in good faith and approved by the
Administrative Agent (such approval not to be unreasonably withheld)) shall be
given for any acquisition by Borrower, its Subsidiaries or their respective
joint ventures for Acquisition Consideration greater than $10,000,000 (assuming
the consummation of such acquisition and the incurrence or assumption of any
Indebtedness in connection therewith occurred as of the first day of such
period) and (B) the Consolidated EBITDA of any Person or line of business sold
or otherwise disposed of by the Borrower, its Subsidiaries or their respective
joint ventures during such period shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

“Consolidated EBITDA Material Project Adjustments” shall mean, with respect to
any Material Project commenced (or acquired) by the Borrower or any Restricted
Subsidiary, (a) for each Applicable Period ending prior to the Commercial
Operation Date thereof (but including the Applicable Period ending with the
fiscal quarter in which such Commercial Operation Date occurs) a percentage
(based on the then current completion percentage of such Material Project as of
the Date of Determination, reasonably determined by the Borrower in good faith
and approved by the Administrative Agent (such approval not to be unreasonably
withheld), and to the extent engineering, procurement and construction contracts
are entered into are available, by reference to scheduled completion specified
in the engineering, procurement and construction contracts in connection with
such Material Project) of the Projected Consolidated EBITDA attributable to such
Material Project, net of actual Consolidated EBITDA attributable to or generated
by such Material Project, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Applicable Period commencing with the fiscal
quarter in which the Commencement Date in respect of such Material Project
occurs and for each Applicable Period thereafter until the Commercial Operation
Date of such Material Project (including the Applicable Period ending with the
fiscal quarter in which such Commercial Operation Date occurs); provided that if
the actual Commercial Operation Date does not occur by the Scheduled Commercial
Operation Date, then the foregoing amount shall be reduced, for Applicable
Periods ending after the Scheduled Commercial Operation Date to (but excluding)
the Applicable Period ending with the fiscal quarter in which such Commercial
Operation Date occurs, by the following percentage amounts depending on the
period of delay (based on the period of actual delay or then estimated delay
(estimated on the Date of Determination), whichever is longer): (i) 90 days or
less, 0%; (ii) longer than 90 days, but not more than 180 days, 25%;
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but

 

8



--------------------------------------------------------------------------------

not more than 365 days, 75% and (v) longer than 365 days, 100%, and
(b) beginning with the Applicable Period ending with the first full fiscal
quarter following the Commercial Operation Date of such Material Project and for
the Applicable Periods ending with the two immediately succeeding fiscal
quarters, an amount equal to 75% (if the first full fiscal quarter), 50% (if the
second full fiscal quarter) or 25% (if the third full fiscal quarter) of the
Projected Consolidated EBITDA attributable to such Material Project for the
first full Applicable Period following such Commercial Operation Date, which may
be added to actual Consolidated EBITDA for such Applicable Periods.

Notwithstanding the foregoing, no such Consolidated EBITDA Material Project
Adjustment shall be allowed with respect to any Material Project unless (A) at
least 30 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the day on which financial statements are
required to be delivered for the fiscal quarter for which the Borrower desires
to commence inclusion of such Consolidated EBITDA Material Project Adjustment
with respect to a Material Project, the Borrower shall have delivered to the
Administrative Agent notice of such Material Project and the Scheduled
Commercial Operation Date with respect thereto, together with written pro forma
projections of Consolidated EBITDA attributable to such Material Project for the
first full Applicable Period following the Scheduled Commercial Operation Date
with respect to such Material Project and (B) prior to the day on which
financial statements are required to be delivered for the initial fiscal quarter
for which the Borrower desires to commence inclusion of such Consolidated EBITDA
Material Project Adjustment with respect to a Material Project, the Borrower
shall have provided a certificate showing the calculation of such Projected
Consolidated EBITDA and the Administrative Agent shall have approved such
Projected Consolidated EBITDA (such approval not to be unreasonably withheld).

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, plus (b) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower or any Restricted Subsidiary with respect to interest rate Hedging
Agreements and excluding amortized, non-cash financing costs.

“Consolidated Net Income” shall mean, as of any Date of Determination for the
Applicable Period related thereto, the net income (or loss) of Parent, the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP; provided, however, that Consolidated Net Income shall exclude
(a) extraordinary, unusual or non-recurring gains, losses, charges or expenses
for such Applicable Period, (b) the net income of any Restricted Subsidiary
during such Applicable Period to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of such income
is not permitted on such Date of Determination by operation of the terms of its
Organizational Documents or any agreement, instrument or law applicable to such
Restricted Subsidiary, except that the Borrower’s equity in any net loss of any
such Restricted Subsidiary for such Applicable Period shall be included in
determining Consolidated Net Income, (c) any income (or loss) for such
Applicable Period of any Person if such Person is not a Restricted Subsidiary of
the Borrower, except that the aggregate amount of cash actually distributed by
such Person during such Applicable Period to Parent, the Borrower or a
Restricted Subsidiary of the Borrower as a dividend or other distribution (as
long as, in the case of a dividend or other distribution to a Restricted
Subsidiary of the Borrower, such Restricted Subsidiary is not precluded from
further distributing such amount to the Borrower as described in clause (b) of
this proviso) shall be included in Consolidated Net Income, (d) non-cash gains
and losses attributable to movement in the mark-to-market valuation of Hedging
Agreements pursuant to Financial Standards Accounting Board (“FASB”) Accounting
Standards Codification (“ASC 815”), (e) the cumulative effect

 

9



--------------------------------------------------------------------------------

of a change in accounting principles, (f) any charges or expenses relating to
severance, relocation and one-time compensation charges, (g) gain or loss
realized upon the sale or other disposition of assets out of the ordinary course
of business, (h) deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or any Hedging
Agreement, (i) non-cash charges, expenses or other impacts of purchase or
recapitalization accounting, including, to the extent applicable, any accruals
and reserves established under purchase or recapitalization accounting as a
result of the transactions contemplated hereby in accordance with GAAP,
(j) non-cash impairment charges or asset write-offs, and any amortization of
intangibles, (k) cash charges or costs in connection with any investment,
acquisition, sale or other disposition of assets, issuance of Equity Interests
or Indebtedness, or amendment relating to any Indebtedness (in each case,
whether or not completed), and (l) to the extent covered by insurance and
actually reimbursed, any expenses with respect to liability or casualty events
or business interruption.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of Parent, the Borrower and its Restricted Subsidiaries, determined
in accordance with GAAP, as set forth on the most recently delivered
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Agreement” shall mean the Contribution, Conveyance and Assumption
Agreement dated as of the Closing Date, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 6.09(b).

“Contribution Documents” shall mean the collective reference to the Contribution
Agreement, and all exhibits and schedules thereto, together with any related
bills of sale, conveyance and similar transfer documents necessary to effect the
intent of the Contribution Agreement, including such documents as executed.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Group Liability” shall mean, to the extent reasonably expected to
result in liability of the Borrower or any Restricted Subsidiary in an aggregate
amount exceeding $1,000,000, any and all liabilities, contingent or otherwise
(i) under Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under
Sections 412 and 4971 of the Code, (iv) resulting from a violation of the
continuation coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code or the group health plan requirements of Section 601
et seq. of ERISA, or (v) under corresponding or similar provisions of foreign
laws or regulations.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the Revolving Facility and swing line loan
facility provided for by this Agreement.

“Date of Determination” shall mean the last day of any fiscal quarter of the
Borrower, starting with the last day of the first full fiscal quarter of the
Borrower following the Closing Date.

 

10



--------------------------------------------------------------------------------

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.07.

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Swing Line Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower and the Administrative Agent
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

“Deficiency” shall have the meaning assigned to such term in Section 2.02(f).

“Dispositions” shall mean the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction or by way of merger)
of any property by Parent, the Borrower or any Restricted Subsidiary to any
Person other than Parent, the Borrower or any Restricted Subsidiary (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith in an
amount (determined by reference to the fair market value of such property), for
any

 

11



--------------------------------------------------------------------------------

transaction or series of related transactions, in excess of $1,000,000 (provided
that the aggregate amount for all transactions or series of related transactions
not in excess of $1,000,000 and so excluded from Dispositions shall not exceed
$5,000,000 in the aggregate after the Closing Date). “Dispose” shall have a
correlative meaning.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is 180 days following the Latest Maturity Date, or (b) is convertible
into or exchangeable (unless at the sole option of the issuer thereof) for
(i) debt securities or (ii) any Equity Interest referred to in clause (a) above,
in each case at any time prior to the date that is 180 days following Latest
Maturity Date.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Drop-Down Acquisition” shall mean any acquisition by the Borrower or one or
more of its Subsidiaries of property or assets (including Equity Interests of
any Person but excluding capital expenditures or acquisitions of inventory or
supplies in the ordinary course of business) from the Permitted Holders or any
of their subsidiaries or Affiliates (other than the Parent or any of its
Subsidiaries); provided that approval of the Conflicts Committee shall be
required for any Drop-Down Acquisition the aggregate fair market value of cash
and non-cash consideration for which exceeds $10,000,000.

“Eligible Assignee” shall mean any Person other than a natural Person or the
Borrower or any of its Affiliates that is (i) a Lender, an Affiliate of any
Lender or an Approved Fund (any two or more related Approved Funds being treated
as a single Eligible Assignee for all purposes hereof), or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) and which extends credit or buys loans in the ordinary course.

“Environmental Laws” shall mean any and all Laws relating to pollution, the
preservation and protection of natural resources (including, without limitation,
threatened or endangered species and wetlands) or the environment, the
generation, use, handling, transportation, storage, treatment, or Release of or
exposure to Hazardous Materials or health or safety.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law or Environmental Permit, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” shall mean any permit required under any Environmental
Law.

 

12



--------------------------------------------------------------------------------

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equity Issuance” shall mean any issuance or sale by Parent, the Borrower or any
Restricted Subsidiaries of any Equity Interests of Parent, the Borrower or any
such subsidiary, as applicable, except in each case for (a) any issuance or sale
to Parent, the Borrower or any Restricted Subsidiary, (b) any issuance of
directors’ qualifying shares and (c) sales or issuances of common stock of
Parent to management or employees of Parent, the Borrower or any Restricted
Subsidiary under any employee stock option or stock purchase plan or employee
benefit plan in existence from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA and Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation),
(b) the failure of any Plan to meet the minimum funding standard of Section 412
or 430 of the Code or Section 302 or 303 of ERISA, whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (d) a determination that any Plan is, or is expected to be, in “at
risk” status (as defined in Section 430 of the Code or Section 303 of ERISA),
(e) a determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the complete or partial withdrawal of the Borrower or any Restricted
Subsidiaries or their required ERISA Affiliates from any Plan or Multiemployer
Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or to appoint a trustee to administer any Plan, (h) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 436(f) of the Code, (i) the receipt by the Borrower or any
Restricted Subsidiary or any of their required ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any Restricted
Subsidiary or any of their required ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA, (j) the occurrence of a “prohibited transaction”
(within the meaning of Section 4975 of the Code) with respect to which the
Borrower or any Restricted Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any Restricted Subsidiary could otherwise be liable, (k) the imposition of a
Lien under Section 412 or 430(k) of the Code or Section 303(k) or 4068 of ERISA
on any property (or rights to property, whether real or personal) of the
Borrower or any Restricted Subsidiary or any of their required ERISA Affiliates
or (l) any other event or condition with respect to a Plan or Multiemployer Plan
that would materially affect the business of the Borrower or any Restricted
Subsidiary taken as a whole.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Reserve Adjusted Eurodollar Rate.

 

13



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum determined on the basis of the
London interbank offered rate for deposits in Dollars with maturities comparable
to the Interest Period as it appears on the display page “BBAM1” on the
Bloomberg service for the purpose of displaying the British Bankers’ Association
Interest Settlement Rates for Dollar deposits (or any successor or substitute
page or service providing quotations of interest rates applicable to Dollar
deposits in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time), at
approximately 11:00 a.m. (London time), two (2) Business Days prior to the first
day of such Interest Period (provided that, if the display page “BBAM1” on the
Bloomberg service is not available then Eurodollar Rate shall mean the average
of the offered quotation of four or more reference banks selected by the
Administrative Agent from among major banks in the London interbank market for
Dollar deposits of amounts comparable to the outstanding principal amount of the
Eurodollar Borrowing with maturities comparable to the Interest Period to be
applicable to the Eurodollar Borrowing with an instruction to such reference
banks to, if possible, use a quotation based on an international market
reference that would most closely resemble LIBO Rate) determined as of 11:00
a.m. (London time) two (2) Business Days prior to the first day of such Interest
Period divided (and rounded upward to four decimal places) by a percentage equal
to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D. For purposes of this definition, the term the term
“British Bankers’ Association” means the British Bankers’ Association or any
successor to the British Bankers’ Association that becomes responsible for
administering and/or regulating the London interbank offered rate for deposits
in Dollars. In the event that the Borrower requests a Eurodollar Borrowing with
maturities for a period that is not displayed on page “BBAM1”, then the
Administrative shall use available rates to interpolate in a manner reasonably
acceptable to the Borrower the Eurodollar Rate for maturities for the requested
Interest Period. Notwithstanding the foregoing, on any date of determination the
Eurodollar Rate shall be no less than 0.00%.

“Events of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (a) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act (or any successor provision thereof) (such obligation, a “Swap
Obligation”) and that is subject to the Commodity Exchange Act if, and to the
extent that, all or a portion of the Guarantee of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) (i) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any applicable keepwell, support,
or other agreement for the benefit of such Guarantor and any and all applicable
guarantees of such Swap Obligations by other Loan Parties), at the time the
Guarantee of (or the grant of such security interest by, as applicable) such
Loan Party becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and hedge bank applicable to
such Swap Obligations.

 

14



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Loan Parties, (a) income or franchise Taxes imposed on (or
measured by) its overall net income (i) by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or (ii) that are Other Connection Taxes, (b) any branch profits Taxes or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(a)), any U.S. federal withholding Tax
that is imposed on amounts payable to such Foreign Lender under laws in effect
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.19(e)(i) or Section 2.19(e)(ii), except, in each case, to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 2.19(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Commitment” shall have the meaning assigned to such term in
Section 2.25(a).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Existing Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Extended Commitment” shall have the meaning assigned to such term in
Section 2.25(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.25(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.25(b).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.25(c).

“Extension Date” shall have the meaning assigned to such term in
Section 2.25(d).

“Extension Election” shall have the meaning assigned to such term in
Section 2.25(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.25(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

15



--------------------------------------------------------------------------------

“Fees” shall mean the Revolving Credit Commitment Fees and the Administrative
Agent Fees.

“FERC” shall mean the Federal Energy Regulatory Commission, or its successor.

“Financial Covenants” shall mean the covenants set forth in Sections 6.10 and
6.11.

“Financial Covenant Compliance” shall mean, as of any date of determination,
that the Borrower is in compliance with the covenant levels set forth in the
Financial Covenants as of the last day of the most recently ended fiscal quarter
for which financial statements are required to be delivered pursuant to Sections
5.04(a)(i) or 5.04(a)(ii), in each case recalculated to give effect to (i) Total
Debt as of such date of determination and any concurrent incurrence of any
Indebtedness (including any commitments that are being incurred on such date of
determination, assuming the borrowing of the entire amount thereof on such
date), (ii) Unrestricted Cash as of such date of determination after giving
effect to any event for which Financial Covenant Compliance is being determined
(but not any increase in Unrestricted Cash attributable to any Indebtedness
being so incurred), (iii) in the case of any calculation under Section 6.04(g),
any such Permitted Acquisition permitted thereunder occurring after the end of
such Applicable Period, in each case, as if such events had occurred on the
first day of the Applicable Period in respect of such calculations and remained
in effect on the last day of the Applicable Period, and (iv) any other
acquisition by Borrower, its Subsidiaries or their respective joint ventures for
Acquisition Consideration greater than $10,000,000, in each case, as if such
events had occurred on the first day of the Applicable Period in respect of such
calculations and remained in effect on the last day of the Applicable Period).

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(c).

“Foreign Lender” shall mean any Lender that is not a “United States person” as
such term is defined in Section 7701(a)(30) of the Code.

“Foreign Pension Plan” shall mean any employee benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) established or
maintained outside of the United States by any Loan Party or Foreign Subsidiary
primarily for the benefit of employees of such Loan Party or Foreign Subsidiary
residing outside the United States that under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority, which plan, fund or
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is subject to the laws of any jurisdiction outside the
United States.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic Subsidiary
and is, or is owned by, a “controlled foreign corporation” (as defined in the
Code).

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Percentage
of the Swing Line Exposure with respect to Swing Line Loans made by the Swing
Line Lender, other than or Swing Line Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.

 

16



--------------------------------------------------------------------------------

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(h).

“General Partner” shall mean WPT GP, LLC, a Delaware limited liability company
and the holder of 100% of the general partnership units of the Parent on the
Closing Date or any other Person that is admitted to Parent as general partner
of Parent, in each case, in its capacity as the sole general partner of the
Parent, provided that with respect to certain ministerial or nominal changes in
the identity of the General Partner, the written prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) shall be obtained, and with respect to other changes in the identity of
the General Partner, the written prior consent of the Required Lenders (which
consent shall not be unreasonably withheld or delayed) shall be obtained.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental department, authority, instrumentality, regulatory body or other
agency.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, dated as of August 14, 2013, substantially in the form of Exhibit G,
among the Borrower, Parent, the Restricted Subsidiaries party thereto and the
Collateral Agent and the Administrative Agent, each for the benefit of the
Secured Parties.

“Guarantor” shall mean the Borrower, the Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean all hazardous or toxic substances, wastes,
pollutants, oil or petroleum or other substances defined, listed or regulated as
hazardous, toxic, oil, petroleum or similar designation under any Environmental
Law, including petroleum or petroleum distillates or products, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Hydrocarbons” shall mean crude oil, natural gas, natural gas liquids,
casinghead gas, drip gasoline, natural gasoline, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all constituents, elements or compounds
thereof and products refined or processed therefrom.

 

17



--------------------------------------------------------------------------------

“Immaterial Restricted Subsidiary” shall mean any Restricted Subsidiary
designated by the Borrower as an Immaterial Restricted Subsidiary if and for so
long as such Immaterial Restricted Subsidiary, together with all other
Immaterial Restricted Subsidiaries so designated as Immaterial Restricted
Subsidiaries, does not have (a) total assets at such time exceeding 5% of the
Consolidated Total Assets and (b) total revenues and operating income for the
most recent 12-month period for which financial statements are available
exceeding 5% of the total revenues and operating income for the most recent
12-month period of Parent, Borrower and the Restricted Subsidiaries, on a
consolidated basis; provided that any Restricted Subsidiary would not be an
Immaterial Restricted Subsidiary to the extent the above required terms are not
satisfied; provided, further, that the Borrower may designate any Immaterial
Restricted Subsidiary as a Material Restricted Subsidiary in order to cause the
above required terms to be satisfied. As of the Closing Date, Borrower hereby
designates the Subsidiaries identified on Schedule 1.01(a) as Immaterial
Restricted Subsidiary.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.24(a).

“Increased Commitment” shall mean the commitment of any Lender, established
pursuant to Section 2.24, to make Increased Loans to the Borrower.

“Increased Loans” shall mean Borrowings comprised of Revolving Loans made by one
or more Lenders to the Borrower pursuant to such Lender’s Increased Commitment
in Section 2.24.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (other than surety, appeal or performance bonds to the
extent that such surety, appeal or performance bonds do not constitute or result
in the incurrence of reimbursement obligations payable by such Person),
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all Synthetic Lease Obligations of such Person, (i) net obligations of such
Person under any Hedging Agreements, valued at the Agreement Value thereof,
(j) all obligations of such Person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (valued at the greater of its
voluntary or involuntary liquidation preference plus any accrued and unpaid
dividends), (k) all obligations of such Person as an account party in respect of
letters of credit and (l) all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner to the extent such
Person is liable for such Indebtedness pursuant to applicable law or the
relevant partnership agreement.

“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

 

18



--------------------------------------------------------------------------------

“Intellectual Property” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Election Notice” shall mean an Interest Election Notice, delivered by
the Borrower pursuant to Section 2.10, substantially in the form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and (c) with respect to
any Swing Line Loan, the last Business Day of each March, June, September and
December.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the corresponding
day one week or two weeks thereafter, or on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2, 3 or 6 months (or with consent of each Lender, nine
or twelve months) thereafter (and if available to all Lenders holding such
Borrowings, nine or twelve months thereafter), as the Borrower may elect;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“IPO” shall mean the initial underwritten public offering of common units
representing limited partnership interests of Parent, whereby Parent qualifies
as a Master Limited Partnership, pursuant to an effective registration statement
filed with the Securities and Exchange Commission in accordance with the
Securities Act of 1933, as amended.

“IPO Costs” shall mean all fees, costs and expenses incurred or payable by
(without duplication) the Parent, Borrower and the Restricted Subsidiaries or
any direct or indirect parent thereof in connection with the consummation of the
IPO and the Specified IPO Transactions, including any amortization of such fees,
costs and expenses.

“IPO Proceeds Accounts” shall have the meaning assigned to such term in the
definition of Closing Date Availability Requirements.

“IPO Proceeds Reserve” shall mean $120,000,000 which is the minimum amount of
IPO Proceeds that satisfies the requirements of clause (b) of the definition of
Closing Date Availability Requirements.

 

19



--------------------------------------------------------------------------------

“IRS” shall mean the United States Internal Revenue Service.

“L/C Agent” shall mean the issuing bank or the agent for the issuing banks under
the L/C Facility.

“L/C Facility” shall mean a credit facility for the issuance of letters of
credit on behalf of the Parent, Borrower or the Restricted Subsidiaries, as the
same may be amended, supplemented, modified, restated, refinanced or replaced
from time to time; provided that any such amendment, supplement, modification,
restatement, refinancing or replacement shall not contravene the provisions of
the Pari Passu Intercreditor Agreement.

“Latest Maturity Date” shall mean, at any Date of Determination, the latest
maturity date or expiration date applicable to any Loan or Commitment hereunder
at such time, including the latest maturity or expiration date of any Loans as
extended in accordance with this Agreement from time to time.

“Law” means any federal, state, regional or local constitution, statute, code,
law, rule, or regulation, or any judgment, permit, order, ordinance, writ,
injunction, or decree of, any Governmental Authority.

“Leased Real Properties” shall mean any Real Property, or group of related
tracts of Real Property, leased (whether leased in a single transaction or in a
series of transactions) by any Loan Party as lessee, and “Leased Real Property”
means any of the foregoing.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance, (c) any Person (other than a natural person, the
Borrower or the Borrower’s Affiliates or Subsidiaries) that has become party
hereto pursuant to a joinder agreement delivered pursuant to Section 2.24 and
(d) the Swing Line Lender.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Security Documents, each joinder
agreements delivered pursuant to Section 2.24, the promissory notes, if any,
executed and delivered pursuant to Section 2.04(e), the Mandate Letter, any
certificates delivered in connection with the foregoing and any other document
from time to time executed in connection with the foregoing that is designated
as a “Loan Document”.

“Loan Parties” shall mean the Borrower and each Restricted Subsidiary that is a
Guarantor.

“Loans” shall mean the Revolving Loans and the Swing Line Loans.

“Mandate Letter” shall mean the Mandate Letter dated July 9, 2013 between the
Borrower and BTMU, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

20



--------------------------------------------------------------------------------

“Master Limited Partnership” shall mean any Person that is a publicly traded
limited partnership or limited liability company that is properly treated as a
partnership for U.S. federal income tax purposes by virtue of meeting the
requirements of Section 7704(c)(1) of the Code.

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties or
financial condition of the Parent and its Restricted Subsidiaries, taken as a
whole, (b) a material impairment of, the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents, or (c) a material
impairment of, or a material adverse effect on, the ability of the Loan Parties,
taken as a whole, to perform their respective obligations under the Loan
Documents to which they are a party.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower or any Restricted Subsidiary in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.

“Material Non-Public Information” shall mean material non-public information
with respect to the Borrower, its Subsidiaries or any of their securities.

“Material Projects” shall mean, the construction or expansion of any capital
project of the Borrower or any of its Restricted Subsidiaries, the aggregate
cost of which (inclusive of capital costs expended prior to the acquisition,
construction or expansion thereof) is reasonably expected by the Borrower to
exceed, or exceeds, $10,000,000.

“Material Restricted Subsidiary” shall mean any Restricted Subsidiary other than
any Immaterial Restricted Subsidiary.

“Maturity Date” shall mean (a) with respect to the Loans that have not been
extended pursuant to Section 2.25, the fifth anniversary of the Closing Date,
and (b) with respect to any tranche of Extended Revolving Loans, the Extended
Maturity Date applicable thereto.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Midstream Services” shall mean the treatment, processing, gathering,
dehydration, compression, fractionating, blending, transportation (by barge,
pipeline, ship, truck, rail or other modes of Hydrocarbon transportation),
storage, transmission, marketing, buying or selling or other disposition,
whether for such Person’s own account or for the account of others, of biofuels,
vegetable oils, oil, natural gas, natural gas liquids or other liquid or gaseous
Hydrocarbons or chemicals, including that used for fuel or consumed in the
foregoing activities.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage Policies” shall mean the title insurance policies relating to the
Mortgaged Properties as described in Section 5.15(b)(ii).

“Mortgaged Properties” shall mean, subject to Section 2.02(f) and
Section 2.12(c), the Real Properties of the Loan Parties, from time to time,
designated by the Borrower as Real Properties to be mortgaged in accordance with
Section 5.15.

 

21



--------------------------------------------------------------------------------

“Mortgaged Property Value” shall mean, the aggregate fair market value of the
Perfected Mortgaged Properties, based on the Appraisal Reports for the Perfected
Mortgage Properties.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 5.15 each substantially in the form of Exhibit M,
but with such changes thereto as are necessary or appropriate given (i) the
local law of the jurisdiction in which the applicable Mortgaged Property is
located, and (ii) the nature of the real property interest(s) encumbered by the
applicable Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-Defaulting Lender” shall mean any Lender other than a Defaulting Lender.

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.25(e).

“NPL” shall mean the National Priorities List under CERCLA.

“Obligations” shall mean, collectively, all Indebtedness, liabilities and
obligations of Parent, the Borrower and each other Loan Party to the Secured
Parties, of whatsoever nature and howsoever evidenced, due or to become due, now
existing or hereafter arising, whether direct or indirect, absolute or
contingent, which may arise under, out of, or in connection with this Agreement,
the other Loan Documents, any Secured Hedging Agreement (excluding any Excluded
Swap Obligations), and any other agreements, guarantees, notes and other
documents entered into by any party in connection therewith, and any amendment,
restatement or modification of any of the foregoing, including, but not limited
to, the full and punctual payment when due of any unpaid principal of the Loans,
any amounts payable in respect of an early termination under any Secured Hedging
Agreement (excluding any Excluded Swap Obligations), interest (including,
without limitation, interest accruing at any post-default rate and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, guaranty obligations, penalties, indemnities, legal
and other fees, charges and expenses, and amounts advanced by any Secured Party,
including all out of pocket expenses incurred in order to preserve any
collateral or security interest, whether after acceleration or otherwise.

“OFAC” shall have the meaning assigned to such term in Section 3.23.

“Omnibus Agreement” shall mean the Omnibus Agreement dated as of the Closing
Date, as the same may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

22



--------------------------------------------------------------------------------

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender or any other recipient of any payment to be made by or on account of
any obligation of any Loan Party hereunder, Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, any Loan Document.

“Owned Real Properties” shall mean any Real Property or group of related tracts
of Real Property, owned in fee (whether acquired in a single transaction or in a
series of transactions) by any Loan Party, and “Owned Real Property” means any
of the foregoing.

“Parent” shall mean World Point Terminals, LP, a Delaware limited partnership,
the parent of the Borrower.

“Parent LP Agreement” shall mean the Limited Partnership Agreement of the
Parent, dated as of the Closing Date, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time as
permitted hereby.

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
executed by the Borrower, the Administrative Agent on behalf of the Secured
Parties and the L/C Agent in respect of the L/C Facility secured by the
Collateral on a pari passu basis with the Obligations, in form and substance
reasonably satisfactory to the Administrative Agent.

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfected Mortgaged Properties” shall mean, the Mortgaged Properties as to
which (i) Mortgages have been granted and recorded or filed with an appropriate
Governmental Authority and (ii) Mortgage Policies have been issued in accordance
with Section 5.15(b)(ii) if required pursuant to the terms thereof, insuring
such Mortgages as first priority Liens on such Mortgaged Properties in favor of
the Collateral Agent (for the pro rata benefit of Lenders) subject only to
applicable Permitted Encumbrances.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit K.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

“Permitted Business” shall mean the business conducted (or proposed to be
conducted) by the Borrower and the Restricted Subsidiaries as of the date of
this Agreement, and all business that is reasonably similar or ancillary thereto
and reasonable extensions thereof, including, without limitation, providing
Midstream Services, distributing or otherwise handling products referenced in
the definition of “Midstream Services”, and constructing pipeline, treating,
terminalling, storage, processing, fractionation, dehydration and other
facilities related to the foregoing.

 

23



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean with respect to each Real Property, those
Liens permitted by paragraphs (a), (b), (c), (d), (e), (g), (h), (i), (j), (m),
(q) or (t) of Section 6.02.

“Permitted Holders” shall mean Super Parent, Apex Oil Company, Inc., any
Affiliate or direct or indirect owner of either of the foregoing and Paul A.
Novelly, his family and any trust or other estate planning vehicle of the
Novelly family.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

(b) investments in commercial paper maturing within twelve months from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within twelve months from the date of acquisition thereof
issued or guaranteed by or placed with, and demand, savings and money market
deposit accounts issued or offered by, the Administrative Agent or any Affiliate
of the Administrative Agent, any Arranger or any Affiliate of any Arranger or
any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000 and that issues (or
the parent of which issues) commercial paper rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or “A-2” (or the then equivalent grade) by
S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, at least 95% of whose assets are
invested in investments of the type described in clauses (a) through (d) above;
and

(f) investments in trust-preferred securities in connection with the deposits
into securities accounts in connection with the satisfaction of the Closing Date
Availability Requirements.

“Permitted Junior Debt” shall mean unsecured Indebtedness incurred by the
Parent, the Borrower or the Guarantors; provided, that (i) the Borrower shall be
in Financial Covenant Compliance before and after giving effect to the
incurrence of such Indebtedness, (ii) such unsecured Indebtedness shall not be
guaranteed by any Person that is not a Guarantor or obligor hereunder,
(iii) such Indebtedness shall not mature and no installments of principal in
excess of 1.00% per annum shall be due and payable on such Indebtedness prior to
the Latest Maturity Date at the time such Indebtedness is incurred, (iv) such
Indebtedness shall have no financial maintenance covenants that are more
restrictive than the Financial Covenants, (v) the definitive documentation for
such Indebtedness shall not include other covenants

 

24



--------------------------------------------------------------------------------

materially more onerous to the Borrower and the Guarantors than the covenants
for the Revolving Facility provided for in this Agreement, taken as a whole, and
(vi) such Indebtedness shall have no mandatory prepayment or redemption
provisions other than prepayments required as a result of a change in control or
non-ordinary course asset sale.

“Permitted Liens” shall have the meaning assigned to such term in
Section 3.07(a).

“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided, that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal or extension (A) has a final maturity date the same as or
later than the final maturity date of the Indebtedness so modified, refinanced,
refunded, renewed or extended and (B) has a weighted average life to maturity
the same as or greater than the weighted average life to maturity of the
Indebtedness so modified, refinanced, refunded, renewed or extended; (iii) at
the time thereof, no Default or Event of Default shall have occurred and be
continuing; (iv) to the extent such Indebtedness being modified, refinanced,
refunded, renewed or extended is unsecured and/or subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is unsecured and/or subordinated in right of payment to the
Obligations on terms, taken as a whole, at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (v) to the extent such Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, such
modification, refinancing, refunding, renewal or extension is secured by no more
collateral than the Indebtedness being modified, refinanced, refunded, renewed
or extended and (vi) other than with respect to modifications, refinancings,
refundings, renewals or extensions of Permitted Junior Debt or Permitted
Unsecured Refinancing Debt, the obligors in respect of such Indebtedness being
modified, refinanced, refunded, renewed or extended are not changed.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Parent, the Borrower or the Guarantors in the form of one or
more series of senior or subordinated unsecured notes; provided that (i) such
Indebtedness is issued, incurred or otherwise obtained solely to refinance in
whole or part Revolving Loans or Revolving Credit Commitments which commitments
are then terminated pursuant to the terms hereof (such refinanced Indebtedness,
“Refinanced Debt”), and the proceeds thereof shall be applied in accordance with
Section 2.12 to the extent required thereby; provided, that such Indebtedness is
in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Credit Commitments, the
applicable amount thereof), plus accrued and unpaid interest, any premium, and
fees and expenses reasonably incurred in connection therewith, (ii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal prior to the date that is the Latest Maturity Date at the time such
Indebtedness is incurred, (iii) such Indebtedness is not secured by any Lien on
any property or assets of the Borrower or any Restricted Subsidiary and
(iv) such Indebtedness is not guaranteed by any Person other than the Borrower
and the Guarantors.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Pipeline Real Property” shall mean all easements, rights of way, and other Real
Property or interests therein comprising any part of the Pipeline Systems or
upon which any part of such Pipeline Systems has been built, passes over or
through or which is used in or reasonably necessary for the operation thereof.

 

25



--------------------------------------------------------------------------------

“Pipeline Systems” shall mean the Hydrocarbon transmission and gathering
pipeline systems and related facilities (other than any Processing Plants,
fractionating, storage, compression and metering facilities) of the Borrower and
the Subsidiaries of the Borrower.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Sections 412 and 430 of
the Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Sections 4062
or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Prepayment Notice” shall mean a Prepayment Notice delivered by the Borrower
pursuant to Section 2.11 and substantially in the form of Exhibit F.

“Pricing Grid” shall mean the following pricing grid:

 

Category

  

Total Leverage Ratio

   Applicable Margin for
ABR Loans     Applicable Margin for
Eurodollar Loans   1    Less than or equal to 1.50:1.00      0.50 %      1.50 % 
2    Greater than 1.50:1.00 but less than or equal to 2.00:1.00      0.75 %     
1.75 %  3    Greater than 2.00:1.00 but less than or equal to 3.00:1.00     
1.00 %      2.00 %  4    Greater than 3.00:100 but less than or equal to
3.50:1.00      1.25 %      2.25 %  5    Greater than 3.50:100 but less than or
equal to 4.00:1.00      1.50 %      2.50 %  6    Greater than 4.00:100      1.75
%      2.75 % 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Person acting as the Administrative Agent as its prime rate
in effect at its principal office in New York City. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate. Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Processing Plants” shall mean, collectively, material processing plants,
processing and compressor stations and terminals now or hereafter owned or
leased, as applicable, by the Loan Parties.

 

26



--------------------------------------------------------------------------------

“Projected Consolidated EBITDA” shall mean, in respect of any Material Project,
the projected Consolidated EBITDA attributable to such Material Project for the
first full 12-month period following the Scheduled Commercial Operation Date of
such Material Project, such amount to be determined by the Borrower in good
faith and approved by the Administrative Agent (such approval not to be
unreasonably withheld) based upon projected revenues that are reasonably likely
on the basis of sound financial planning practice and Prudent Industry
Practices, the creditworthiness and applicable projected volumes of the
prospective customers, capital and other costs, operating and administrative
expenses, the Scheduled Commercial Operation Date, commodity price assumptions,
the class and amount of Equity Interests of such Material Project owned,
directly or indirectly, by the Borrower and other factors reasonably deemed
appropriate by the Borrower in good faith and as approved by the Administrative
Agent (such approval not to be unreasonably withheld).

Notwithstanding the foregoing, in connection with the calculation of any
Consolidated EBITDA Material Project Adjustment on any Date of Determination in
respect of any Material Project, Projected Consolidated EBITDA for such Material
Project shall be deemed to be zero unless the Borrower certifies to the
Administrative Agent in good faith in the Compliance Certificate delivered
pursuant to Section 5.04(a)(iii) in connection with such Date of Determination
that no event or condition has occurred or exists that could reasonably be
expected to result in any materially adverse change to the Projected
Consolidated EBITDA relating to such Material Project (including, without
limitation, any materially adverse changes to the creditworthiness and
applicable projected volumes of the prospective customers), or, if the Borrower
is unable to make such certification or determines that the Projected
Consolidated EBITDA has increased, the Borrower provides the Administrative
Agent with written and revised pro forma projections of the Projected
Consolidated EBITDA attributable to such Material Project recalculated by the
Borrower in good faith and taking into account any such event or condition,
which revised projections shall then be used to determine the Projected
Consolidated EBITDA as set forth in the first paragraph of this definition in
respect of such Material Project if approved by the Administrative Agent (such
approval not to be unreasonably withheld).

“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower or any of its Restricted Subsidiaries prior to the Closing Date.

“Prudent Industry Practices” shall mean any of the practices, methods and acts
engaged in or approved by a significant portion of the Midstream Services
industry in the United States during the relevant time period, or any of the
practices, methods and acts which, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, sound engineering practices, reliability, safety and
expedition. “Prudent Industry Practices” is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather to be
acceptable principles, methods and acts generally accepted in the United States,
having due regard for, among other things, the requirements or guidance of
Governmental Authorities, applicable laws, equipment manufacturers, industry
organizations and the requirements of insurers.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

27



--------------------------------------------------------------------------------

“Qualified Counterparty” shall mean, with respect to any Hedging Agreement, any
counterparty thereto that at the time such Hedging Agreement was entered into
was a Lender, an Agent or an Arranger, or an Affiliate of any of the foregoing.

“Qualifying Acquisition” shall mean any Permitted Acquisition with Acquisition
Consideration of at least $25,000,000.

“Rate” shall have the meaning assigned to such term in the definition of “Type.”

“Real Property” shall mean collectively, all right, title and interest of the
Parent or the Borrower or any Restricted Subsidiary in and to any and all
parcels of real property owned or leased by the Borrower or any other Restricted
Subsidiary together with all improvements and appurtenant fixtures, easements
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Permitted Unsecured Refinancing Debt.”

“Regions” shall mean Regions Bank, in its individual capacity.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Documents” shall mean the Contribution Agreement, the Omnibus Agreement
and the Parent LP Agreement.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the environment.

“Required Lenders” shall mean, (a) at any time when there are less than five
Lenders, at least two Lenders and Lenders having Loans (other than Swing Line
Loans) outstanding, Swing Line Exposure and unused Revolving Credit Commitments
representing more than 66 2/3% of the sum of all Loans (other than Swing Line
Loans) outstanding, Swing Line Exposure and unused Revolving Credit Commitments
at such time, or (b) at all other times, Lenders having Loans (other than Swing
Line Loans) outstanding, Swing Line Exposure and unused Revolving Credit
Commitments representing more than 50% of the sum of all Loans (other than Swing
Line Loans) outstanding, Swing Line Exposure and unused Revolving Credit
Commitments at such time; provided that the Loans, Swing Line Exposure or unused
Revolving Credit Commitments of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders at any time.

 

28



--------------------------------------------------------------------------------

“Reserve Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, a fluctuating rate per annum equal to the
product of (i) the Eurodollar Rate in effect for such Interest Period and
(ii) Statutory Reserves.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Borrower or any Restricted
Subsidiary, and any purchase, redemption or other acquisition or retirement for
value (including, without limitation, in connection with any merger or
consolidation involving the Borrower or any Restricted Subsidiary) of any Equity
Interests of the Borrower or any Restricted Subsidiary or any direct or indirect
parent of the Borrower or any Restricted Subsidiary. Without limiting the
foregoing, any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary solely to facilitate the making of a dividend or other distribution
that would have been a Restricted Payment shall be deemed to be a Restricted
Payment for purposes of this Agreement.

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment or in any joinder agreement referred to
in Section 2.24, as applicable, as the same may be (a) increased by the
Increased Commitment of such Lender, if any, (b) reduced from time to time
pursuant to Section 2.09 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s Swing
Line Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Facility” shall mean the revolving credit facility provided for in
this Agreement.

“Revolving Loan Note” shall mean a Revolving Loan Note delivered by the Borrower
pursuant to Section 2.04(e) and substantially in the form of Exhibit C.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01 and each Extended Revolving Loan, as the
context may require.

 

29



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Scheduled Commercial Operation Date” shall mean, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve Commercial Operation as specified in the notice to be delivered to
the Administrative Agent with respect to such Material Project as specified in
the second paragraph of the definition of Consolidated EBITDA Material Project
Adjustment.

“Secured Hedging Agreement” shall mean any interest rate Hedging Agreement
entered into by any Loan Party and any Qualified Counterparty; provided that,
notwithstanding anything to the contrary herein or in any other Loan Document,
(i) at any time that any Hedging Agreement is entered into that is intended to
be secured by the Collateral, the Borrower shall notify the Administrative Agent
of the Qualified Counterparty party thereto and (ii) if reasonably requested by
the Administrative Agent, in each case, in order to preserve and protect the
priority of the Lien of the Collateral Agent for the benefit of the Secured
Parties securing the Obligations under the Security Documents, the Borrower
shall take such further actions as may be contemplated by Section 5.12.

“Secured Parties” shall mean, collectively, the Agents, the Arrangers, the
Lenders, each Qualified Counterparty, each Indemnitee and any other “Secured
Party” as defined in the Guarantee and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Super Parent Guarantee and each of the security agreements and
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12.

“Solvency Certificate” shall mean the Solvency Certificate substantially in the
form attached hereto as Exhibit L.

“Solvent” shall have the meaning assigned to such term in the Solvency
Certificate.

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Existing Commitment” shall have the meaning assigned to such term in
Section 2.25(a).

“Specified Existing Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Specified IPO Transactions” means each of the transactions consummated in
connection with the IPO on or after the Closing Date pursuant to or as
contemplated by the Registration Statement and other transactions reasonably
related thereto, including without limitation those transactions set forth on
Schedule 1.01(b).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

30



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean the collective reference to any
Indebtedness of the Parent, the Borrower or any of the Restricted Subsidiaries
subordinated in right of payment to the Obligations and containing such other
terms and conditions, in each case, as are satisfactory to the Administrative
Agent.

“Subordinated Intercompany Note” shall mean a Subordinated Intercompany Note
substantially in the form of Exhibit H pursuant to which intercompany
obligations and advances owed by any Loan Party are subordinated to the
Obligations.

“Subsidiary” shall mean any subsidiary of the Borrower.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at the time
any determination is being made, owned, Controlled or held, directly or
indirectly by the parent and/or one or more subsidiaries of the parent.

“Subsidiary Guarantors” shall mean each existing and subsequently acquired or
organized direct or indirect Wholly Owned Material Restricted Subsidiary of the
Borrower; provided that if at any time any Subsidiary is designated as an
Unrestricted Subsidiary pursuant to and in accordance with Section 5.14,
thereafter, such Person shall not be deemed a Guarantor, provided further that
at such time an Unrestricted Subsidiary is designated as a Restricted Subsidiary
and such Restricted Subsidiary is a Wholly Owned Material Restricted Subsidiary,
then such Person shall become a Guarantor pursuant to Section 5.12 (b).

“Super Parent Guarantee” shall mean that certain Guarantee Agreement dated as of
August 14, 2013 and substantially in the form of Exhibit N, entered by Super
Parent in favor of the Collateral Agent for the pro rata benefit of the Lenders.

“Super Parent” shall mean World Point Terminals, Inc., a Delaware corporation.

“Super Parent Release Date” shall mean the first date on which the Loan Parties
shall have satisfied the requirements of Section 5.15(b) to eliminate any
Deficiency existing as of the Closing Date which date shall be confirmed by
written notice from the Borrower to the Collateral Agent (which notice shall be
acknowledged by the Collateral Agent, which acknowledgment shall not to be
unreasonably withheld or delayed) that such Deficiency no longer exists and
that, as a result, the Super Parent Guarantee has terminated in accordance with
its terms and is no further force and effect.

“Swap Obligation” shall have the meaning assigned to such term in the definition
of “Excluded Swap Obligation.”

“Swing Line Borrowing” shall mean a Borrowing comprised of Swing Line Loans.

“Swing Line Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit B-2.

 

31



--------------------------------------------------------------------------------

“Swing Line Commitment” shall mean, with respect to each Swing Line Lender, the
commitment of such Swing Line Lender to make Swing Line Loans pursuant to
Section 2.22(a). The aggregate amount of the Swing Line Commitments on the
Closing Date is $20,000,000.

“Swing Line Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swing Line Borrowings at such time.

“Swing Line Lender” shall mean BTMU, in its capacity as a lender of Swing Line
Loans and its successors and permitted assigns hereunder.

“Swing Line Loans” shall mean the Swing Line loans made to the Borrower pursuant
to Section 2.22(a).

“Syndication Agent” shall mean Regions, in its capacity as syndication agent.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Total Debt” shall mean, at any time, (a) the total Indebtedness (excluding
Indebtedness of the type described in clause (h), clause (i), clause (j), clause
(k) and clause (l) of the definition of Indebtedness, except, in the case of
clause (k) and (l), to the extent of any unreimbursed drawings thereunder) of
the Borrower and the Restricted Subsidiaries at such time; and minus
(b) Unrestricted Cash in excess of $10,000,000 but not more than $50,000,000.

“Total Leverage Ratio” shall mean, as of any date (including any Date of
Determination) for the Applicable Period related thereto, the ratio of (a) Total
Debt as of such date to (b) Consolidated EBITDA for such Applicable Period.

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment as of the Closing Date is
$200,000,000.

“Transaction Expenses” means collectively, (a) the IPO Costs and (b) the fees,
costs and expenses incurred or payable by (without duplication) the Parent,
Borrower and the Restricted Subsidiaries or any direct or indirect parent
thereof in connection with (i) the execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party and the making of
the Borrowings hereunder and (ii) the refinancing of the Existing Credit
Agreement, including any amortization of such fees, costs and expenses and any
costs (including without limitation any breakage fees or penalties) related to
the unwinding of interest rate hedges.

 

32



--------------------------------------------------------------------------------

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Reserve Adjusted Eurodollar Rate and the Alternate Base Rate.

“U.S. Tax Compliance Certificate” shall mean a certificate substantially in the
form of Exhibit J.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).

“Unrestricted Cash” shall mean on any date (including any Date of
Determination), the sum of the amount of cash and Permitted Investments of the
Borrower and each Restricted Subsidiary that is a Domestic Subsidiary, as set
forth on the balance sheet of the Borrower and its Restricted Subsidiaries (it
being understood that such amount shall exclude in any event (i) any cash or
Permitted Investments identified on such balance sheet as “restricted” (other
than cash or Permitted Investments restricted in favor of the Secured Parties),
(ii) any amount to the extent any use thereof for application to the payment of
Indebtedness under the Loan Documents is restricted or prohibited by Law or
contract and (iii) any cash or Permitted Investments that are not subject to a
perfected security interest in favor of the Collateral Agent for the benefit of
the Secured Parties (which cash will be deemed to be subject to such a security
interest if it is deposited in a deposit account or securities account in which
the Collateral Agent for the benefit of the Secured Parties has a perfected
security interest)).

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary pursuant to Section 5.14
subsequent to the Closing Date.

“Voting Stock” of any specified Person as of any date shall mean the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors of such Person.

“Wholly Owned Material Restricted Subsidiary” shall mean a Wholly Owned Domestic
Subsidiary that is also a Material Restricted Subsidiary.

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary that
is also a Restricted Subsidiary.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”,

 

33



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Except as otherwise expressly provided herein,
(a) any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, in each case, in accordance with the express terms of this Agreement, and
(b) all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower wishes to amend
any covenant in Article VI or any related definition to eliminate the effect of
any change in GAAP occurring after the date of this Agreement on the operation
of such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders;
provided, further, that obligations relating to a lease that were accounted for
by a Person as an operating lease as of the Closing Date and any similar lease
entered into after the Closing Date by such Person shall be accounted for as
obligations relating to an operating lease and not as a Capital Lease
Obligation. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to in Article VI shall be made,
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value”.

SECTION 1.03 Pro Forma Calculations. All pro forma calculations permitted or
required to be made by Parent, the Borrower or any Subsidiary pursuant to this
Agreement shall include only those adjustments that (i) have been certified by a
Financial Officer of the Borrower as having been prepared in good faith based
upon reasonable assumptions, (ii) factually supportable and (iii) are based on
reasonably detailed written assumptions reasonably acceptable to the
Administrative Agent.

SECTION 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

 

34



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Revolving Credit Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment. Within the limits
set forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

SECTION 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments (or, in the case of Swing Line Loans, ratably in
accordance with their respective Swing Line Commitments); provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). The Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $5,000,000 or (ii) equal to the
remaining available balance of the applicable Commitments.

(b) Subject to Sections 2.08 and 2.14, each Borrowing (other than a Borrowing of
Swing Line Loans which shall be comprised entirely of ABR Loans) shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than ten (10) Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Swing Line Loans, each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 1:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, but is not required to, make available to the Borrower on such date
a corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to

 

35



--------------------------------------------------------------------------------

the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing or Swing Line
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(f) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing or Swing Line
Borrowing if the Mortgaged Property Value is less than the product of the Total
Revolving Credit Commitments at such time multiplied by 5/3 (the absolute value
of any such negative amount, the “Deficiency”), provided that so long as the
Closing Date Availability Requirements are satisfied then the restrictions
imposed by this Section 2.02(f) shall not apply for so long as the Borrower
shall be in compliance with Section 5.15.

SECTION 2.03 Borrowing Procedure. In order to request a Borrowing (other than a
Borrowing of Swing Line Loans under Section 2.22 as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three (3) Business Days before a proposed
Borrowing, and (b) in the case of an ABR Borrowing, not later than 12:00 (noon),
New York City time, on the Business Day prior to the requested date of a
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable,
and shall be confirmed promptly by hand delivery or fax to the Administrative
Agent of a written Borrowing Request and shall specify the following
information: (i) whether such Borrowing is to be a Eurodollar Borrowing or an
ABR Borrowing (provided that, until the Administrative Agent shall have notified
the Borrower that the primary syndication of the Commitments has been completed
(which notice shall be given as promptly as practicable and, in any event,
within 30 days after the Closing Date), the Borrower shall not be permitted to
request a Eurodollar Borrowing with an Interest Period in excess of one month);
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Swing Line Loan of such Swing Line
Lender then outstanding on the earlier of the Maturity Date and three
(3) Business Days after such Swing Line Loan is made; provided that on each date
that a Revolving Loan Borrowing is made, the Borrower shall repay all Swing Line
Loans then outstanding and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Maturity Date.

 

36



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) Subject to Section 9.04(d), which shall control in all cases, the
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower, any Guarantor or the Super
Parent and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded, absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05 Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a “Revolving
Credit Commitment Fee”) as set forth under the heading “Revolving Credit
Commitment Fee” on the pricing grid below which corresponds to the Total
Leverage Ratio set forth in the most recently delivered Compliance Certificate.

 

Category

  

Total Leverage Ratio

   Revolving Credit Commitment
Fee  

1

   Less than or equal to 1.50:1.00      0.300 % 

2

   Greater than 1.50:1.00 but less than or equal to 2.00:1.00      0.375 % 

3

   Greater than 2.00:1.00 but less than or equal to 3.00:1.00      0.375 % 

4

   Greater than 3.00:100 but less than or equal to 3.50:1.00      0.375 % 

5

   Greater than 3.50:100 but less than or equal to 4.00:1.00      0.500 % 

6

   Greater than 4.00:100      0.500 % 

 

37



--------------------------------------------------------------------------------

Each change in the Revolving Credit Commitment Fee resulting from a change in
the Total Leverage Ratio shall be effective on and after the date of delivery to
the Administrative Agent of the financial statements and certificates required
by clauses (i), (ii) and (iii) of Section 5.04(a), respectively, indicating such
change until the date immediately preceding the next date of delivery of such
financial statements indicating another such change. Notwithstanding the
foregoing, the initial Revolving Credit Commitment Fee shall be based on the
certificates delivered on the Closing Date as required by clause (n) of
Section 4.02. In addition, (a) at any time the Borrower has failed to deliver
the financial statements and certificates required by clauses (i), (ii) and
(iii) of Section 5.04(a), respectively and until such time as the Borrower
delivers such financial statements and certificates, or (b) at any time after
the occurrence and during the continuance of an Event of Default (i) of the type
other than Event of Default described in Section 7.01 (b) and (c), or (ii) of
the type described in Section 7.01 (b) and (c) and of the type referred in
(i) above, the Total Leverage Ratio shall be deemed to be in Category
immediately below the Category applicable immediately prior to such failure to
deliver the financial statements and certificates or Event of Default for
purposes of determining the Revolving Credit Commitment Fee. Notwithstanding
anything to the contrary contained above in this Section 2.05 or elsewhere in
this Agreement, if it is subsequently determined that the computation of the
Total Leverage Ratio delivered to the Administrative Agent is inaccurate for any
reason and the result thereof is that the Lenders received fees for any period
based on an Applicable Margin that is less than that which would have been
applicable had the Total Leverage Ratio been accurately determined, then, for
all purposes of this Agreement, the Revolving Credit Commitment Fee for any day
occurring within the period covered by inaccurate computation shall
retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Leverage Ratio for such period, and any shortfall in
the fees paid by the Borrower for the relevant period pursuant to this
Section 2.05 as a result of the miscalculation of the Total Leverage Ratio shall
be deemed to be (and shall be) due and payable under the relevant provisions of
this Section 2.05 as applicable, at the time the fees for such period were
required to be paid pursuant to this Section 2.05 (and shall remain due and
payable until paid in full), in accordance with the terms of this Agreement;
provided, that notwithstanding the foregoing, (x) other than while an Event of
Default described in Section 7.01(g) or (h) has occurred, such shortfall shall
be due and payable five (5) Business Days following the determination described
above and (y) if an Event of Default described in Section 7.01(g) or (h) has
occurred, such shortfall shall be due and payable immediately upon the
determination described above. The Revolving Credit Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Lender’s Revolving Credit Commitment
Fee, the outstanding Swing Line Loans during the period for which such Lender’s
Revolving Credit Commitment Fee is calculated shall be deemed to be zero.

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
a non-refundable agency fee, as mutually agreed upon by the Administrative Agent
and the Borrower (the “Administrative Agent Fees”).

(c) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts, in Dollars, fees in the amounts and at the times
as have been mutually agreed upon. Such fees shall be fully earned when paid and
shall not be refundable and not creditable for any reason whatsoever.

SECTION 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing (including any Swing Line Loans) shall
bear interest (in the case of ABR Loans bearing interest based upon the Prime
Rate, computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as applicable, and in all other cases, computed on the basis of
the actual number of days elapsed over a year of 360 days at all times and
calculated from and

 

38



--------------------------------------------------------------------------------

including the date of such Borrowing to but excluding the date of repayment or
conversion thereof), at a rate per annum equal to (i) the rate set forth under
clause (a) of the definition of Alternate Base Rate plus the Applicable Margin
in the case of any ABR Borrowing that is not a Swing Line Loan Borrowing, and
(ii) the rate set forth under clause (b) of the definition of Alternate Base
Rate plus the Applicable Margin plus 0.50%, in the case of any ABR Borrowing
that is a Swing Line Loan Borrowing.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Reserve Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Reserve Adjusted Eurodollar Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.07 Default Interest. If any Event of Default described in
Section 7.01(b) or (c) has occurred and is continuing, then, from the date of
such Event of Default and for so long as such Event of Default is continuing, to
the extent permitted by law, all amounts not paid when due under this Agreement
and the other Loan Documents shall bear interest (after as well as before
judgment), payable on demand, (a) in the case of principal, at the rate
otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum
and (b) in all other cases, at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, when determined by reference to the Prime Rate and over a year of 360 days
at all other times) equal to the rate that would be applicable to an ABR Loan
plus 2.00% per annum (such 2.00% rate referred to in clauses (a) and (b), the
“Default Rate”).

SECTION 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Reserve Adjusted Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09 Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments and the Swing Line Commitment shall automatically terminate on the
Maturity Date. Notwithstanding the foregoing, all the Commitments shall
automatically terminate at 5:00 p.m., New York City time, on October 30, 2013 if
the closing of this Agreement shall not have occurred by such time.

(b) Upon at least three (3) Business Days’ prior irrevocable written or fax
notice to the Administrative Agent or such shorter time period as the
Administrative Agent may agree in its sole discretion, the Borrower may at any
time in whole permanently terminate, or from time to time in part

 

39



--------------------------------------------------------------------------------

permanently reduce, the Revolving Credit Commitments or the Swing Line
Commitment; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $1,000,000, (ii) each partial reduction of the Swing Line
Commitment shall be in an integral multiple of $250,000 and in a minimum amount
of $1,000,000 and (iii) the Total Revolving Credit Commitment shall not be
reduced to an amount that is less than the Aggregate Revolving Credit Exposure
at the time; provided further, that a notice of permanent termination may state
that such notice is conditional upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of permanent termination may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of
permanent reduction) if such condition is not satisfied.

(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Commitment Fees on the amount of the Commitments so terminated or reduced
accrued to but excluding the date of such termination or reduction.

SECTION 2.10 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
(1) Business Day prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
(3) Business Days prior to conversion or continuation, to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three (3) Business Days prior to conversion,
to convert the Interest Period with respect to any Eurodollar Borrowing to
another permissible Interest Period, subject in each case to the following:

(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;

(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

40



--------------------------------------------------------------------------------

(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan; and

(ix) this Section shall not apply to Swing Line Borrowings, which may not be
converted or continued.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be converted into an ABR Borrowing.

SECTION 2.11 Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three (3) Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one (1) Business Day prior to the date of prepayment in the
case of ABR Loans, to the Administrative Agent before 12:00 (noon), New York
City time; provided, however, that (i) each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) at the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 2.11(a), such prepayment shall not, so
long as no Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that a notice of
optional prepayment may state that such notice is conditional upon the
effectiveness of other

 

41



--------------------------------------------------------------------------------

credit facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of some other identifiable event or condition, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied; provided further, however, that the provisions
of Section 2.15 shall apply with respect to any such revocation or extension.
All prepayments under this Section 2.11 shall be subject to Section 2.15. All
prepayments under this Section 2.11 (other than prepayments of ABR Revolving
Loans that are not made in connection with the termination or permanent
reduction of the Revolving Credit Commitments) shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

SECTION 2.12 Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and all
outstanding Swing Line Loans. If, after giving effect to any partial reduction
of the Revolving Credit Commitments or at any other time, the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment,
then the Borrower shall, on the date of such reduction or at such other time,
repay or prepay Revolving Loans.

(b) In the event that the Borrower or any Restricted Subsidiary shall receive
any Casualty Event Receipt, the Borrower shall not later than the third Business
Day following the receipt of such Casualty Event Receipt by the Borrower or such
Restricted Subsidiary, apply an amount equal to 100% of such Casualty Event
Receipt to prepay outstanding Loans in accordance with Section 2.12(e).

(c) In the event a Deficiency exists, the Borrower shall within ten (10) days
after written notice from the Administrative Agent to the Borrower of such
Deficiency, notify the Administrative Agent that it intends to take one or more
of the following actions, in each case within ninety (90) days after such
election, to (x) provide additional Perfected Mortgaged Properties with and
appraised value sufficient to eliminate the Deficiency, or (y) prepay
outstanding Loans in an amount sufficient to eliminate the Deficiency.

(d) Mandatory prepayments under Section 2.12(b) and (c) shall be applied without
penalty or premium to Revolving Loans with no corresponding permanent reduction
of the Revolving Credit Commitments.

(e) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three (3) Business Days prior written notice of such prepayment (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments). Each
notice of prepayment shall specify the prepayment date, the Type of each Loan
being prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.12 shall be subject
to Section 2.15, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

SECTION 2.13 Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of or credit extended by any Lender (except any such reserve
requirement which is reflected in the Reserve Adjusted Eurodollar Rate),
(ii) subject the Administrative Agent, any Lender to any Taxes in connection
with this Agreement or any Loan, or Commitment made hereunder or its deposits,
reserves, other liabilities or capital attributable thereto, or

 

42



--------------------------------------------------------------------------------

change the basis of taxation payments in respect thereof (except for Indemnified
Taxes or Other Taxes indemnified pursuant to Section 2.19 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender) or
(iii) impose on such Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender, and the result
of any of the foregoing shall be to increase the cost to such Lender of making,
converting to, continuing or maintaining any Eurodollar Loan or increase the
cost to such Lender or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then, upon
the request of such Lender, the Borrower will pay to such Lender, as the case
may be, upon demand such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law affecting such
Lender regarding any capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the calculation
of the amount or amounts necessary to compensate such Lender or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender knew of the circumstances
giving rise to such increased costs or reductions and of the fact that such
circumstances would result in a claim for increased compensation by reason of
such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. The
protection of this Section 2.13 shall be available to each Lender regardless of
any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

SECTION 2.14 Change in Legality. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

 

43



--------------------------------------------------------------------------------

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.15 Breakage. The Borrower shall indemnify each Lender against any loss
(other than a loss of applicable margin or profits) or expense that such Lender
may sustain or incur as a consequence of (a) any event, other than a default by
such Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
(iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder, or (iv) the failure to prepay or terminate on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.11 and is revoked in accordance
therewith)(any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
in reasonable detail the calculation of any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

SECTION 2.16 Pro Rata Treatment. Except as provided with respect to Swing Line
Loans, subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders, and as required under Section 2.14, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Commitment Fees, each reduction of the Revolving
Credit Commitments and each conversion of any Borrowing to or continuation of
any Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Commitments (or, if such
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). For purposes of
determining the available

 

44



--------------------------------------------------------------------------------

Revolving Credit Commitments of the Lenders at any time, each outstanding Swing
Line Loan shall be deemed to have utilized the Revolving Credit Commitments of
the Lenders (including those Lenders which shall have not have made any Swing
Line Loans) pro rata in accordance with such respective Revolving Credit
Commitments. Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole Dollar amount.

SECTION 2.17 Sharing. Each Lender agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim against the Borrower or any
other Loan Party, or pursuant to a secured claim under Section 506 of Title 11
of the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan as a result of which
the unpaid principal portion of its Loans shall be proportionately less than the
unpaid principal portion of the Loans of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans of such other Lender, so that the aggregate unpaid principal amount of the
Loans and participations in Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.17 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest, and
(ii) the provisions of this Section 2.17 shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any of its Affiliates (as to which
the provisions of this Section 2.17 shall apply). The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

SECTION 2.18 Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 2:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating the
amounts due hereunder. Each such payment) shall be made to the Administrative
Agent at its offices at 1251 Avenue of the Americas, New York, New York 10020.
The Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

45



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent to represent its cost of overnight
or short term funds (which determination shall be conclusive absent manifest
error).

SECTION 2.19 Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes; provided that,
if any Taxes are required by law to be withheld or deducted from such payments,
then (i) such Loan Party shall make such deductions or withholdings, (ii) such
Loan Party shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law, and (iii) if any Taxes
required to be withheld or deducted are Indemnified Taxes or Other Taxes, then
the sum payable by such Loan Party shall be increased as necessary so that after
making such required deductions or withholdings (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19) the
Administrative Agent, each Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made.

(b) Without limiting the provisions of subsection (a) above, the Borrower shall
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any other Taxes.

(c) Without duplication of Sections 2.19(a) or (b) above, the Borrower shall
indemnify the Administrative Agent, each Lender, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on behalf of
itself, a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.19(e)(ii))
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or

 

46



--------------------------------------------------------------------------------

expense or would materially prejudice the legal or commercial position of such
Lender or if such Lender is not legally eligible to deliver such documentation.
Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update, if it is legally entitled to, any form or certification
previously delivered pursuant to this Section 2.19(e). If any form or
certification previously delivered pursuant to this Section 2.19(e) expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, any Foreign Lender shall,
if it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
party hereto, two accurate and complete executed copies of whichever of the
following is applicable: (A) IRS Form W-8BEN (or its successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (B) IRS Form W-8ECI (or its successor form); (C) IRS Form W-8IMY (or its
successor form), together with any required attachments; (D) IRS Form W-8EXP (or
its successor form); or (E) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under the Code, both IRS Form
W-8BEN and a U.S. Tax Compliance Certificate. Any Lender that is not a Foreign
Lender shall deliver to Borrower and the Administrative Agent (at the times and
in the manner provided with respect to Foreign Lenders under the preceding
sentence) IRS Form W-9 (or its successor form).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements under FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(e)(iii), the definition of “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) If the Administrative Agent or any Lender determines, in its discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 2.19, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.19 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any interest, penalties or other charges

 

47



--------------------------------------------------------------------------------

imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent, such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(f), in no event will the Administrative Agent
or any Lender be required to pay any amount to the Borrower pursuant to this
paragraph to the extent the payment of such amount would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than it would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. Nothing in this Section 2.19(f)
shall be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

SECTION 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.13, (ii) any Lender delivers a notice
described in Section 2.14, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.19, (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of all Lenders or all Lenders directly and adversely
affected thereby and such amendment, waiver or other modification is consented
to by the Required Lenders, or (v) any Lender becomes a Defaulting Lender, then,
in each case, the Borrower may, at its sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 2.13, 2.15 and 2.19,
its rights pursuant to Section 9.05 in respect of the period in which it was a
Lender) and obligations under this Agreement (or, in the case of clause
(iv) above, all of its interests, rights and obligation with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, and the Swing Line Lender), which consents shall not unreasonably be
withheld, conditioned or delayed, and (z) the Borrower or such assignee shall
have paid to the affected Lender in immediately available funds an amount equal
to the sum of the principal of and interest accrued to the date of such payment
on the outstanding Loans of such Lender, plus all Fees and other amounts accrued
for the account of such Lender hereunder with respect thereto (including any
amounts under Sections 2.13, 2.15 and 2.19); provided further that, if prior to
any such transfer and assignment the circumstances or event that resulted in
such Lender’s claim for compensation under Section 2.13, notice under
Section 2.14, entitlement to receive amounts pursuant to Section 2.19 or being a
Defaulting Lender, as the case may be, cease to cause such Lender to suffer
increased costs or reductions in amounts received or receivable or reduction in
return on capital, or cease to have the consequences specified in Section 2.14,
or cease to result in amounts being payable under Section 2.19, or cease to
cause such Lender to be a Defaulting Lender, as the case may be (including as a
result of any action taken by such Lender pursuant to paragraph (b) below), or
if such Lender shall waive its right to claim further compensation under
Section 2.13 in respect of such circumstances or event or shall withdraw its
notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
or shall cease to be a Defaulting Lender, then such Lender shall not thereafter
be required to make any such transfer and assignment hereunder. Notwithstanding
anything to the contrary, in the event that a Lender does not comply with the
requirements of this Section 2.20(a) within one (1) Business Day after receipt
of such notice, such assignment shall be deemed to have occurred on such
Business Day without such Lender’s execution of any documentation required
pursuant to Section 9.04 but after satisfaction of the other conditions set
forth herein.

 

48



--------------------------------------------------------------------------------

(b) If (i) any Lender shall request compensation under Section 2.13, (ii) any
Lender delivers a notice described in Section 2.14 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.19, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would materially reduce its claims for compensation under Section 2.13 or enable
it to withdraw its notice pursuant to Section 2.14 or would reduce amounts
payable pursuant to Section 2.19, as the case may be, in the future. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such filing or assignment, delegation and
transfer.

SECTION 2.21 Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in
Section 9.08.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Swing Line Lender hereunder; third, to pay to
the Swing Line Lender its Fronting Exposure with respect to such Defaulting
Lender; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the Swing Line Lenders’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Swing Line Loans, if
any and as applicable; sixth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender

 

49



--------------------------------------------------------------------------------

as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.01 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders of the applicable Class on a pro rata basis prior to being applied to
the payment of any Loans of such Defaulting Lender until such time as all Loans
are held by the Lenders of the applicable Class pro rata in accordance with the
Commitments under the applicable Class without giving effect to
Section 2.21(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s obligation to fund participations in respect of
Swing Line Loans shall be reallocated among the Revolving Credit Lenders that
are Non-Defaulting Lenders in accordance with their respective Pro Rata
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.01 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any such Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment. No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Repayment of Swing Line Loans. If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
repay any Swing Line Lender’s Fronting Exposure by repaying the Swing Line Loans
such that such Fronting Exposure is reduced to zero.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to

 

50



--------------------------------------------------------------------------------

any conditions set forth therein (which may include arrangements with respect to
any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held pro rata by the Revolving Credit Lenders in accordance with the
Revolving Credit Commitments (without giving effect to Section 2.21(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans. So long as any Lender is a Defaulting Lender, no Swing
Line Lender shall be required to fund any Swing Line Loan unless it is satisfied
that the related exposure will be 100% covered by the Revolving Loan Commitments
of the Non-Defaulting Lenders or participating interests in any such newly made
Swing Line Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.21(a)(iv) (and Defaulting Lenders shall not
participate therein).

SECTION 2.22 Swing Line Loans. (a) Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time prior to the Maturity Date in Dollars, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swing Line Loans exceeding the total
Swing Line Commitment, (y) the outstanding Swing Line Loans of the Swing Line
Lender exceeding the Swing Line Lender’s Swing Line Commitment or (z) the
aggregate Revolving Credit Exposure exceeding the Total Revolving Credit
Commitments; provided that the Swing Line Lender shall not be required to make a
Swing Line Loan to refinance an outstanding Swing Line Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swing Line Loans. Notwithstanding
anything to the contrary contained in this Section 2.22 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
no Swing Line Lender shall be required to issue or extend any Swing Line Loan,
unless any Fronting Exposure in respect thereof, after giving effect to the
extension of such Swing Line Loan, may be reallocated among Non-Defaulting
Lenders in accordance with Section 2.21(a)(iv) or, if such reallocation is not
available in accordance with such Section, the Swing Line Lender has entered
into arrangements satisfactory to it, in its sole discretion, and the Borrower
to eliminate the Swing Line Lender’s risk with respect to the participation in
Swing Line Loans by all such Defaulting Lenders, which may include prepaying
such Swing Line Loans while any Fronting Exposure exists in relation thereto.

(b) To request a Swing Line Borrowing, the Borrower shall notify the Swing Line
Lender of such request by not later than 11:00 a.m., New York City time on the
day of the proposed Swing Line Borrowing by delivering a Swing Line Borrowing
Request. Each such notice and Swing Line Borrowing Request shall be irrevocable
and shall specify (i) the requested date (which shall be a Business Day),
(ii) the amount of the requested Swing Line Borrowing, (iii) the term of such
Swing Line Loan and (iv) the location and number of the Borrower’s account to
which funds are to be disbursed. The Swing Line Lender shall make each Swing
Line Loan in accordance with Section 2.02 on the proposed date thereof by wire
transfer of immediately available funds by 3:00 p.m., New York City time, to the
account of the Borrower.

(c) Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to such Revolving Credit Lender’s Pro Rata Percentage of such
Swing Line Loan. The Swing Line Lender shall deliver the Swing Line Borrowing
Request to the Administrative Agent which shall promptly deliver such Swing Line

 

51



--------------------------------------------------------------------------------

Borrowing Request to each Revolving Credit Lender. Each Revolving Credit Lender
hereby absolutely and unconditionally agrees, upon receipt of notice of the
Swing Line Borrowing Request, to pay to the Administrative Agent for the account
of the Swing Line Lender, such Revolving Credit Lender’s Pro Rata Percentage of
such Swing Line Loan or Loans. Each Revolving Credit Lender acknowledges and
agrees that its respective obligation to acquire participations in Swing Line
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Loans made by
such Revolving Credit Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swing Line Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the Borrower of
any participations in any Swing Line Loan acquired pursuant to this paragraph
(c), and thereafter payments by the Borrower in respect of such Swing Line Loan
shall be made to the Administrative Agent and not to the Swing Line Lender. Any
amounts received by a Swing Line Lender from the Borrower (or any other party on
behalf of the Borrower) in respect of a Swing Line Loan after receipt by the
Swing Line Lender of the proceeds of a sale of participations therein shall be
remitted promptly to the Administrative Agent; any such amounts received by the
Administrative Agent shall be remitted promptly by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to
this paragraph and to the Swing Line Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swing Line
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swing Line Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof otherwise expressly
provided herein.

(d) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Percentage thereof in
the same funds as those received by the Swing Line Lender. If any payment
received by the Swing Line Lender in respect of principal or interest on any
Swing Line Loan is required to be returned to the Borrower by the Swing Line
Lender under any circumstances (including pursuant to any settlement entered
into by the Swing Line Lender in its discretion), each Revolving Credit Lender
shall pay to the Swing Line Lender its Pro Rata Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Federal Funds
Effective Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 2.23 Reserved.

SECTION 2.24 Increase in Commitments. (a) Provided the availability requirements
set forth in Section 2.02(f) are satisfied and there exists no Default or Event
of Default the Borrower may, by written notice to the Administrative Agent from
time to time, request an increase in the Commitments by an amount (for all such
requests) not exceeding $100,000,000. Such notice shall set forth (i) the amount
being requested (which shall be in minimum increments of $5,000,000 and a
minimum amount of $25,000,000 or such lesser amount equal to the remaining
Increased Commitment, and (ii) the date (an “Increased Amount Date”) on which
such Increased Commitments are requested to become effective (which shall not be
less than 10 Business Days nor more than 45 days after the date of such notice
(or such other number of days as the Administrative Agent may agree to)).

 

52



--------------------------------------------------------------------------------

(b) The Borrower may seek Increased Commitments from existing Lenders (each of
which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders (all of which must be Eligible Assignees consented to by the Swing Line
and Administrative Agent (any such additional bank, financial institution or
other institutional lender, an “Additional Lender”). The Borrower and each
Additional Lender shall execute and deliver to the Administrative Agent a
joinder agreement in form and substance satisfactory to the Administrative
Agent, and such other documentation as the Administrative Agent shall reasonably
specify to evidence the Increased Commitments of each Additional Lender. The
terms and provisions of the Increased Loan shall be identical to those of the
Revolving Loans other than in respect of any arrangement, commitment or upfront
fees payable to any Additional Lenders. Each of the parties hereto hereby agrees
that, upon the effectiveness of any joinder agreement referred to above, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Increased Commitment
evidenced thereby, and the Administrative Agent and the Borrower may revise this
Agreement to evidence such amendments.

(c) Notwithstanding the foregoing, no Increased Commitments shall become
effective under this Section 2.24 unless on the date of such effectiveness,
(i) the conditions set forth in Sections 4.01(b) and 4.01(c) shall be satisfied
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Borrower, (ii) the
Borrower would be in Financial Covenant Compliance, (iii) except as otherwise
specified in the applicable joinder agreement, the Administrative Agent shall
have received (with sufficient copies for each of the Additional Lenders) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 4.02, (iv) the Administrative Agent and each applicable
Lender shall have received all fees and expenses owed in respect of such
Increased Commitments, and (v) the terms and documentation in respect of such
Increased Commitments, to the extent not consistent with this Agreement and the
other Loan Documents, shall be reasonably satisfactory to the Administrative
Agent.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Increased Loans, when originally made, are included
in each Borrowing of outstanding Revolving Loans, as applicable, on a pro rata
basis. This may be accomplished by requiring each outstanding Eurodollar
Borrowing to be converted into an ABR Borrowing on the date of each Increased
Loan, or by allocating a portion of each Increased Loan to each outstanding
Eurodollar Borrowing on a pro rata basis. Any conversion of Eurodollar Loans to
ABR Loans required by the preceding sentence shall be subject to Section 2.15.
If any Increased Loan is to be allocated to an existing Interest Period for a
Eurodollar Borrowing, then the interest rate thereon for such Interest Period
and the other economic consequences thereof shall be as set forth in the
applicable joinder agreement.

(e) The Borrower shall prepay any Loans outstanding on the Increased Amount Date
(and pay any additional amounts required pursuant hereby) to the extent
necessary to keep the outstanding Loans ratable with any revised Pro Rata
Percentage arising from any nonratable increase in the Commitments under this
Section.

(f) The proceeds of any Increased Loans shall be used for the purposes specified
in the introductory statement to this Agreement.

SECTION 2.25 Extension Amendments. (a) The Borrower may at any time and from
time to time, without the consent of the Administrative Agent or the Required
Lenders, agree with one or more Lenders that the scheduled termination date or
Maturity Date (as applicable) with respect to all or a portion of any of such
Lenders’ Commitments or Loans (including, for the avoidance of doubt,

 

53



--------------------------------------------------------------------------------

any previously Extended Revolving Loans), existing at the time of such request
(any such Commitment, an “Existing Commitment” and any such existing outstanding
Loans, the “Existing Loans”) be extended (any such Existing Commitment which has
been so extended, an “Extended Commitment” and any such Existing Loan whose
scheduled maturity date(s) has or have been so extended, an “Extended Revolving
Loan”) and to provide for other terms consistent with this Section 2.25. In
order to establish any Extended Commitment or Extended Revolving Loan, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing
Commitment) (an “Extension Request”), which Extension Request may be conditioned
as determined by the Borrower and set forth in such Extension Request and will
set forth the proposed terms of the Extended Commitment or Extended Revolving
Loan to be established, which terms (other than as provided in clause (c) below
and covenants and other provisions applicable to periods after the Maturity Date
of any non-Extended Revolving Loans) shall be identical to those applicable to
the Existing Loans or Existing Commitment from which they are to be extended
(any such Existing Commitment, the “Specified Existing Commitment” and any such
Existing Loan, the “Specified Existing Loan”) except (x) all or any of the final
maturity/termination dates of such Extended Commitment or Extended Revolving
Loan may be delayed to later dates than the final maturity/termination dates of
the Specified Existing Commitment or Specified Existing Loan (as applicable),
(y) (A) the interest margins with respect to the Extended Commitment or Extended
Revolving Loan may be higher or lower than the interest margins for the
Specified Existing Commitment or Specified Existing Loan (as applicable) and/or
(B) additional fees may be payable to the Lenders providing such Extended
Commitment or Extended Revolving Loan in addition to or in lieu of any increased
margins contemplated by the preceding clause (A) and (z) the commitment fee, if
any, with respect to the Extended Commitment may be higher or lower than the
commitment fee, if any, for the Specified Existing Commitment, in each case to
the extent provided in the applicable Extension Amendment; provided, that,
notwithstanding anything to the contrary in this Section 2.25 or otherwise,
(1) no Extended Commitment shall be secured by or receive the benefit of any
collateral, credit support or security that does not secure or support the
Existing Commitments and Existing Loans, (2) the final maturity of any Extended
Revolving Loan shall not be earlier than any Loan made under the applicable
Specified Existing Commitment in respect thereof, (3) each Lender with respect
to the Specified Existing Commitment or Specified Existing Loans (as applicable)
shall be permitted to participate in the Extended Commitment or Extended
Revolving Loan (as applicable) in accordance with its pro rata share of the
Specified Existing Commitment or Specified Existing Loan, (4) except with
respect to periods after the Maturity Date of any non-Extended Commitments or
non-Extended Revolving Loans, assignments and participations of Extended
Commitments and Extended Revolving shall be governed by the same assignment and
participation provisions applicable to Loans and Commitments hereunder as set
forth in Section 9.04 and (5) the repayment (other than in connection with a
permanent voluntary prepayment) and the mandatory prepayment of any Extended
Revolving Loans shall be made on a pro rata basis with all other outstanding
Revolving Loans (other than at the maturity of any Revolving Loan Commitments
that have not been extended, at which point the maturing Revolving Loans
associated therewith may be repaid without making a pro rata payment of any
non-maturing Revolving Loans). No Lender shall have any obligation to agree to
have any of its Existing Loans or, if applicable, any of its Existing Commitment
converted into an Extended Commitment or Extended Revolving Loan pursuant to any
Extension Request. Any Extended Commitment shall constitute a separate
commitment of Loans from the Specified Existing Commitments and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date).

(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders with respect to the
applicable Existing Commitments or Existing Loans are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Commitment or Specified Existing Loans converted into Extended
Commitments or Extended Revolving Loans shall notify the Administrative Agent
(an “Extension

 

54



--------------------------------------------------------------------------------

Election”) on or prior to the date specified in such Extension Request of the
amount of its Specified Existing Commitment or Specified Existing Loans that it
has elected to convert into an Extended Commitment or Extended Revolving Loan.
In the event that the aggregate amount of the Specified Existing Commitment or
Specified Existing Loans subject to Extension Elections exceeds the amount of
Extended Commitments or Extended Revolving Loans requested pursuant to the
Extension Request, the Specified Existing Commitment or Specified Existing Loans
subject to Extension Elections shall be converted to Extended Commitments or
Extended Revolving Loans (as applicable) on a pro rata basis based on the amount
of Specified Existing Commitments or Specified Existing Loans included in each
such Extension Election.

(c) Extended Commitments and Extended Revolving Loans shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments on terms consistent with this Section 2.25 and which,
notwithstanding anything to the contrary set forth in Section 9.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments or Extended Revolving Loans established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders. No Extension Amendment shall provide for any tranche of Extended
Commitments or tranche of Extended Revolving Loans in an aggregate principal
amount that is less than $50,000,000 and integral multiples of $5,000,000 in
excess thereof; provided, further, that no Extension Amendment may provide for
any Extended Commitment or Extended Revolving Loans to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Existing Commitments or Existing Loans. It is understood and agreed that each
Lender has consented for all purposes requiring its consent, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Loan Documents authorized by this Section 2.25 and the
arrangements described above in connection therewith. In connection with any
Extension Amendment, the Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, the security interests
in respect of the Extended Revolving Loans and Extended Commitments and such of
the other Loan Documents (if any) as may be amended thereby and that the
existing security interest of the Collateral Agent shall not be adversely
affected thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Commitment or Existing Loan is extended in accordance
with this Section 2.25 (an “Extension Date”), in the case of the Specified
Existing Commitment and Specified Existing Loans of each Extending Lender, the
aggregate principal amount of such Specified Existing Commitment and Specified
Existing Loans shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Commitments or Extended Revolving Loans so
converted by such Lender on such date, and such Extended Commitments or Extended
Revolving Loans shall be established as a separate Commitment or separate
tranche of Loans from the Specified Existing Commitment or Specified Existing
Loans and from any other Existing Commitments or Existing Loans (together with
any other Extended Commitment or Extended Revolving Loans so established on such
date).

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, upon notice to the Administrative and the
Non-Extending Lender, (i) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 9.04 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the

 

55



--------------------------------------------------------------------------------

Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Acceptance or
(ii) prepay the Loans and, at the Borrower’s option, if applicable, terminate
the Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 2.20, without premium or penalty. In connection with any such
replacement under this Section 2.25, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (x) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(y) the date as of which all obligations of the Borrower owing to the
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Acceptance and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Acceptance and/or such other documentation on behalf of such
Non-Extending Lender.

(f) This Section 2.25 shall supersede any provisions in Section 2.16 or
Section 2.17 to the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, each Swing Line Lender and each of the Lenders that, on and as of the
Closing Date and on and as of each other date thereafter as required by
Section 4.01:

SECTION 3.01 Organization; Powers. The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization (which, as of the Closing Date,
is as identified in Schedule 3.01), (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except, in each case where the failure to have such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in each case
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents, the Related
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.
The Parent qualifies as a Master Limited Partnership after giving effect to the
IPO.

SECTION 3.02 Authorization. This Agreement (a) has been duly authorized by all
requisite company or partnership and, if required, equityholder action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of the Borrower or any Subsidiary or (B) any order of any
Governmental Authority, (ii) violate or result in a default under any indenture
or any other agreement, instrument or other evidence of any Material
Indebtedness or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Restricted Subsidiary (other than any Lien created hereunder or
under the Security Documents or any Lien permitted by Section 6.02).

 

56



--------------------------------------------------------------------------------

SECTION 3.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the applicable Loan Party will constitute, legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or other similar laws affecting
creditors’ rights generally, and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.04 Governmental Approvals; No Conflicts. (a) No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority or any other Person is or will be required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document or in connection with the transactions
contemplated hereunder, including the IPO, except for (i) the filing of Uniform
Commercial Code financing statements and Mortgages, (ii) filings with the United
States Patent and Trademark Office and the United States Copyright Office or,
with respect to intellectual property which is the subject of registration or
application for registration outside the United States, such applicable patent,
trademark or copyright office or other intellectual property authority,
(iii) such as have been made or obtained and are in full force and effect or are
listed on Schedule 3.04, (iv) with respect to any of the foregoing required in
connection with the IPO and the Specified IPO Transactions and (v) with respect
to any of the foregoing from Persons other than a Governmental Authority, those
where the failure to obtain such consent or approval or take such action or make
such registration or filing could not reasonably be expected to result in a
Material Adverse Effect.

(b) The Loan Documents (i) will not violate any Organizational Documents of the
Super Parent, the Parent, the Borrower or any Subsidiary and (ii) will not
violate or result in a default under any indenture or any other agreement,
instrument or other evidence of Material Indebtedness.

SECTION 3.05 Financial Statements. (a) The Parent has heretofore furnished to
the Lenders the unqualified audited financial statements of Parent (or its
predecessor) and its Subsidiaries for the fiscal year ended December 31, 2012.
Such financial statements present fairly in all material respects the financial
condition and results of operations and cash flows of the Parent and its
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Parent and its Subsidiaries as of the dates thereof required to be disclosed
under GAAP. Such financial statements were prepared in all material respects in
accordance with GAAP applied on a consistent basis.

(b) The Borrower has heretofore delivered to the Lenders the unaudited
consolidated balance sheets of the Parent (or its predecessor) and its
Subsidiaries dated June 30, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that dated that (i) were prepared in all material respects in
accordance with GAAP applied on a consistent basis and (ii) fairly present the
financial condition of the Parent and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.

SECTION 3.06 No Material Adverse Effect. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since December 31, 2012.

SECTION 3.07 Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its properties and assets, except as could not
reasonably be expected to result in a Material Adverse

 

57



--------------------------------------------------------------------------------

Effect. All such material properties and assets are free and clear of Liens,
other than (i) in the case of Equity Interests, Liens permitted under clause
(b), (c), (d), (j) and (k) of Section 6.02 (such Liens, the “Permitted Liens”)
and (ii) in the case of all other material properties and assets, Liens
expressly permitted by Section 6.02. Other than Liens permitted pursuant to
clause (c) of Section 6.02, no Liens exist, directly or indirectly, on the
Collateral consisting of Equity Interests that are prior and superior in right
to Liens in favor of the Collateral Agent other than Liens that have priority by
operation of law.

(b) As of the Closing Date, the Borrower has not received any notice of, nor has
any knowledge of, any pending or contemplated condemnation proceeding affecting
any Real Property material to the business of the Borrower and the Restricted
Subsidiaries.

(c) Except as set forth on Schedule 3.07, as of the Closing Date, neither the
Borrower nor or any of its respective Subsidiaries is obligated under any right
of first refusal, option or other contractual right to sell, assign or otherwise
dispose of any Real Property.

SECTION 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries of the Parent and the Borrower respectively and the
percentage ownership interest of the Parent and the Borrower therein. The shares
of capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable (except as such non-assessability may be affected
by Section 18-607 or 18-804 of the Delaware Limited Liability Company Act) and
are owned by the Parent or the Borrower, directly or indirectly, free and clear
of all Liens (other than Permitted Liens).

SECTION 3.09 Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of the Restricted Subsidiaries or any business,
property or rights of any such Person (i) that involve any Loan Document or, as
of the Closing Date, the transactions contemplated hereunder, including the IPO
or (ii) which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(b) Neither the Borrower nor any of the Restricted Subsidiaries or any of their
respective material properties or assets is (i) in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any currently applicable law, rule or regulation (other than
those covered by Sections 3.11, 3.12, 3.14, 3.16, 3.17, 3.23, 3.25, 3.27 or
3.28, which laws, rules and regulations are addressed in those Sections) or
(ii) is in default with respect to any judgment, writ, injunction, decree or
order of any Governmental Authority (including without limitation the USA
PATRIOT Act), where such violation or default could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 No Default. Neither the Borrower nor any of the Restricted
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement, instrument or other evidence of Material Indebtedness, or any
other material agreement or instrument to which it is a party or by which it or
any of its properties or assets are or may be bound, in each case where such
default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Federal Reserve Regulations. (a) Neither the Borrower nor any of
the Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

58



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.12 Investment Company Act. Neither the Borrower nor any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

SECTION 3.14 Taxes. Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all Federal, state, local and foreign tax returns or
other materials, in each case, required to have been filed by it and has paid or
caused to be paid all Taxes due and payable by it (whether or not shown on any
tax return) and all other assessments received by it, except, in each case
referred to above, (a) Taxes or assessments that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
that operate to suspend the collection of such contested Tax and for which the
Borrower or such Restricted Subsidiary, as applicable, shall have set aside on
its books adequate reserves in accordance with GAAP or (b) to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect or the imposition of a material Lien on any Collateral. There is
no proposed written Tax assessment against the Borrower or any of the Restricted
Subsidiaries that would, if made, have a Material Adverse Effect.

SECTION 3.15 No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning the Borrower and its Subsidiaries or the transactions
contemplated hereby furnished by or on behalf of the Borrower or any other Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, when furnished and taken as a whole, was true and correct in all
material respects and did not contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were not materially misleading.

(b) The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to the Administrative Agent or
any Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, (i) have been prepared in good faith
based assumptions believed by the Borrower to be reasonable as of the date
thereof, as of the date such Projections were furnished and as of the Closing
Date (it being understood that projections are not a guaranty of future
performance and that actual results during the period or periods covered by
projections may materially differ from the projected results therein) and
(ii) as of the Closing Date, have not been modified in any material respect by
the Borrower.

SECTION 3.16 Employee Benefit Plans. (a) There does not now exist, and there are
no existing circumstances that could reasonably be expected to result in, any
Controlled Group Liability that would be a liability of the Borrower or any of
the Restricted Subsidiaries following the Closing Date. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in liability of the Borrower or any of the
Restricted Subsidiaries in an aggregate amount exceeding $1,000,000. Except as
would not reasonably be expected to result in a Material Adverse Effect, the
present value of all accumulated benefit obligations under each Plan liability
to any Loan Party in aggregate amount exceeding $1,000,000 (based on the
assumptions used for Plan funding purposes under ERISA and the Code) did not, as
of the date of the most recent financial statements reflecting such

 

59



--------------------------------------------------------------------------------

amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(Plan funding assumptions based on such ERISA and the Code) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the assets of all such underfunded Plans.

(b) With respect to any Foreign Pension Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect:
(a) substantial non-compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders; (b) failure to
be maintained, where required, in good standing with applicable regulatory
authorities; (c) any obligation of the Borrower or any of the Restricted
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any such foreign plan; (d) any Lien on the property of the
Borrower or any of the Restricted Subsidiaries in favor of a Governmental
Authority as a result of any action or inaction regarding such a foreign plan;
(e) for each such foreign plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities); (f) any
facts that, to the best knowledge or the Borrower or any of the Restricted
Subsidiaries, exist that would reasonably be expected to give rise to a dispute
and any pending or threatened disputes that, to the best knowledge of the
Borrower or any of the Restricted Subsidiaries, would reasonably be expected to
result in a liability to the Borrower or any of the Restricted Subsidiaries
concerning the assets of any such foreign plan (other than individual claims for
the payment of benefits); and (g) failure to make all contributions in a timely
manner to the extent required by applicable non-U.S. law.

SECTION 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17,
or, in each case, as could not reasonably be expected to result in a Material
Adverse Effect, the Borrower and its Restricted Subsidiaries have all
Environmental Permits required for the conduct of its operations of the Real
Property as they are currently being conducted. Except as would not reasonably
be expected to result in a Material Adverse Effect, all required renewals of the
Environmental Permits have been timely filed and the Borrower has no reason to
believe any such Environmental Permits will not be reissued in due course
without adverse conditions and without material expense or delay.

(b) Except as set forth in Schedule 3.17, or, in each case, as could not
reasonably be expected to result in a Material Adverse Effect , the operation of
the Real Property has been and currently is in compliance with the Environmental
Permits and Environmental Laws and neither the Borrower nor any of the
restricted Subsidiaries have received any notice from any Governmental Authority
or any third party alleging any non-compliance with or any potential liability
under any Environmental Law or Environmental Permit.

(c) Except as set forth in Schedule 3.17 or, in each case, as could not
reasonably be expected to result in a Material Adverse Effect, (i) none of the
properties currently owned or operated by or on behalf of the Borrower or any of
its Restricted Subsidiaries is listed or proposed for listing on the NPL or on
the CERCLIS or any analogous state or local list nor, to the knowledge of the
Borrower, is any property formerly owned or operated by or on behalf of the
Borrower or any of the Restricted Subsidiaries listed or proposed for listing on
any such list; (ii) there are no and have never been any surface impoundments,
pits, sumps or lagoons, or landfills or dumps, in which Hazardous Materials are
being or have been treated, stored or disposed on any property currently owned
or operated by or on behalf of the Borrower or any of its Restricted
Subsidiaries or, to the knowledge of the Borrower, on any property formerly
owned or operated by the Borrower or any of the Restricted Subsidiaries except
for such impoundments, pits, sumps or lagoons, or landfills or dumps, that have
been removed from service

 

60



--------------------------------------------------------------------------------

or remediated in material compliance with Environmental Law; and (iii) to the
knowledge of the Borrower, there has been no Release on, at or under any
property currently or formerly owned or operated by the Borrower or any of the
Restricted Subsidiaries, except as would not reasonably be expected to result in
material Environmental Liability to the Borrower or any of the Restricted
Subsidiaries.

(d) Except as set forth in Schedule 3.17 or as would not reasonably be expected
to result in a Material Adverse Effect, (i) neither the Borrower nor any of the
Restricted Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened Release of Hazardous Materials or natural gas at, on or
under any site, location or operation, either voluntarily or pursuant to the
order of any Governmental Authority or the requirements of any Environmental
Law; and (ii) all Hazardous Materials generated, used, treated, handled or
stored at, or, to the knowledge of the Borrower, transported to or from, any
property currently or formerly owned or operated by the Borrower or any of the
Restricted Subsidiaries are either currently managed or have been disposed of in
compliance with Environmental Laws.

(e) As of the Closing Date, and at any time after the Closing Date unless such
assumption or undertaking could not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any of the Restricted
Subsidiaries has assumed or undertaken, whether by contract, operation of law or
otherwise, any Environmental Liabilities of any other Person.

(f) Except as otherwise would be subject to applicable privilege, the Borrower
has made available to the Administrative Agent true and correct copies of any
material environmental reports, studies or similar documents in the custody or
control of the Borrower or any of the Restricted Subsidiaries relating to the
Borrower, the Restricted Subsidiaries, their properties or the operation of
their businesses and prepared prior to the Closing Date, other than such audits,
assessment reports and other environmental documents not containing information
that would reasonably be expected to result in any material Environmental Claims
or liability to the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.18 Insurance. Schedule 3.18 sets forth an accurate description of all
material insurance maintained by the Borrower or any Restricted Subsidiary or by
the Borrower for any Restricted Subsidiary as of the Closing Date. As of the
Closing Date, such insurance is in full force and effect and all premiums have
been duly paid as and when due. The Borrower and any Restricted Subsidiary have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

SECTION 3.19 Security Documents.

(a) The Guarantee and Collateral Agreement, upon execution and delivery thereof
by the parties thereto, will create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral (as defined in the Guarantee and Collateral Agreement) and the
proceeds thereof and (i) in the case of applicable Pledged Collateral, when
stocks certificates representing the Pledged Collateral (as defined in the
Guarantee and Collateral Agreement) are delivered to the Collateral Agent, the
Lien created under the Guarantee and Collateral Agreement shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral, in each case
prior and superior in right to any other Person, and (ii) in the case of the
other Collateral described in the Guarantee and Collateral Agreement (other than
Intellectual Property, as defined in the Guarantee and Collateral Agreement),
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.19(a), the Lien created under the Guarantee and Collateral
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral to the
extent such Liens can be perfected by filing a financing statement, under the
Uniform Commercial Code, in each case prior and superior in right to any other
Person other than with respect to Liens expressly permitted by Section 6.02.

 

61



--------------------------------------------------------------------------------

(b) In the case of Intellectual Property (as defined in the Guarantee and
Collateral Agreement), upon the recordation of the Guarantee and Collateral
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Borrower and the Agents) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), the Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other Person, other than with
respect to Liens expressly permitted by Section 6.02 (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages shall be effective to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
with the appropriate Governmental Authorities, the Mortgages shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, in each
case prior and superior in right to any other Person, other than with respect to
Permitted Encumbrances in the case of Mortgaged Property and any other Liens
expressly permitted under Section 6.02 in respect of any other Collateral
described in this clause (c).

SECTION 3.20 Real Property.

(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
Owned Real Property with a fair market value in excess of $5,000,000 owned by
the Borrower and the Restricted Subsidiaries and the addresses thereof. Subject
to Section 3.07, the Borrower and the Subsidiaries own in fee all the Owned Real
Property set forth on Schedule 3.20(a).

(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
Leased Real Property with a fair market value in excess of $5,000,000 leased by
the Borrower and its Restricted Subsidiaries and the addresses thereof. Subject
to Section 3.07, the Borrower and the Subsidiaries have valid leases in all the
Leased Real Property set forth on Schedule 3.20(b).

SECTION 3.21 Solvency. Immediately after the consummation of the transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, the
Borrower and the Restricted Subsidiaries are, on a consolidated basis, Solvent.

SECTION 3.22 Related Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of each Related Document (including all
schedules, exhibits, amendments, supplements and modifications thereto). Neither
the Borrower nor any of the Restricted Subsidiaries is in default in the
performance of or compliance with any material provisions of any Related
Document and, except to the extent the same could not reasonably be expected to
result in a Material Adverse Effect, to the knowledge of the Borrower, no other
Person party thereto is in default under any Related Document. The Related
Documents comply in all material respects with applicable laws.

 

62



--------------------------------------------------------------------------------

SECTION 3.23 Sanctioned Persons. Neither the Borrower nor any of the Restricted
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of the Borrower or any Restricted Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”). The Borrower will not
directly or indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

SECTION 3.24 Regulatory Status. (a) As of the Closing Date, none of the Parent,
the Borrower or any Restricted Subsidiary is a transportation or service
provider regulated by the Federal Energy Regulatory Commission under the Natural
Gas Act, as amended, 15 U.S.C. Section 717, et seq. and the Natural Gas Policy
Act, as amended, 15 U.S.C. Section 3301, et seq.

(b) As of the Closing Date, none of the Parent, the Borrower, any Restricted
Subsidiary, or any assets of the Parent, the Borrower or any Restricted
Subsidiary are regulated as a “holding company,” public utility or an intrastate
pipeline by any state Governmental Authority, or are subject to any state
regulatory jurisdiction by a state public utility commission or similar entity.

(c) Except as set forth in Schedule 3.24 or, in each case, as could not
reasonably be expected to result in a Material Adverse Effect, there are no
proceedings pending, or to the knowledge of the Borrower, threatened, that
challenge any of the rates, charges, or fees currently received for providing
services in connection with the Pipeline System.

(d) None of the Lenders will, solely as a result of entering into any Loan
Document or the consummation and/or performance of any of the transactions to
occur on the Closing Date, be subject to regulation by FERC or any state public
utility commission.

SECTION 3.25 Labor Matters. Except as could not reasonably be expected to result
in a Material Adverse Effect, there are no strikes, lockouts, labor disputes or
slowdowns pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of the Restricted Subsidiaries. The hours worked and payments
made to employees of the Borrower or any of the Restricted Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act of
1938, as amended, or any other applicable federal, state, local or foreign law
dealing with such matters. All material payments due from the Borrower or any of
the Restricted Subsidiaries, or for which any claim may be made against the
Borrower or any of the Restricted Subsidiaries on account of wages or employee
health and welfare insurance or other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary to the
extent required by GAAP. The consummation of the IPO will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of the
Restricted Subsidiaries is bound.

SECTION 3.26 Intellectual Property; Licenses, Etc.. Each of the Borrower and the
Restricted Subsidiaries own, license or possess the valid right to use all
Intellectual Property used in or reasonably necessary for the operation of their
businesses as currently conducted, without conflict with the Intellectual
Property rights of any Person, in each case, except, individually or in the
aggregate, as could not reasonably be expected to have a Material Adverse
Effect; provided, however, to the extent the foregoing representation and
warranty relates to infringement, misappropriation or a violation of
Intellectual Property rights held by a Person, it shall be considered qualified
by the knowledge of the Borrower or any Restricted Subsidiary. To the knowledge
of the Borrower, no Intellectual Property, advertising, product, process,
method, substance, part or other material used by the Borrower or any Restricted
Subsidiary, or the operation of its business as currently conducted, infringes
upon, misappropriates or violates any Intellectual Property rights held by any
Person except for such

 

63



--------------------------------------------------------------------------------

infringements, misappropriations or violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the Intellectual Property of the
Borrower or any Restricted Subsidiary is pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Restricted Subsidiary, which
claim or litigation, individually or in the aggregate, if subject to an adverse
ruling against the Borrower or any Restricted Subsidiary, could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.27 Anti-Corruption Laws. None of the Parent, the Borrower their
respective Subsidiaries and to their knowledge none of their Affiliates or any
director, officer, agent, employee or Affiliate of such Person is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the FCPA or any other applicable anti-corruption laws,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization or approval of the payment of any
money, or other property, gift, promise to give or authorization of the giving
of anything of value, directly or indirectly, to any “foreign official” (as such
term is defined in the FCPA) or any foreign political party or official thereof
or any candidate for foreign political office in contravention of the FCPA or
any other applicable anti-corruption laws. The Borrower, the Parent, and their
Subsidiaries and to their knowledge their respective Affiliates have conducted
their businesses in compliance with applicable anti-corruption laws and the FCPA
and will, within six months of the Closing Date, establish and maintain policies
and procedures designed to promote and achieve compliance with such laws and
with the representation and warranty contained herein.

SECTION 3.28 Regulation H. No Mortgage and Security Agreement encumbers improved
real property which is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and in which flood insurance has been made available under the National
Flood Insurance Act of 1968 (except any Mortgaged Properties as to which such
flood insurance as required by Regulation H has been obtained and is in full
force and effect as required by this Agreement).

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

SECTION 4.01 All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02);

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (other
than representations and warranties that are qualified by materiality, which
shall be true and correct in all respects) on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations shall be true and correct in all material
respects as of such earlier date; and

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

 

64



--------------------------------------------------------------------------------

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02 First Credit Event. The closing of this Agreement and the initial
Credit Event hereunder (and the obligations of the Lenders, as applicable, in
respect thereof) shall be subject to satisfaction of the following conditions
precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party either (i) a counterpart of this Agreement and each of the other Loan
Documents signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and each of the Loan Documents;

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, and the Lenders, the favorable written opinion of Latham &
Watkins LLP, counsel for the Loan Parties in form and substance satisfactory to
the Administrative Agent and opinions of local counsel to the Loan Parties as
the Administrative Agent may request, each in form and substance satisfactory to
the Administrative Agent, (A) dated the Closing Date, (B) addressed to the
Administrative Agent, the Collateral Agent, and the Lenders, and (C) covering
such matters relating to the Loan Documents and the IPO as the Administrative
Agent shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions;

(c) The Administrative Agent shall have received with respect to the Borrower
and each other Loan Party (i) Organizational Documents certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state or jurisdiction of its incorporation or organization, where applicable,
and certified by a Secretary or Assistant Secretary of such Loan Party to be
true and complete as of the Closing Date; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the limited liability
company agreement or equivalent governing document, as in effect on the Closing
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of such Loan Party
(and, if applicable, any parent company of such Loan Party) authorizing the
execution, delivery and performance of the Loan Documents and the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of organization or formation of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above;

(d) The Administrative Agent and the Collateral Agent shall have received, on or
before the Closing Date all documents and instruments, including Uniform
Commercial Code financing statements required by Law or reasonably requested by
the Agents (to the extent required by the Guarantee and Collateral Agreement) to
be filed, registered, published or recorded to create or perfect the Liens
intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered, published or recorded or other
arrangements reasonably satisfactory to the Agents for such filing,
registration, publication or recordation shall have been made; provided that to
the extent any Lien on Collateral (other than the pledge and perfection of
security interests in Equity Interests of Domestic Subsidiaries of Borrower (to
the extent required hereunder and under the Guarantee and Collateral Agreement)
including by delivery of any stock or unit certificates, if any, and other
assets with respect to which a Lien may be perfected by the filing of a Uniform
Commercial Code financing statement) is not

 

65



--------------------------------------------------------------------------------

provided on the Closing Date after the Borrower’s use of commercially reasonable
efforts to do so, the delivery of such Security Document and other documents and
instruments shall not constitute a condition precedent to the availability of
the Revolving Loans on the Closing Date and such documents and instruments shall
be delivered pursuant to the terms of Section 5.15 hereunder;

(e) The Administrative Agent shall have received certified copies of the Related
Documents, duly executed by the parties thereto;

(f) The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened in any court or before any arbitrator
or Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.;

(g) Prior to or substantially simultaneously with the Closing Date, the IPO
shall have been consummated;

(h) The Administrative Agent shall have received (i) the unqualified audited
consolidated financial statements of Parent (or its predecessor) and its
Subsidiaries for the fiscals year ended December 31, 2012, December 31, 2011 and
December 31, 2010, (ii) and unaudited consolidated and consolidating balance
sheets of the Parent (or its predecessor) and its Subsidiaries dated June 30,
2013, and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date that (I) were prepared in all material respects in accordance with
GAAP applied on a consistent basis and (II) fairly present the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (I) and (II), to the absence of footnotes and to normal year-end audit
adjustments.

(i) The Administrative Agent shall have received financial projections of the
Parent and its Subsidiaries through the fifth year following the Closing Date
which will be prepared on a basis consistent with the financial projections of
the Parent and its Subsidiaries delivered to the Arrangers prior to the delivery
of the Mandate Letter;

(j) The Administrative Agent shall have received a Solvency Certificate from a
Responsible Officer of the Borrower (after giving effect to the transactions to
occur on the Closing Date) substantially in the form attached hereto as Exhibit
L;

(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clause
(b) and (c) of Section 4.01 and clauses (g) and (o) of this Section 4.02;

(l) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least five (5) Business Days prior to the Closing Date
that has been reasonably requested by any Lender at least ten (10) days in
advance of the Closing Date;

(m) The Arrangers and the Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date (which, in the
case of Fees for the account of the Lenders, the Administrative Agent shall
promptly pay to the Lenders), including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Loan Parties hereunder or under any other Loan Document (including fees and
expenses of counsel to the Administrative Agent and fees of the local counsel
hired by the Administrative Agent); and

 

66



--------------------------------------------------------------------------------

(n) The Administrative Agent shall have received pro forma calculation of the
Total Leverage Ratio as of the fiscal quarter ended June 30, 2013 giving pro
forma effect to (a) the Application of IPO Proceeds and any repayments of
Indebtedness made with the proceeds of the Borrowings under this Agreement and
(b) any Borrowings under this Agreement made on the Closing Date as if made on
the last day of such period and still outstanding on the last day of such
period;

(o) All consents of any Governmental Authority and all equity holder and board
of directors (or comparable entity management body) authorizations shall have
been obtained and shall be in full force and effect, including, but not limited
to, any required by regulatory authorities.

(p) Super Parent and one or more of its subsidiaries shall have satisfied (or
substantially simultaneously with the Closing Date shall satisfy) the Closing
Date Availability Requirements.

(q) The Administrative Agent shall have received an overview letter, in form and
substance satisfactory to the Administrative Agent, from Turner Mason and
Company with respect to the pending Appraisal Report to be delivered to the
Administrative Agent pursuant to Section 5.15(c);

(r) The Collateral Agent shall have received (i) evidence that all insurance
required to be maintained pursuant to the Loan Documents has been obtained and
is in effect and (ii) insurance certificates naming the Collateral Agent as loss
payee or as an additional insured, as applicable, and evidencing insurance which
meets the requirements of this Agreement and which is otherwise reasonably
satisfactory to the Agents;

(s) The Administrative Agent shall have received all existing Phase I
environmental assessments which have been previously conducted or other reports,
in each case to the extent in the possession of the Parent or to the extent
existing, Phase II environmental assessments and the Administrative Agent shall
be reasonably satisfied with the condition of the properties of the Parent and
its subsidiaries with respect to the Parent’s and its subsidiaries’ (or their
respective predecessors’) compliance with environmental laws;

(t) The Administrative Agent shall have received evidence that all amounts due
and outstanding in respect of the Existing Credit Agreement of the Borrower
shall have been (or substantially simultaneously with the Closing Date shall be)
paid in full, all commitments (if any) in respect thereof shall have been
terminated and all guarantees therefor and security therefor shall have been
discharged and released;

(u) Since December 31, 2012 there shall not have occurred any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.02 has been satisfied as to such Lender.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts

 

67



--------------------------------------------------------------------------------

payable under any Loan Document (other than contingent reimbursement and
indemnification obligations to the extent no unsatisfied claim with respect
thereto has been asserted) shall have been paid in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Restricted Subsidiaries to:

SECTION 5.01 Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the normal conduct of its
business and (ii) at all times maintain and preserve all property necessary to
the normal conduct of such business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto in accordance, in all material respects, with Prudent Industry
Practices.

(c) Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, comply, and cause each of its
Restricted Subsidiaries to comply, with all applicable laws, rules, regulations
and orders, including, without limitation, applicable laws, rules, regulations
and orders regarding any loans, advances, mortgage or promissory note
arrangements with employees or agents, ERISA, FERC regulations and tariffs,
Environmental Laws and the USA PATRIOT Act and other applicable anti-money
laundering laws.

SECTION 5.02 Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
comprehensive general liability insurance against claims for bodily injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance satisfactory to the Agents, which endorsement shall provide that, from
and after the Closing Date, if the insurance carrier shall have received written
notice from the Administrative Agent or the Collateral Agent of the occurrence
of an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to the Borrower under such policies directly to the Collateral Agent;
cause all such policies to provide that neither the Borrower, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Agent (giving the Administrative Agent and the Collateral Agent the right to
cure defaults in the payment of premiums) or (ii) for any other reason upon not
less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the

 

68



--------------------------------------------------------------------------------

Administrative Agent and the Collateral Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
and the Collateral Agent of payment of the premium therefor.

(c) To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws, (i) (x) concurrently with the delivery of the mortgage in
favor of the Collateral Agent in connection therewith, and (y) at any other time
if necessary for compliance with applicable Flood Insurance Laws, provide the
Collateral Agent with a standard flood hazard determination form for such
Mortgaged Property and (ii) if any such Mortgaged Property is located in an area
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such amount as the Administrative Agent or the Collateral Agent may
from time to time reasonably require, and otherwise to ensure compliance with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time (the “Flood
Insurance Laws”). In addition, to the extent the Borrower and the other Loan
Parties fail to obtain or maintain satisfactory flood insurance required
pursuant to the preceding sentence with respect to any Mortgaged Property, the
Collateral Agent shall be permitted, in its sole discretion, to obtain forced
placed insurance at the Borrower’s expense to ensure compliance with any
applicable Flood Insurance Laws.

(d) With respect to each Mortgaged Property and any personal property located in
the United States, carry and maintain comprehensive general liability insurance
including the “broad form CGL endorsement” (or equivalent coverage) and coverage
on a claims made basis for bodily injury, death and property damage and umbrella
liability insurance against any and all claims, in each case in amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured, on forms reasonably satisfactory to
the Agents.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by the
Borrower or any Restricted Subsidiary; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.

SECTION 5.03 Obligations and Taxes. Pay any obligation in an aggregate principal
amount exceeding $15,000,000 promptly and discharge or cause to be paid and
discharged promptly when due all Taxes before the same shall become delinquent
or in default; provided, however, that such payment and discharge shall not be
required with respect to any such obligation or Tax so long as (a) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and the Borrower or the applicable
Restricted Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation or Tax and enforcement of a Lien or (b),
in each case, to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
Collateral not permitted hereunder.

SECTION 5.04 Financial Statements, Reports, etc. (a) Furnish to the
Administrative Agent, which shall furnish to each Lender:

(i) within 90 days after the end of each fiscal year, the Parent’s consolidated
balance sheet and related statements of income, partners’ equity and cash flows
showing the financial condition of the Parent and its consolidated Subsidiaries
as of the close of such fiscal year and the consolidated

 

69



--------------------------------------------------------------------------------

results of its operations and the operations of the Parent and such Subsidiaries
during such year, together with comparative figures for the immediately
preceding fiscal year, all audited by Deloitte & Touche LLP or other independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall be without a “going concern” or like
qualification (other than an exception or explanatory paragraph with respect to
the maturity of the Credit Facilities for an opinion delivered in the fiscal
year in which such Indebtedness matures) and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in all material respects in accordance with GAAP consistently applied,
together with a customary “management discussion and analysis” provision;

(ii) within 45 days after the end of each fiscal quarter (other than the final
fiscal quarter of any fiscal year), the Parent’s consolidated and consolidating
balance sheet and related statements of income, partners’ equity and cash flows
showing the financial condition of the Parent and its consolidated Subsidiaries
as of the close of such fiscal quarter and the consolidated and consolidating
results of its operations and the operations of the Parent and such Subsidiaries
during such fiscal quarter and the then elapsed portion of the fiscal year, and
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting the
financial condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in all material respects in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(iii) concurrently with any delivery of financial statements under paragraph
(i) or (ii) above, a certificate of a Financial Officer (the “Compliance
Certificate”) in the form of Exhibit I (x) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (y) commencing, in the case of
paragraph (ii) above, with the first full fiscal quarter after the Closing Date,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10 and 6.11 and (z) providing any information contemplated by the
last paragraph of the definition of Projected Consolidated EBITDA.

(iv) concurrently with any delivery of financial statements under clause
(i) above, an annual budget update of the Borrower and its Restricted
Subsidiaries on a consolidated basis which shall be limited to an income
statement presenting profitability to EBITDA line;

(v) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt of the Borrower or of any of the
Restricted Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement in a principal amount of at least $10,000,000 and not
otherwise required to be furnished to the Lenders pursuant to this Section 5.04;

 

70



--------------------------------------------------------------------------------

(vi) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

(vii) concurrently with any delivery of financial statements under clause
(ii) above a report on Material Projects, as applicable; regarding, status,
completion and suspension or abandonment of Material Projects;

(viii) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent, the Borrower or
any Restricted Subsidiary, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the Securities Exchange
Commission at http://www.sec.gov and the Compliance Certificate delivered
pursuant to Section 5.04(a)(iii) provides a statement regarding the availability
of such information on such website.

(b) The financial statements delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be accompanied by reasonably detailed segment
reporting as required under GAAP, certified by a Financial Officer of the
Borrower as fairly presenting the financial condition and results of operations
of such segments in all material respects in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments.

SECTION 5.05 Litigation and Other Notices. Promptly after obtaining actual
knowledge thereof by any Responsible Officer of the Borrower or any Restricted
Subsidiary, furnish to the Administrative Agent (which shall furnish to each
Lender), written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Governmental Authority or other Person to file or commence, any action,
investigation, enforcement action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate, including any Restricted Subsidiary, thereof that could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, resulted or could reasonably be expected to
result in liability of the Borrower or the Restricted Subsidiaries in an
aggregate amount exceeding $10,000,000;

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e) of any material change in accounting policies or financial reporting
practices by the Borrower or any of its Subsidiaries.

SECTION 5.06 Information Regarding Collateral. (a) Furnish to the Administrative
Agent prompt written notice of any change (i) in the Borrower’s or any
Restricted

 

71



--------------------------------------------------------------------------------

Subsidiary’s legal name, (ii) in the jurisdiction of organization or formation
of the Borrower or any Restricted Subsidiary, (iii) in the Borrower’s or any
Restricted Subsidiary’s identity or corporate structure or (iv) in the
Borrower’s or any Restricted Subsidiary’s Federal Taxpayer Identification
Number. The Borrower agrees not to effect or permit, or to cause or permit any
Restricted Subsidiary to effect or permit, any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral to the same extent as before
such change. The Borrower and its Restricted Subsidiaries also agree promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth the information required pursuant to Sections
2, 3 and 4 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06.

(c) Promptly deliver to the Administrative Agent (a) in the event that the
Administrative becomes aware of any material adverse change in the value of any
Mortgaged Property, at the request of the Administrative Agent, an Appraisal
Report with respect to such Mortgaged Property or (b) at any time at the
discretion of the Borrower, an Appraisal Report with respect to some or all of
the Real Property of the Borrower and its Subsidiaries; provided that, in each
case, each such Appraisal Report shall have been completed within 30 days of
such delivery.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. (a) Keep
proper books of record and account, in reasonable detail, accurately and fairly
reflecting in all material respects in conformity with GAAP and all requirements
of law are made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause of the Restricted Subsidiaries to
permit any representatives and independent contractors designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect the
financial records and the properties of such Person at reasonable times and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives and independent contractors
designated by the Administrative Agent, upon reasonable prior notice, to discuss
the affairs, finances and condition of such Person with the officers thereof and
independent accountants therefor, in the case of an inspection by the
Administrative Agent, at the expense of the Borrower; provided that (i) the
Administrative Agent and the Lenders may only exercise such right of inspection
once per calendar year and (ii) notwithstanding clause (i) above, when an Event
of Default exists, the Administrative Agent (or any of its representatives or
independent contractors) may do any of the foregoing at any time during normal
business hours upon reasonable notice to the Borrower.

(b) Will in the case of the Parent, maintain its classification, for tax
purposes, as partnership at all times.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.

SECTION 5.09 Employee Benefits. (a) Comply with the applicable provisions of
ERISA and the Code except, in each case, where a failure to do so could not
reasonably be expected to result in a Material Adverse Effect; and.

 

72



--------------------------------------------------------------------------------

(b) promptly furnish to the Administrative Agent notice of the occurrence of any
ERISA Event that alone, or together with any other ERISA Events that have
occurred, resulted or could reasonably be expected to result in liability of the
Borrower or any Restricted Subsidiary in an aggregate amount exceeding
$10,000,000.

SECTION 5.10 Compliance with Environmental Laws. Comply in all material respects
and take all commercially reasonable measures to cause all lessees, invitees and
any other Persons operating or occupying its properties to comply in all
material respects with all applicable Environmental Laws and Environmental
Permits; obtain and renew all material Environmental Permits necessary for its
operations and properties; and to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in compliance in all material
respects with the applicable requirements of all Environmental Laws, in each
case, unless such non-compliance would not result in, or could not reasonably be
expected to result in, a Material Adverse Effect; provided, however, that
neither the Borrower nor any of the Restricted Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
administrative or judicial proceedings, appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP, or the
delay in performance of such action could not reasonably be expected to result
in a material Environmental Liability.

SECTION 5.11 Preparation of Environmental Reports. If a Default caused by reason
of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Restricted
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent (upon a
determination that additional information is required after consultation with
the Borrower and review of Borrower’s then existing reports and records),
provide to the Administrative Agent within 45 days (or such longer period as may
be mutually agreed) after such request (if such Default is then continuing), at
the expense of the Borrower, a report regarding the matters which are the
subject of such Default prepared by the Borrower or an environmental consulting
firm retained by the Borrower and reasonably acceptable to the Administrative
Agent and indicating the presence or absence of Hazardous Materials or
non-compliance with Environmental Laws or Environmental Permits and the
estimated cost of any compliance or remedial action in connection with such
Default.

SECTION 5.12 Further Assurances; Additional Guarantees and Collateral.
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including filing Uniform Commercial
Code and other financing statements, Mortgages and deeds of trust) that may be
required under applicable law, or that the Required Lenders, the Administrative
Agent or the Collateral Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents.

(b) In the event that (x) any Person becomes a Wholly Owned Material Restricted
Subsidiary of the Borrower or (y) any Unrestricted Subsidiary is converted into
a Restricted Subsidiary that is a Wholly Owned Material Restricted Subsidiary,
in each case, after the Closing Date, the Borrower shall (a) within 30 days of
such event (or such longer period of time acceptable to the Administrative Agent
and the Collateral Agent), cause such Wholly Owned Material Restricted
Subsidiary to become a Guarantor and a Grantor (as defined in the Guarantee and
Collateral Agreement) under the Guarantee and Collateral Agreement by executing
and delivering to Administrative Agent and Collateral Agent a counterpart
agreement or supplement to the Guarantee and Collateral Agreement in accordance
with its terms, and (b) take all such actions and execute and deliver, or cause
to be executed and delivered, all such documents,

 

73



--------------------------------------------------------------------------------

instruments, agreements, and certificates reasonably requested by Collateral
Agent, including those which are similar to those described in Sections 4.02(b),
(c), (d), (l), Schedule 5.15 and Section 2.9(b) or Section 9.14 of the Guarantee
and Collateral Agreement. In the event that any Person becomes a Foreign
Subsidiary of the Borrower or any Unrestricted Subsidiary is converted into a
Restricted Subsidiary that is a Foreign Subsidiary after the Closing Date, and
100% of the voting and non-voting Equity Interests of such Foreign Subsidiary
are directly owned by the Borrower and its Wholly Owned Domestic Subsidiaries
(other than Unrestricted Subsidiaries), the Borrower shall, and shall cause each
such Wholly Owned Domestic Subsidiary to, within 60 days of such event (or such
longer period of time acceptable to the Administrative Agent and the Collateral
Agent), deliver all such documents, instruments, agreements, and certificates as
are similar to those described in Section 4.02(b), (c), (d), (l), and the
Borrower shall take, and shall cause each such Wholly-Owned Domestic Subsidiary
to take, all of the actions referred to in Section 4.02(d) and Section 5.4 of
the Guarantee and Collateral Agreement necessary to grant and to perfect a Lien
in favor of Collateral Agent, for the benefit of Secured Parties, under the
Guarantee and Collateral Agreement, or, at the option of the Administrative
Agent, under a security or pledge agreement under the law of the jurisdiction of
organization of the pledged Person, in such Equity Interests, or, if a material
adverse tax consequence would result therefrom, in not more than 65% of the
voting, and 100% of such non-voting, Equity Interests. With respect to each such
Subsidiary, the Borrower shall, within 15 days of such event (or such longer
period of time acceptable to the Administrative Agent and the Collateral Agent),
send to Administrative Agent written notice setting forth with respect to such
Person (i) the date on which such Person became a Wholly Owned Domestic
Subsidiary of the Borrower that is a Restricted Subsidiary or was converted into
a Restricted Subsidiary and (ii) all of the data required to be set forth in
Schedules 3.01 and 3.08 with respect to all Subsidiaries of the Borrower, and
such written notice shall be deemed to supplement Schedules 3.01 and 3.08 for
all purposes hereof. Notwithstanding anything to the contrary herein or in any
other Loan Document, neither the Borrower nor any of its Subsidiaries shall be
required to grant a Lien in the Equity Interests of any Unrestricted Subsidiary.

SECTION 5.13 Reserved.

SECTION 5.14 Unrestricted Subsidiaries. (a) The Borrower may at any time
designate, by a certificate executed by a Responsible Officer of the Borrower,
any Restricted Subsidiary, including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary; provided that (x) immediately before
and after such designation, no Default or Event of Default shall have occurred
and be continuing, (y) the Borrower is in Financial Covenant Compliance
immediately after giving effect to such designation as of the most recent Date
of Determination and (z) the total assets of all Unrestricted Subsidiaries shall
be less than 15% of Consolidated Total Assets immediately after giving effect to
such designation. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the aggregate fair market value of all such Person’s outstanding
investment therein.

(b) Any designation of a Subsidiary as an Unrestricted Subsidiary will be
evidenced to the Administrative Agent by delivering to the Administrative Agent
an Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 6.04. If, at any time, any
Unrestricted Subsidiary should fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for the purposes of this Agreement (subject to the Administrative
Agent approval, that shall not be unreasonably withheld) and any Indebtedness of
such Subsidiary will be deemed to be incurred by a Restricted Subsidiary as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 6.01, the Borrower will be in default of such covenant.

 

74



--------------------------------------------------------------------------------

(c) The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided that (i) such designation will be deemed to be
an incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if such Indebtedness is permitted under Section 6.01, (ii) no Default
or Event of Default would be in existence immediately following such designation
and (iii) the Borrower is in Financial Covenant Compliance immediately after
giving effect to such designation as of the most recent Date of Determination.

SECTION 5.15 Certain Post-Closing Obligations. (a) Execute and deliver the
documents and complete the tasks set forth on Schedule 5.15, in each case within
the time limits specified therein (or such longer period of time acceptable to
the Administrative Agent).

(b) The Collateral Agent shall receive from the applicable Loan Parties
(x) within 120 days (or such longer period of time acceptable to the
Administrative Agent in its sole discretion) following the Closing Date, with
respect to each Mortgaged Property designated by the Borrower in order to
eliminate any Deficiency, and (y) in the case of Real Property acquired after
the Closing Date and designated by the Borrower to be Perfected Mortgaged
Property, within 120 days (or such longer period of time acceptable to the
Administrative Agent in its sole discretion) following such designation, in each
case the following documents and instruments:

(i) a Mortgage duly authorized and executed, in proper form for recording in the
recording office of each jurisdiction where such Mortgaged Property to be
encumbered thereby is situated, in favor of the Collateral Agent, for the
benefit of the Secured Parties, together with such other instruments as shall be
necessary or appropriate (in the reasonable judgment of the Administrative
Agent) to create a Lien under applicable law, all of which shall be in form and
substance reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Mortgaged Property, as the case may be, subject to no Liens other than
Permitted Liens and Permitted Encumbrances applicable to such Mortgaged
Property;

(ii) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy, with endorsements and in amounts reasonably acceptable
to the Administrative Agent, issued by a title insurer reasonably acceptable to
the Administrative Agent, insuring the Mortgage to be a valid first and
subsisting Lien on such Mortgaged Property, free and clear of all defects and
encumbrances, other than Permitted Encumbrances; provided however that such
title insurance policy may include such general mechanics’ lien exceptions as
the title insurer(s) may require, so long as such title insurance policy does
not include a title exception identifying any specifically recorded mechanics’
lien that does not constitute a Permitted Encumbrance;

(iii) American Land Title Association/American Congress on Surveying and Mapping
form plat of survey or such other form plat of survey as is reasonably
acceptable to the Administrative Agent, for which all necessary fees (where
applicable) have been paid, and dated no more than 90 days before (x) the
Closing Date or (y) the date on which a Mortgage in respect thereof is required
to be delivered hereby (or such other dates as shall be reasonably acceptable to
the Administrative Agent), certified to the Administrative Agent and the issuer
of the Mortgage Policy pertaining to such Mortgaged Property in

 

75



--------------------------------------------------------------------------------

a manner reasonably satisfactory to the Administrative Agent by a land surveyor
duly registered and licensed in the State in which the Mortgaged Property is
located and reasonably acceptable to the Administrative Agent, showing all
buildings and other improvements, the location of any easements, parking areas,
rights of way, building set-back lines and other dimensional regulations located
on or encumbering such Mortgaged Property, and the absence of encroachments,
either by such improvements or on to such property, and other defects, in each
case, other than (a) Permitted Encumbrances and (b) encroachments and other
defects reasonably acceptable to the Administrative Agent;

(iv) as to any Mortgaged Property that is Leased Real Property, a copy of the
ground lease between the lessor and the applicable Loan Party, including all
amendments thereto, and, unless waived by the Administrative Agent in its sole
discretion, (a) an estoppel certificate, and (b) if required by the applicable
lease, a consent to the Mortgage encumbering the leasehold interest in such
Mortgaged Property, in each case executed by the lessor of such Mortgaged
Property, in form and substance contemplated by the provisions of the applicable
lease, or as otherwise acceptable to the Administrative Agent;

(v) if required under the law of the State in which the Mortgaged Property is
located in order to perfect a security interest in fixtures, a UCC fixture
filing naming the applicable Loan Party as debtor, filed in the applicable land
records;

(vi) to the extent available from the applicable governmental authority with
respect to such jurisdiction, a property zoning report from a zoning consultant
acceptable to the Administrative Agent or a zoning letter from the applicable
governmental authority, dated no more than 90 days before (x) the Closing Date
or (y) the date on which a Mortgage in respect thereof is required to be
delivered hereby (or such other date as shall be reasonably acceptable to the
Administrative Agent), confirming the zoning classification of the Mortgaged
Property and that such classification permits the then current use of and
improvements on the Mortgaged Property and otherwise in form and substance
reasonably acceptable to the Administrative Agent;

(vii) policies or certificates of insurance of the type required by
Section 5.02;

(viii) evidence of flood insurance required by Section 5.02(c), in form and
substance reasonably satisfactory to Administrative Agent, it being understood
that in any event the items required pursuant to this clause (viii) shall be
required to be delivered prior to or on the day on which Mortgages are delivered
pursuant to clause (i) above with respect to each Mortgaged Property;

(ix) all such other items as shall be reasonably requested by the Administrative
Agent to create a valid and perfected first priority mortgage Lien on such
Mortgaged Property, including all fixtures, subject only to Permitted
Encumbrances and Permitted Liens; and

 

76



--------------------------------------------------------------------------------

(x) opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
validity of the Mortgages and any related fixture filings in form and substance
reasonably satisfactory to the Administrative Agent.

(c) Notwithstanding the provisions of this Section 5.15 or any other provision
of this Agreement to the contrary, (i) if Borrower elects to designate any Real
Property as a Mortgaged Property, and in the event that the expense to the Loan
Parties (including, without limitation, attorneys’ fees) of satisfying one or
more of the obligations and requirements described in Section 5.15(b)(ii) and/or
(iii) is overly burdensome or expensive, or outweighs the incremental security
or other benefit that would be conferred upon the Secured Parties if such
obligations or requirements were satisfied with respect to the applicable
Mortgaged Property or Mortgaged Properties, in each case as determined by the
Administrative Agent in its reasonable discretion, then the Loan Parties shall
not be required to perform or fulfill such obligations or requirements with
respect to the applicable Mortgaged Property or Mortgaged Properties and (ii) in
no event shall any Loan Party be required to satisfy the obligations or
requirements described in Section 5.15(b)(ii), (iii), (iv), (v) and/or (vi) for
Mortgaged Properties constituting Pipeline Systems or Pipeline Real Property.

(d) Within three (3) weeks (or such longer period of time acceptable to the
Administrative Agent in its sole discretion) immediately following the Closing
Date, the Administrative Agent shall have received an Appraisal Report dated no
more than thirty (30) days before such date.

(e) Within 60 days (or such longer period of time acceptable to the
Administrative Agent in its sole discretion) immediately following the Closing
Date, the Administrative Agent shall have received (i) Phase I report (dated no
more than thirty (30) days before such date and in form and substance
satisfactory to the Administrative Agent) for the properties located in Baton
Rouge, Galveston, and Weirton and (ii) a reliance letter from the Phase I
consultants granting reliance to Administrative Agent and Lenders with respect
to each Phase I report, each in form and substance reasonably satisfactory to
the Administrative Agent.

SECTION 5.16 Additional Cash Collateral. If, at any time prior to the occurrence
of the Super Parent Release Date, the aggregate amount of cash and Permitted
Investments in the IPO Proceeds Accounts does not equal or exceed the IPO
Proceeds Reserve, at the request of the Administrative Agent, the Borrower shall
promptly deposit cash or Permitted Investments (or cause cash or Permitted
Investmetns to be deposited) into the IPO Proceeds Accounts in an amount
sufficient so that the aggregate amount of cash and Permitted Investments on
deposit in the IPO Proceeds Accounts is at least equal to the IPO Proceeds
Reserve.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) have been paid in full, unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, nor will it cause or permit any of
the Restricted Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Debt in respect thereof;

 

77



--------------------------------------------------------------------------------

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) intercompany Indebtedness of the Borrower and the Restricted Subsidiaries
referred to in and to the extent permitted by Section 6.04(d);

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e) shall not
exceed the greater of $20,000,000 and an amount equal to 5.00% of Consolidated
Total Assets at any time outstanding;

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of the greater
of $20,000,000 and an amount equal to 5.00% of Consolidated Total Assets at any
time outstanding;

(f) Indebtedness under performance bonds, warranty bonds, bid bonds, appeal
bonds, labor bonds and completion or performance guarantees and similar
obligations or with respect to workers’ compensation, health, disability or
other employee benefits or property, casualty or liability insurance or claims,
in each case incurred in the ordinary course of business;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date pursuant to a Permitted Acquisition or of any Person merged into,
amalgamated or consolidated with the Borrower or any Restricted Subsidiary after
the Closing Date and Indebtedness assumed in connection with the acquisition of
assets, or the designation of such Person as a Restricted Subsidiary and any
Permitted Refinancing Debt in respect of any of the foregoing; provided that
(i) such Indebtedness exists at the time and is not created in contemplation of
or in connection with such event, (ii) immediately before and after such Person
becomes a Restricted Subsidiary no Default or Event of Default shall have
occurred and be continuing, and (iii) immediately before and after such Person
becomes a Restricted Subsidiary the Borrower is in Financial Covenant
Compliance;

(h) Indebtedness in respect of those Hedging Agreements that (i) are not for
speculative purposes, and (ii) do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in interest rates
or commodity prices or by reason of fees, indemnities and compensation payable
thereunder;

(i) the Guarantee by any Loan Party of Indebtedness of any other Loan Party that
was permitted to be incurred by another provision of this Section 6.01; provided
that if the Indebtedness being guaranteed is subordinated to the Obligations,
then the guarantee shall be subordinated to the same extent as the Indebtedness
guaranteed;

 

78



--------------------------------------------------------------------------------

(j) the Guarantee (i) by the Borrower or any Restricted Subsidiary of
Indebtedness of any Subsidiary that is not a Loan Party to the extent permitted
by Section 6.04 and (ii) by any Restricted Subsidiary that is not a Loan Party
of Indebtedness of another Subsidiary that is not a Loan Party; provided that
the aggregate principal amount of the Indebtedness being guaranteed does not
exceed $10,000,000 at any time;

(k) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of letters of credit issued pursuant to the L/C Facility in an
aggregate principal face amount not excess of $20,000,000 at any time;

(l) Indebtedness consisting of guarantees, indemnities or obligations in respect
of purchase price adjustments or earn-outs in connection with Permitted
Acquisitions or Dispositions and other transactions, in each case that are
permitted hereunder;

(m) Permitted Unsecured Refinancing Debt and any Permitted Refinancing Debt in
respect thereof;

(n) so long as no Default or Event of Default has occurred or is continuing or
would otherwise result therefrom, Permitted Junior Debt and any Permitted
Refinancing Debt thereof;

(o) (i) Indebtedness of the Borrower or the Restricted Subsidiaries incurred
and/or assumed in connection with Permitted Acquisitions; provided that the
aggregate amount of such Indebtedness outstanding pursuant to this
Section 6.01(o) shall not exceed $10,000,000 and (ii) any Permitted Refinancing
Debt in respect thereof;

(p) other Indebtedness of the Borrower or the Restricted Subsidiaries in an
aggregate principal amount not exceeding the greater of $15,000,000 and an
amount equal to 5.00% of Consolidated Total Assets at any time outstanding;

(q) Subordinated Indebtedness; and

(r) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above.

For purposes of determining compliance with this Section 6.01, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness permitted in this Section 6.01, the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may classify, at the time of incurrence, such item of Indebtedness (or any
portion thereof) in any such category and will only be required to include such
Indebtedness (or any portion thereof) in one of the categories of Indebtedness
permitted in this Section 6.01; and (ii) at the time of incurrence, the Borrower
or a Restricted Subsidiary, as the case may be, in its sole discretion, may
divide and classify an item of Indebtedness (or any portion thereof) in more
than one of the categories of Indebtedness permitted in this Section 6.01.

The accrual of interest and the payment in kind of interest in the form of
capitalized obligations or the payment of dividends on any Disqualified Stock in
the form of additional Disqualified Stock will not be deemed to be an incurrence
of Indebtedness for purposes of this Section 6.01.

 

79



--------------------------------------------------------------------------------

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Restricted Subsidiary) now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except:

(a) Liens on property or assets of the Borrower and its Restricted Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02; provided that such
Liens shall secure only those obligations which they secure on the Closing Date
and extensions, renewals and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
assets of any Person that becomes a Restricted Subsidiary after the Closing Date
prior to the time such Person becomes a Restricted Subsidiary, as the case may
be; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, (ii) such Lien does not apply to any other property or assets of the
Borrower or any Restricted Subsidiary and (iii) such Lien secures only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be and any Permitted
Refinancing Debt in respect of the foregoing;

(d) Liens for Taxes not yet due or which are being contested in compliance with
Section 5.03;

(e) Liens imposed by law such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or which are being contested in compliance with Section 5.03;

(f) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(g) (i) Liens or deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business and
(ii) Liens resulting from earnest money deposits or indemnification holdbacks
made in connection with Permitted Acquisitions or Dispositions, and other
transactions permitted hereunder;

(h) (i) zoning restrictions, (ii) easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business, (iii) licenses, sublicenses, leases or subleases entered into in
the ordinary course of business and (iv) encroachments and defects in title,
which, in the case of each of clauses (ii), (iii) and (iv), do not materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Borrower or any of the Restricted
Subsidiaries;

(i) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Restricted Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01(d) or (e) or Permitted
Refinancing Debt in respect of the foregoing, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) including

 

80



--------------------------------------------------------------------------------

transaction costs incurred by the Borrower or any Relevant Subsidiary in
connection with such acquisition (or construction) and (iv) such security
interests do not apply to any other property or assets of the Borrower or any
Restricted Subsidiary (other than to accessions to such equipment or other
property or improvements); provided further that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) judgment Liens securing judgments not constituting an Event of Default under
Article VII or securing appeal or other bonds relating to such judgments;

(k) (i) subject to the terms of the Pari Passu Intercreditor Agreement, Liens
securing Indebtedness permitted under Section 6.01(k) and (ii) Liens securing
Indebtedness permitted under Section 6.01(q);

(l) Liens and customary rights of set-off, revocation, refund or chargeback and
similar rights under deposit, disbursement, concentration, cash or treasury
management or similar agreements or under the Uniform Commercial Code or other
applicable law in favor of any bank or other financial institution at which the
Borrower or a Restricted Subsidiary maintains a deposit account in the ordinary
course of business; provided that such Lien, customary rights of set-off,
revocation, refund, chargeback or similar rights is limited to such deposit
account and the funds, checks and other items deposited therein;

(m) contractual Liens that arise in the ordinary course of business under
operating agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(n) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(p) licenses of intellectual property granted in the ordinary course of
business;

(q) Liens disclosed by any title insurance policies (or, in any case where no
title insurance policy is required pursuant to Section 5.15, then as disclosed
by any title report or title commitment provided to the Administrative Agent) or
surveys with respect to the Mortgaged Properties and any replacement, extension
or renewal of any such Lien and approved by the Administrative Agent (which
approval shall not be unreasonably withheld or delayed); provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided further that the Indebtedness and other obligations secured
by such replacement, extension or renewal Lien are permitted by this Agreement;

(r) Liens securing insurance premium financing arrangements; provided that such

 

81



--------------------------------------------------------------------------------

Lien is limited to the applicable insurance contracts;

(s) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
the Borrower or any Restricted Subsidiary;

(t) Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property and approved by the Administrative Agent (which approval shall not be
unreasonably withheld or delayed);

(u) Liens on the Equity Interests of joint ventures or other similar Liens
resulting from joint venture agreements or stockholder agreements and other
similar agreements applicable to joint ventures; and

(v) other Liens securing liabilities hereunder in an aggregate amount not to
exceed the greater of $10,000,000 and an amount equal to 5.00% of Consolidated
Total Assets at any time outstanding.

For purposes of determining compliance with this Section 6.02: (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of Liens permitted in this Section 6.02, the Borrower or a Restricted
Subsidiary, as the case may be, in its sole discretion, may classify, at the
time such Lien arises, such Lien (or any portion thereof) in any such category
and will only be required to include such Lien in one of the categories of Liens
permitted in this Section 6.02; and (ii) at the time such Lien arises, the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may divide and classify such Lien in more than one of the categories of Liens
permitted in this Section 6.02.

SECTION 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations and
Liens arising in connection therewith are permitted by Sections 6.01 and 6.02,
as the case may be.

SECTION 6.04 Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of Indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment in, any other Person, except:

(a) investments by the Borrower and any Restricted Subsidiary existing on the
Closing Date and described on Schedule 6.04 and extensions, renewals and (in the
case of investments in the form of loans or advances) refinancings thereof so
long as no such extension, renewal or refinancing results in an increase in the
principal or other invested amount thereof except for, in the case of loans or
advances, amounts of the type referred to in clause (i) of the proviso to the
definition of Permitted Refinancing Debt;

(b) (i) investments by the Borrower and the Restricted Subsidiaries existing on
the Closing Date in Equity Interests of Subsidiaries of the Borrower and
(ii) additional investments by the Borrower and any Restricted Subsidiary in the
Equity Interests of the Subsidiaries; provided that any such Equity Interests
held by the Borrower and any Restricted Subsidiary shall be pledged, to the
extent required, pursuant to the Guarantee and Collateral Agreement (subject to
the limitations applicable to Voting Stock of a Foreign Subsidiary referred to
therein);

 

82



--------------------------------------------------------------------------------

(c) Permitted Investments and investments that were Permitted Investments when
made;

(d) (x) loans or advances made by the Parent or the Borrower to any Restricted
Subsidiary and made by any Restricted Subsidiary to the Parent, the Borrower or
any other Restricted Subsidiary; provided that (i) any such loans and advances
made by a Loan Party shall be evidenced by a promissory note (which may be
revolving in nature) pledged to the Collateral Agent for the benefit of the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and
(ii) such loans and advances shall be unsecured and subordinated to the
Obligations pursuant to the Subordinated Intercompany Note and (y) any
guarantees by the Borrower and the Restricted Subsidiaries of the operating or
commercial obligations (to the extent not constituting Indebtedness) of the
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business;

(e) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the granting of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) investments by the Borrower and any Restricted Subsidiary in Hedging
Agreements permitted under clause (h) of Section 6.01;

(g) the Borrower or any other Loan Party may acquire all or substantially all
the assets of a Person or line of business or material assets of such Person, or
any or all of the Equity Interests (other than directors’ qualifying shares) of
a Person (referred to herein as the “Acquired Entity”); provided that (i) the
Acquired Entity shall be in a Permitted Business and (ii) at the time of such
transaction (A) both immediately before and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing;
(B) immediately before and after consummating such investment, the Borrower must
be in Financial Covenant Compliance; (C) the Borrower or any Restricted
Subsidiary shall have delivered a certificate of a Responsible Officer,
certifying as to the foregoing and containing reasonably detailed calculations
in support thereof, in form reasonably satisfactory to the Administrative Agent,
(D) such Acquired Entity shall become a Loan Party hereunder within the periods
provided for in Section 5.12 if otherwise required, and (E) the Borrower and any
Restricted Subsidiary shall comply, and shall cause the Acquired Entity to
comply, with the applicable provisions of Section 5.12 and the Security
Documents within the periods provided for in Section 5.12 if otherwise required
(any acquisition of an Acquired Entity meeting all the criteria of this
Section 6.04(g) being referred to herein as a “Permitted Acquisition”);

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) to the extent not prohibited by applicable law, loans and advances to
officers, directors, managers, consultants and employees of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding for travel, entertainment, relocation and other business purposes in
the ordinary course of business;

(j) investments arising out of the receipt by the Borrower or any of its
Restricted Subsidiaries of noncash consideration in connection with a
Disposition permitted by Section 6.05;

 

83



--------------------------------------------------------------------------------

(k) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of a Person merged or amalgamated or consolidated into the
Borrower or merged or amalgamated into or consolidated with a Restricted
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger, amalgamation or consolidation;

(l) Investments resulting from pledges and deposits otherwise permitted under
Section 6.02;

(m) the Specified IPO Transactions;

(n) Reserved;

(o) in addition to investments permitted by paragraphs (a) through (n) above,
additional investments, loans and advances by the Borrower or any Restricted
Subsidiary so long as (both immediately before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;

(p) Drop-Down Acquisitions;

(q) acquisitions of property and assets used or usable in the business
(including, for the avoidance of doubt, inventory), in each case made in the
ordinary course of business; and

(r) the acquisition by the Borrower or any Subsidiary of property (or interests
therein) associated with the provision of Midstream Services and the conduct of
the Permitted Business including any Pipeline Systems or Pipeline Real Property,
provided that at the time of such transaction (A) both immediately before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing; (B) immediately before and after consummating such
investment, the Borrower must be in Financial Covenant Compliance; and (C) the
Borrower or any Restricted Subsidiary shall have delivered a certificate of a
Responsible Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form reasonably satisfactory to the
Administrative Agent; and

(s) in addition to investments permitted by paragraphs (a) through (r) above,
other investments, loans and advances by the Borrower or any Restricted
Subsidiary not to exceed in the aggregate the greater of $10,000,000 and an
amount equal to 1.50% of Consolidated Total Assets at any time outstanding
(measured at the time of making the investment).

For purposes of determining compliance with this Section 6.04: (i) in the event
that an investment (or any portion thereof) meets the criteria of more than one
of the categories of investments permitted in this Section 6.04, the Borrower
and a Restricted Subsidiary, as the case may be, in its sole discretion, may
classify at the time of investment such investment (or any portion thereof) and
will only be required to include such investment in one of the categories of
investments permitted in this Section 6.04; (ii) at the time of incurrence the
Borrower or a Restricted Subsidiary, as the case may be, in its sole discretion,
may divide and classify an investment in more than one of the categories of
investments permitted in this Section 6.04, and (iii) the amount of any
investments made in the form of Equity Interests, property or other assets
(other than cash) shall be deemed to be the greatest of (a) the fair market
value of such asset, (b) the book value of such asset and (c) the aggregate
amount of capital expenditures, improvements and other investments made in such
Equity Interests, property or asset.

 

84



--------------------------------------------------------------------------------

Accrual of interest or dividends, the accretion of accreted value and the
payment of interest or dividends in the form of additional investments will not
be deemed to be the making of an investment for purposes of this Section 6.04.

Notwithstanding the foregoing, in no event shall this provision permit any
investment which results in or would facilitate in any manner any Restricted
Payment not otherwise permitted hereunder.

SECTION 6.05 Mergers, Consolidations and Sales of Assets. (a) Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or Dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of the Borrower or any Restricted Subsidiary. Except that,
so long as at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing, (A) any
Wholly Owned Restricted Subsidiary may merge into Parent or the Borrower in a
transaction in which Parent or the Borrower, as the case may be, is the
surviving corporation, (B) any Wholly Owned Restricted Subsidiary may merge into
or consolidate with any other Wholly Owned Material Restricted Subsidiary in a
transaction in which the surviving entity is a Wholly Owned Material Restricted
Subsidiary and no Person other than Parent, the Borrower or a Wholly Owned
Material Restricted Subsidiary receives any consideration, (C) any Restricted
Subsidiary that is not a Wholly Owned Material Restricted Subsidiary may merge
into or consolidate with any other Restricted Subsidiary that is not a Wholly
Owned Material Restricted Subsidiary, (D) any Restricted Subsidiary may
liquidate or dissolve or change its form of entity if the Borrower determines in
good faith that such liquidation, dissolution or change is in the best interests
of the Borrower and is not materially disadvantageous to the Lenders, (E) any
merger or consolidation may be consummated in connection with a Permitted
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving entity and
(ii) involving a Wholly Owned Material Restricted Subsidiary, the surviving or
resulting entity shall be a Wholly Owned Material Restricted Subsidiary and
(F) any other merger may be consummated in connection with a Disposition
otherwise permitted pursuant to clause (b) below;

(b) Make any Disposition (other than a Disposition permitted by Section 6.05(a)
or a Restricted Payment permitted by Section 6.06(a)), except:

(i) Dispositions of investments permitted by Section 6.04;

(ii) Investments permitted by Section 6.04 and Liens permitted by Section 6.02;

(iii) Dispositions of damaged, obsolete or worn out property, or property no
longer used or usable in the business, whether now owned or hereafter acquired,
in the ordinary course of business;

(iv) Dispositions of inventory, cash and Permitted Investments in the ordinary
course of business;

(v) licensing, sublicensing, abandonment or other Dispositions of intellectual
property rights in the ordinary course of business;

(vi) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

85



--------------------------------------------------------------------------------

(vii) the sale or other transfer of products (including but not limited to
Hydrocarbons), services or accounts receivable in the ordinary course of
business;

(viii) Dispositions of property (other than (x) cash or Permitted Investments
(unless such Disposition also constitutes an investment permitted by
Section 6.04 or a Restricted Payment permitted by Section 6.06) or (y) Equity
Interests of the Borrower) among the Borrower and any other Loan Party;

(ix) leases and subleases of property and real property, and licenses and
sublicenses thereof in each case, in the ordinary course of business;

(x) to the extent constituting a Disposition, the termination or unwinding of
Hedging Agreements;

(xi) Dispositions of Equity Interests in non-Loan Parties;

(xii) Dispositions by the Borrower and any Restricted Subsidiary not otherwise
permitted under this Section 6.05; provided that (1) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition, (2) Casualty Event Receipts related to such Disposition are
applied in accordance with the requirements of Section 2.12 (if applicable),
(3) in the case of any Disposition to Parent or any Loan Party, any Lien created
under the Loan Documents in such property or asset shall not be released, (4) no
less than 75% of the consideration received for such Disposition shall be paid
in cash; provided that for purposes of this clause (4), the amount of any
Indebtedness of a Subsidiary of the Borrower that is not a Loan Party (as shown
on the Borrower’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash, (5) the aggregate proceeds from any Disposition, when aggregated with
the proceeds of all other Dispositions made pursuant to this paragraph (b)(xii)
in any fiscal year, shall not exceed (A) the greater of $10,000,000 and an
amount equal to 5.00% of Consolidated Total Assets plus (B) an additional amount
equal to the portion of any amount available pursuant to this paragraph (b)(xii)
but not utilized in any immediately preceding fiscal year; provided that any
utilization of the amounts set forth in this clause (4) shall reduce, first,
subclause (A) hereof and, second, subclause (B) hereof and (5) any Disposition
pursuant to this paragraph (b)(xii) shall be for fair market value.

(c) In the case of any Wholly Owned Restricted Subsidiary, make an Equity
Issuance to any Person that is not a Loan Party unless (i) the fair market value
of all such Equity Issuances in the aggregate for all such Restricted
Subsidiaries for any fiscal year does not exceed the amount of Dispositions
permitted pursuant to Section 6.05(b)(xii) taken together with all Dispositions
made under such section or (ii) such issuance is made in connection with an
Investment permitted under Section 6.04.

 

86



--------------------------------------------------------------------------------

SECTION 6.06 Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so; provided, however,
that:

(i) each Restricted Subsidiary may make Restricted Payments to the Borrower, any
other Restricted Subsidiary, or any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably (or on a more favorable basis
from the perspective of the Borrower or such Subsidiary) according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(ii) to the extent that no Event of Default has occurred and is continuing or
would result therefrom, Borrower may make Restricted Payments to facilitate
Parent in making Restricted Payments in an amount not to exceed Available Cash
in accordance with the Parent LP Agreement;

(iii) (x) the Borrower and each Restricted Subsidiary may repurchase, redeem or
otherwise acquire or retire to finance any such repurchase, redemption or other
acquisition or retirement for value any Equity Interests of the Borrower or any
Restricted Subsidiary held by any current or former officer, director,
consultant, or employee of the Borrower, the Restricted Subsidiaries, the
General Partner and any management Affiliate of the General Partner pursuant to
any equity subscription agreement, stock option agreement, shareholders’,
members’ or partnership agreement or similar agreement, plan or arrangement or
any Plan and the Borrower and each Restricted Subsidiary may declare and pay
dividends to the Borrower or any other Restricted Subsidiary of the Borrower the
proceeds of which are used for such purposes, (y) to the extent such payments
are deemed to be Restricted Payments, the Borrower may make payments under stock
appreciation rights, phantom stock or other similar cash settled interests
issued under the Borrower’s long term incentive program; provided that, before
and after making any Restricted Payment pursuant to this clause (iii), the
Borrower shall be in Financial Covenant Compliance and no Default or Event of
Default shall have occurred and be continuing and (z) Borrower and each
Restricted Subsidiary may make Restricted Payments to facilitate the Parent in
consummating any of the foregoing to the same extent such transactions would be
permitted to be consummated by the Borrower or a Restricted Subsidiary;

(iv) Borrower may declare and pay Restricted Payments in connection with the IPO
and the Specified IPO Transactions;

(v) Borrower may declare and pay Restricted Payments to fund payments of
reasonable and customary expenses to the General Partner or any appropriate
Subsidiary or Affiliate thereof, in each case, as contemplated or permitted by
the Parent LP Agreement, so long as no Default has occurred hereunder or would
result therefrom; and

(vi) Borrower may declare and pay Restricted Payments to fund payments of
principal or interest on any Indebtedness of Parent permitted hereunder,
provided that the Borrower shall be in Financial Covenant Compliance and no
Event of Default of the type described in Section 7.01(b) and (c), shall have
occurred and be continuing.

 

87



--------------------------------------------------------------------------------

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Loan Party to create, incur or permit to exist any Lien upon any
of its property or assets to secure the Obligations pursuant to the Security
Documents, or (ii) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests, to make or
repay loans or advances to the Borrower or any other Restricted Subsidiary or to
transfer property to the Borrower; provided that (A) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(B) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(C) clause (i) of the foregoing shall not apply to the restriction or conditions
imposed by any documentation relating to secured Indebtedness permitted by
Section 6.01(a), (d), (e), (g), (i) (solely in respect of guarantees of other
Indebtedness permitted under Section 6.01(a), (d), (e), (g) and (k)) and (k) in
each case, to the extent limited to the assets subject to such Indebtedness,
(D) clause (i) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof, (E) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to Subordinated Indebtedness, Permitted Junior Debt,
Permitted Refinancing Debt and Permitted Unsecured Refinancing Debt and (F) the
foregoing shall not apply to restrictions and conditions applicable to a
Restricted Subsidiary of the Borrower acquired after the Closing Date in
accordance with Section 6.05 after the Closing Date to the extent that such
restrictions and conditions were not made in contemplation of or in connection
with such acquisition and were in existence on the date of such acquisition .

SECTION 6.07 Transactions with Affiliates. Unless otherwise permitted by the
Administrative Agent, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, whether or not in the ordinary course
of business, other than (i) on fair and reasonable terms and conditions not less
favorable, when taken as a whole, to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(ii) the payment of fees, expenses, indemnities or other payments to the General
Partner or its management subsidiaries in connection with reimbursable general
corporate and overhead expenses of the Parent, Borrower and its Restricted
Subsidiaries and the operation, management and other services rendered to
Parent, Borrower and its Restricted Subsidiaries, in each case pursuant to the
Parents LP Agreement as in effect on the Closing Date, (iii) transactions
between and among Loan Parties and the Parent, (iv) compensation arrangements,
consulting contracts, collective bargaining agreements, benefit plans, programs
or indemnification obligations, or any other similar arrangement, for or with
general partners, current or former employees, officers, directors or
consultants in the ordinary course of business, (v) payments, compensation,
performance of indemnification or contribution obligations, and the making or
cancellation of loans in the ordinary course of business to any such general
partner, employees, officers, directors or consultants, (vi) any issuance, grant
or award of stock, options, other equity related interests or other equity
securities to any such employees, officers, directors or consultants, (vii) the
payment of reasonable directors’ fees or expenses to directors of the Parent,
the Borrower, any Restricted Subsidiary or any Permitted Holder (as determined
in good faith by the Parent, the Borrower, such Restricted Subsidiary or such
Permitted Holder in the ordinary course of business), (viii) a Restricted
Payment permitted by Section 6.06, (ix) an investment permitted by Section 6.04,
(x) the execution, delivery and performance (as applicable) of the all
transactions in connection with the IPO (including the Specified IPO
Transactions), and all fees and expenses paid or payable in connection
therewith, (xi) any issuance or sale of Qualified Capital Stock of the Borrower
or Parent otherwise permitted hereunder or any capital contributions to the
Borrower, (xii) making any Drop-Down Acquisition, (xiii) engaging in any
transaction with an Affiliate if such transaction has been approved by the
Conflicts Committee, (xiv) any non-material transactions with an Affiliate for
the purchase of goods, products, parts and services entered into in the ordinary
course of business, (xv) interconnection agreements, firm and interruptible
transportation agreements, operational balancing agreements and similar
agreements between or among Borrower and its Subsidiaries that are in effect on
the Closing Date and that were entered into in the ordinary course of business
and (xvi) transactions listed in Schedule 6.07.

 

88



--------------------------------------------------------------------------------

SECTION 6.08 Business of the Parent, the Borrower and Restricted Subsidiaries.
(a) With respect to Parent, engage in any business activities or have any assets
or liabilities other than (i) its ownership of the Equity Interests of its
subsidiaries, (ii) activities ancillary to its nature as a Master Limited
Partnership (if applicable) and as the parent of the Borrower, (iii) incurrence
of Indebtedness and Guarantees thereof to the same extent such Indebtedness
would be permitted to be incurred by the Borrower or a Restricted Subsidiary,
(iv) the IPO and the Specified IPO Transactions, (v) transactions to facilitate
Investments and acquisitions otherwise permitted hereby, (vi) Restricted
Payments (or loans in lieu thereof) and (vii) in each case, together with
activities, assets and liabilities, in each case incidental thereto, including
the maintenance of its existence and its liabilities pursuant to the Guarantee
and Collateral Agreement.

(b) With respect to the Borrower and the Restricted Subsidiaries, engage at any
time in any business or business activity other than a Permitted Business or the
Specified IPO Transactions.

SECTION 6.09 Other Indebtedness and Agreements. (a) (i) Permit any waiver,
supplement, modification or amendment of any indenture, instrument or agreement
pursuant to which any Subordinated Indebtedness or Permitted Junior Debt or any
Permitted Refinancing Debt thereof of the Borrower or any Restricted Subsidiary
is outstanding if the effect of such waiver, supplement, modification or
amendment, taken as a whole, would be materially adverse to the Borrower, any
Restricted Subsidiary or the Lenders, (ii) consent to any amendment, supplement,
waiver or other modification or change of its Organizational Documents or the in
any manner if the effect thereof, taken as a whole, would be materially adverse
to the Lenders (it being understood and agreed that the amendments and
restatements of the Organizational Documents in existence prior to the Closing
Date to be made on the Closing Date to effectuate changes disclosed to and
previously agreed to by the Administrative Agent and the Borrower prior to the
Closing Date to reflect any name changes on the Closing Date, the IPO, the
Specified IPO Transactions and the related transactions shall not be deemed to
be materially adverse to the Lenders), (iii) waive, supplement, amend, modify or
change, or cancel or terminate, in any manner any term or condition of any
Related Document or give any consent, waiver or approval thereunder, except to
the extent that such waiver, supplement, amendment, modification, change,
cancellation, termination, consent or approval could not reasonably be expected
to have a Material Adverse Effect, or (iv) other than in the ordinary course of
business or otherwise in accordance with Prudent Industry Practices, waive,
supplement, amend, modify or change, cancel or terminate any Contractual
Obligation or give any consent, waiver or approval thereunder, except to the
extent that such waiver, supplement, amendment, modification, change,
cancellation, termination, consent or approval could not reasonably be expected
to have a Material Adverse Effect. Super Parent and the General Partner will
not, and will not allow its respective equity holders to, amend, supplement,
waive or otherwise modify or change the Parent LP Agreement in any manner if the
effect thereof, taken as a whole, is materially adverse to the Lenders.

(b) Other than distributions and payments in an aggregate amount not to exceed
the sum of $20,000,000 from and after the Closing Date (provided, that such
distributions and payments may be paid so long as no Default or Event of Default
shall have occurred and be continuing immediately before and after consummating
such distributions or payments and the Borrower must be in Financial Covenant
Compliance) or made with the amounts received by the Borrower and its Restricted
Subsidiaries from the issuance and sale of Equity Interests that do not
constitute Disqualified Stock, make any distribution, whether in cash, property,
securities or a combination thereof, other than regularly scheduled payments of
principal and interest as and when due and any applicable expense or indemnity
payments payable in accordance with the terms thereof (in each case to the
extent not prohibited by applicable subordination

 

89



--------------------------------------------------------------------------------

provisions), in respect of, or pay, or commit to pay, or directly or indirectly
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Subordinated Indebtedness or any
Permitted Junior Debt or any Permitted Refinancing Debt thereof except
refinancings thereof permitted by Section 6.01.

SECTION 6.10 Interest Coverage Ratio. Permit the Interest Coverage Ratio on any
Date of Determination for the Applicable Period ending on such Date of
Determination to be less than 2.50:1.00.

SECTION 6.11 Maximum Leverage Ratio. Permit the Total Leverage Ratio for any
Date of Determination for the Applicable Period ending on such Date of
Determination to be greater than 4.50:1.00, provided that on any Date of
Determination within 180 days immediately following a Qualifying Acquisition,
the Maximum Leverage Ratio may be greater than 4:50:1:00 but shall not exceed
4:75:1.00 for the Applicable Period ending on such date.

SECTION 6.12 Fiscal Year. (a) Make any material change in its accounting
policies or reporting practices, except as required by GAAP or (b) change its
fiscal year-end from December 31.

SECTION 6.13 Hedging. Enter into any Hedging Agreement that does not meet the
requirements set forth in clause (h) of Section 6.01.

SECTION 6.14 Negative Pledge. Create, incur, assume or permit to exist any Lien
on all or any part of the Real Property that is not Perfected Mortgaged
Property, other than Permitted Encumbrances (other than those Liens permitted by
paragraph (m) of Section 6.02).

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. In case of the happening of any of the following
events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in or in connection with any Loan Document or the borrowings
hereunder, or any representation, warranty, statement or information contained
in any certificate or financial statements furnished by or on behalf of the Loan
Parties pursuant to the requirements of any Loan Documents shall prove to have
been incorrect in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of three (3) Business Days;

 

90



--------------------------------------------------------------------------------

(d) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to any Loan Party), 5.05(a), 5.08, or 5.15 or
in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any Restricted Subsidiary of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clauses (b), (c), or
(d) above) and such default shall continue unremedied for a period of 30 days;

(f) (i) the Borrower or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or a casualty event or condemnation in
relation thereto;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Restricted Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Restricted Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of the property or assets of the Borrower
or a Restricted Subsidiary or (iii) the winding-up or liquidation of the
Borrower or any Restricted Subsidiary; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of the property
or assets of the Borrower or any Restricted Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(i) one or more judgments shall be rendered against the Borrower or any
Restricted Subsidiary and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any Restricted Subsidiary to enforce any such
judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $10,000,000 not covered by insurance (it being
understood that if an amount in excess of $10,000,000 is to be considered to be
covered by insurance, a claim shall have been submitted to the applicable
insurance provider and it shall not have denied or contested coverage) or
(ii) is for injunctive relief and could reasonably be expected to result in a
Material Adverse Effect;

 

91



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that when taken together with all other
such ERISA Events, resulted or could reasonably be expected to result in
liability of any Loan Party or their respective ERISA Affiliates in an aggregate
amount exceeding $10,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

(l) any guarantee under the Super Parent Guarantee for any reason shall cease to
be in full force and effect (other than in accordance with its terms), or any
guarantor thereunder shall deny in writing that it has any further liability
under the Super Parent Guarantee (other than as a result of the discharge of
such guarantor in accordance with the terms of the Loan Documents);

(m) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted in writing by any Loan Party not to be, a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest on any portion of the
Collateral having a fair market value exceeding $5,000,000, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Collateral Agent’s failure to maintain possession of any stock certificates or
other instruments delivered to it under the Security Documents or to file UCC
continuation statements or (iii) such loss is covered by a lender’s title
insurance policy or (iv) any such loss of validity, perfection or priority is
the result of any failure by the Collateral Agent or the Administrative Agent to
take any action necessary to secure the validity, perfection or priority of the
Liens;

(n) there shall have occurred a Change in Control; or

(o) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect; or any
Loan Party contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations.

SECTION 7.02 Remedies Upon Events of Default. If any Event of Default (other
than an event with respect to the Borrower or a Restricted Subsidiary described
in paragraphs (g) or (h) above), occurs and is continuing, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times:

(a) terminate forthwith the Commitments and declare the Loans then outstanding
to be forthwith due and payable in whole or in part, whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
and the other Loan Parties accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower and by the Borrower on behalf of its Restricted Subsidiaries, anything
contained herein or in any other Loan Document to the contrary notwithstanding,
and the Administrative Agent and the Collateral Agent shall have the right to
take all or any actions and

 

92



--------------------------------------------------------------------------------

exercise any remedies available under the Loan Documents or applicable law or in
equity; and in any event with respect to the Borrower or a Restricted Subsidiary
described in Section 7.01 (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower and the other Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower and by the Borrower on behalf of its Restricted
Subsidiaries, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity.

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Etc.

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
hereunder and under the Loan Documents and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article VIII are solely
for the benefit of the Agents, the Lenders, and the Borrower shall have no
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
or Collateral Agent, as applicable, is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to (i) execute any and all documents
(including releases and the Security Documents (which Security Documents shall
contain indemnity and expense reimbursement provisions for the benefit of the
Collateral Agent that are no more onerous to the Lenders than the provisions
contained in the Security Documents as of the Closing Date and shall be binding
on the Lenders)) with respect to the Collateral and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof (subject to
securities law and other requirements of law) as if it were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and its duties hereunder and under the other Loan
Documents shall be administrative in nature. Without limiting the generality of
the foregoing, (a) neither Agent shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b)

 

93



--------------------------------------------------------------------------------

neither Agent shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or under any Loan Document that such Agent is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided for
herein or in the other Loan Documents); provided that neither Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
(i) may expose such Agent to liability or that is contrary to any Loan Document
or applicable law or (ii) may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law, and
(c) except as expressly set forth in the Loan Documents, neither Agent shall
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the Person serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided for herein or in the
other Loan Documents) or in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by a final
non-appealable judgment. Neither Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent may also rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, that by its terms must be
fulfilled to the satisfaction of a Lender, each Agent may presume that such
condition is satisfactory to such Lender unless such Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facilities as well as activities
as Agent. Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

 

94



--------------------------------------------------------------------------------

Either Agent may resign at any time by notifying the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor which shall be any
financial institution with an office in New York, New York, or an Affiliate of
any such financial institution, that has a combined capital and surplus and
undivided profits of not less than $500,000,000. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a financial institution with an office in New York, New York, or
an Affiliate of any such financial institution. If no successor Agent has been
appointed pursuant to the immediately preceding sentence by the 30th day after
the date such notice of resignation was given by such Agent, such Agent’s
resignation shall become effective (and such Agent shall be discharged from its
duties and obligations hereunder) and the Required Lenders shall thereafter
perform all the duties of such Agent hereunder and/or under any other Loan
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and/or Collateral Agent, as the case may be. Any such
resignation by such Agent hereunder shall also constitute, to the extent
applicable, its resignation as a Swing Line Lender, in which case such resigning
Agent (x) shall not be required to extend any further Swing Line Loans hereunder
and (y) shall maintain all of its rights as Swing Line Lender with respect to
any Swing Line Loans extended by it prior to the date of such resignation. Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder (if not already discharged
therefrom as provided above). The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article VIII and Section 9.05 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agents or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arrangers, the Syndication Agent and the
Co-Documentation Agents are named as such for recognition purposes only, and in
their respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arrangers, the Syndication Agent and the
Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents, including under Section 9.05 hereunder. Without limitation of
the foregoing, none of the Arrangers, the Syndication Agent and the
Co-Documentation Agents in their respective capacities as such shall, by reason
of this Agreement or any other Loan Document, have any fiduciary relationship in
respect of any Lender, the Borrower, any other Loan Party, or any other Person.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower or any of its Subsidiaries,
each Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Loan Parties) shall be
entitled

 

95



--------------------------------------------------------------------------------

and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and Agents under Section 9.05)
allowed in such judicial proceeding and (b) to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same and, in either case, any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each other Secured Party to
make such payments to such Agent and, in the event that such Agent shall consent
to the making of such payments directly to the Lenders, to pay to such Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of such Agent and its agents and counsel, and any other amounts due such Agent
under Section 9.05.

The Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, (i) to release any Lien on any property granted to or
held by the Collateral Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations to the extent no unsatisfied claim
with respect thereto has been asserted), and the termination of (and making of
all payments due by the Loan Parties in connection with) all Secured Hedging
Agreements (or the making of other arrangements reasonably acceptable to the
applicable Qualified Counterparty), (y) that is (i) owned by, or is an Equity
Interest in, a Restricted Subsidiary that is converted into an Unrestricted
Subsidiary in accordance with the terms hereof or (ii) sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted under the Loan Documents, in each case to a Person that is not an
Affiliate of the Borrower, or (z) subject to Section 9.08, if approved,
authorized or ratified in writing by the Required Lenders or all Lenders (as
applicable); (ii) to subordinate any Lien on any property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i) and (iii) release any Guarantor
from its obligations under the Guarantee and Collateral Agreement or any other
Security Documents if such Person ceases to be a Guarantor as a result of a
transaction permitted hereunder (including the sale or other disposition of the
Equity Interests of any Person, the conversion of a Restricted Subsidiary that
is a Guarantor into an Unrestricted Subsidiary or if such Guarantor ceases to be
a Wholly Owned Domestic Subsidiary of the Borrower pursuant to a transaction
permitted hereunder in accordance with the terms hereof). Upon request by the
Collateral Agent at any time, the Required Lenders will confirm in writing the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property pursuant to this paragraph or to release
any Guarantor from the obligations under the Guarantee and Collateral Agreement
or any other Security Document. The Collateral Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by the Borrower in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Upon at least five Business Days prior written request by the Loan Parties, the
Agents shall (and are hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of its Liens
contemplated above upon such Collateral; provided that, such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

 

96



--------------------------------------------------------------------------------

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the IRS or any other Governmental Authority, or the IRS or
any other Governmental Authority asserts a claim that the Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax, or otherwise, including any penalties or
interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred, whether or not such Tax was
correctly or legally imposed or asserted by the IRS or such other Governmental
Authority.

Except as otherwise expressly set forth herein, no cash management bank or hedge
bank that obtains the benefit of the provisions of Loan Documents by virtue of
the provisions hereof or any Security Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of or any Security
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article VIII to the contrary, the Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, secured Obligations arising under
secured cash management agreements and Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a written notice (in form and substance satisfactory to the
Administrative Agent) of such secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable cash
management bank or hedge bank, as the case may be. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, secured Obligations arising under
secured cash management agreements and Secured Hedge Agreements upon termination
of all Commitments.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices; Electronic Communications. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except for electronic communications provided below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to Center Point Terminal Company, LLC, 8235 Forsyth
Blvd., Suite 400, St. Louis, Missouri 63105, Attention: Chief Financial Officer,
Tel. No. (314) 889-9664, with a copy to Center Point Terminal Company, LLC, 8235
Forsyth Blvd., Suite 400, St. Louis, Missouri 63105, Attention: Legal
Department, Tel. No. (314) 889-9664;

(b) if to the Administrative Agent, to 1251 Avenue of the Americas, New York,
New York 10020, Attention: Lawrence Blat, Fax No. 212-782-4934, Email:
Lblat@us.mufg.jp / Agencydesk@us.mufg.jp, with a copy to McGuireWoods LLP, 1345
Avenue of the Americas, Seventh Floor, New York, NY 10105-0106, Fax
No. 212-548-2174, Email: jgelman@mcguirewoods.com, Attention of James Gelman;
and

 

97



--------------------------------------------------------------------------------

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notices may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent and the
Borrower.

The Borrower agrees that the Administrative Agent and the Collateral Agent may,
but shall not be obligated to, make the Communications available to the Lenders
by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available.” The Administrative Agent and
the Collateral Agent and their respective Related Parties do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or the Collateral Agent or any of their respective Related Parties in connection
with the Communications or the Platform. In no event shall the Administrative
Agent or the Collateral Agent or any of their respective Related Parties have
any liability to the Borrower or any of its Subsidiaries, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Subsidiary’s or the Administrative Agent’s or the Collateral

 

98



--------------------------------------------------------------------------------

Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that the Borrower or any of its Subsidiaries provides to the
Administrative Agent or the Collateral Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent or the Collateral Agent or to any Lender by means of electronic
communications pursuant to this Section 9.01, including through the Platform.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive Material
Non-Public Information with respect to the Borrower, its Subsidiaries or any of
their securities) (each, a “Public Lender”). The Borrower hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, Collateral Agent and Lenders to treat such
Borrower Materials as not containing any Material Non-Public Information with
respect to the Borrower, its Subsidiaries or any of their securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Administrative Agent and the
Collateral Agent shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not marked as “Public Investor.” Notwithstanding the foregoing, the following
Borrower Materials shall be marked “PUBLIC”, unless the Borrower notifies the
Administrative Agent promptly that any such document contains Material
Non-Public Information: (1) the Loan Documents and (2) notification of changes
in the terms of the Loan Documents.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information with respect to
the Borrower, its Subsidiaries or any of their securities for purposes of United
States Federal or state securities laws.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent, the
Collateral Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

99



--------------------------------------------------------------------------------

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Agents and the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.13,
2.15, 2.19, 9.05 and Article VIII shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereunder, including the IPO, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (x) the Borrower
may not delegate, assign or otherwise transfer any of its rights, duties or
obligations hereunder without the prior written consent of each Agent and each
Lender and any such attempted transfer or assignment without such consent shall
be null and void and (y) no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 9.04, (ii) by way of participation
in accordance with the provisions of paragraph (f) of this Section 9.04, or
(iii) by way of pledge or assignment of a security interest subject to the
provisions of paragraph (h) of this Section 9.04. Nothing in this Agreement or
the other Loan Documents, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, the Indemnitees, Participants to the extent provided
in paragraph (f) of this Section 9.04 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent and the Lenders) any legal or equitable right, remedy, obligation,
liability or claim under or by reason of this Agreement or the other Loan
Documents.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section 9.04 in the aggregate or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned and (B) in any case not described in
paragraph (b)(i)(A) of this Section 9.04, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent, shall not be less than $5,000,000;

 

100



--------------------------------------------------------------------------------

(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
and so long as no Event of Default has occurred and is continuing, the Borrower
shall have consented to such assignment (which consent shall not be unreasonably
withheld or delayed, and provided that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within ten (10) days after having
received notice thereof);

(iii) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund (provided that in each case such Lender is not a
Defaulting Lender), the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required for every assignment;

(iv) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Commitment and/or Loans assigned;

(v) the prior consent of each Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for all assignments;

(vi) the parties to each assignment shall either (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in the case of clauses (A) and (B), together
with a processing and recordation fee of $3,500; provided that (i) the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment, and (ii) in the
case of an assignment to an Affiliate of a Lender such processing and
recordation fee shall be waived. The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire (in which
the assignee shall designate one or more credit contacts to whom all
syndicate-level information (which may contain Material Non-Public Information
about the Borrower, its Subsidiaries or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms;

(vii) no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of
its Subsidiaries, or to any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B);

(viii) no such assignment shall be made to a natural Person; and

 

101



--------------------------------------------------------------------------------

(ix) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
(and accrued interest thereon) then owed by such Defaulting Lender to the
Administrative Agent, each other Lender hereunder and the Borrower and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans in
accordance with its Pro Rata Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19, and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph (b) of this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.

(c) By executing and delivering an Assignment and Acceptance the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee
legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a) or

 

102



--------------------------------------------------------------------------------

delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (such agency being solely for tax purposes), shall
maintain at one of its offices in The City of New York a copy of each Assignment
and Acceptance, delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Collateral Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Collateral Agent and any Lender (solely with
respect to any entry related to such Lender’s Loans and Commitments, and only at
the office of the Administrative Agent), at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an administrative
questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and the Swing Line Lender to
such assignment, the Administrative Agent shall (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Any Lender may at any time, without the consent of, or notice to, the
Borrower, any other Lender, the Collateral Agent or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or an Affiliate or Subsidiary of the Borrower) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 9.05(c) regardless of the sale by it of any
participations. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the obligations of the Borrower relating to the Loans and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver decreasing any fees payable to such Participant or the
amount of principal of or the rate at which interest is payable on the Loans in
which such Participant has an interest, extending any scheduled principal
payment date or date fixed for the payment of interest on

 

103



--------------------------------------------------------------------------------

the Loans in which such Participant has an interest, increasing or extending the
Commitments in which such Participant has an interest or releasing all or
substantially all of the Collateral or any Guarantor (other than in connection
with the disposition of such Guarantor in a transaction permitted by
Section 6.05). The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.13, 2.15 and 2.19 (subject to the requirements and
limitations set forth therein, including the requirements under Section 2.19(e)
(it being understood that the documentation under Section 2.19(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.04; provided that such Participant (A) agrees to be subject to
the provisions of Section 2.20 as if it were an assignee under paragraph (b) of
this Section 9.04 and (B) shall not be entitled to receive any greater payment
under Sections 2.13, 2.15 or 2.19, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation or unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower (such agency being solely for
tax purposes), maintain at one or more of its offices a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other rights or
obligations under the Loan Documents (each such register, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of any Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Loans
or other rights or obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Loan or
other right or obligation is in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations. The entries in a Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or the Subsidiaries
furnished to such Lender by or on behalf of the Borrower or the Subsidiaries;
provided that, prior to any such disclosure of Information or other information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.

(h) Any Lender may at any time pledge or assign or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or

 

104



--------------------------------------------------------------------------------

otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPV hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). The Borrower agrees that each SPV shall be
entitled to the benefits of Sections 2.13, 2.15, and 2.19 (subject to the
requirements and limitations set forth therein, including the requirements under
Section 2.19(e)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 9.04(b); provided that such SPV
(A) agrees to be subject to the provisions of Section 2.20 as if it were an
assignee under Section 9.04(b) and (B) shall not be entitled to receive any
greater payment under Sections 2.13, 2.15, and 2.19 than its Granting Lender
would have been entitled to receive, unless the grant of such option to the SPV
is made with the Borrower’s prior written consent. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under any Debtor Relief Law.
In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

SECTION 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Arrangers, the Syndication Agent, the
Co-Documentation Agents and the Swing Line Lender (including the reasonable and
documented out-of-pocket attorneys’ fees and expenses of one lead counsel (and
if necessary, appropriate local counsel, if any, for the Administrative Agent
and the Collateral Agent collectively, limited to one such local counsel for the
Administrative Agent and the Collateral Agent collectively in each applicable
jurisdiction) in connection with the syndication of the Credit Facilities and
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not or
the transactions hereby or thereby contemplated, including the IPO, shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Swing Line Lender or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made,
including the fees, charges and disbursements of McGuireWoods, counsel for the
Administrative Agent and the Collateral Agent, an additional local counsel in
each applicable jurisdiction, one specialist counsel for each applicable
specialty and additional conflict counsel for each such affected Lenders or
Agents or groups of affected Lenders or Agents, as applicable, in the event of
any actual or perceived conflict of interest, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel for the Administrative Agent, the Collateral Agent, the Swing Line
Lender or any Lender.

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Syndication Agent, the Co-Documentation Agents, the
Swing Line Lender, each Lender and each Related Party of any of the foregoing
Persons (each such Person, an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, Taxes and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against

 

105



--------------------------------------------------------------------------------

any Indemnitee arising out of, in any way connected with, or as a result of
(i) the Credit Facilities, the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereunder, the
performance by the parties thereto of their respective obligations thereunder
and, in their capacities hereunder or in connection with or related to this
Agreement, the consummation of IPO and the transactions contemplated thereby
(including the syndication of the Credit Facilities), (ii) the use of the
proceeds or the proposed use of proceeds of the Loans, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates), or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of the Subsidiaries;
provided that the indemnity under this Section 9.05(b) shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence, willful misconduct or bad faith of such Indemnitee or
(B) result from disputes solely between Indemnitees and not (x) involving any
action or inaction by Parent or any of its Subsidiaries or any of their
respective affiliates, officers, directors, employees, attorneys, accountants,
advisors, agents or other representatives or (y) relating to any action or
inaction of such Indemnified Person in its capacity as Administrative Agent,
Collateral Agent, Arranger or Syndication Agent.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, or the Swing Line
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Collateral Agent or the Swing Line
Lender, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent or the Swing
Line Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata
share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure and unused Commitments at the time (in each case,
determined as if no Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereunder, including the IPO, any Loan or the use of the proceeds
thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates who is owed
Obligations is hereby authorized at any time and from time to time, except to
the extent prohibited by law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Person to or for the credit or the
account of the Borrower or any other Loan Party against any of and all the
obligations of the Borrower or any other Loan Party now or hereafter existing
under this Agreement and other Loan Documents held by such Lender, irrespective
of

 

106



--------------------------------------------------------------------------------

whether or not such Lender or such Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such other Loan Party may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Lender different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.21 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agents and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender and their respective Affiliates under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or their respective Affiliates may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

SECTION 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.

(b) Neither this Agreement, any other Loan Document (other than the Mandate
Letter) nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
applicable Loan Party or Loan Parties party thereto and the Required Lenders
(or, as applicable, the Administrative Agent or the Collateral Agent upon the
direction of the Required Lenders); provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest or fees
on any Loan, or forgive, waive or excuse any such payment or any part thereof,
or decrease the rate of interest (other than the Default Rate) or fees on any
Loan, without the prior written consent of each Lender directly adversely
affected thereby (for the avoidance of doubt, it is understood that only the
consent of the Borrower and the Required Lenders shall be necessary to waive,
amend or modify (A) any mandatory prepayment requirement prior to a prepayment
becoming due and payable in accordance with the terms hereof or (B) any
financial covenant hereunder (or any defined term used

 

107



--------------------------------------------------------------------------------

therein) even if the effect of such waiver, amendment or modification would be
to reduce the rate of interest on any Loan, or to reduce any fee payable
hereunder, in each case, to the extent such interest or fees is not yet accrued,
due and payable), (ii) increase or extend the Commitment or decrease the amount
of or extend the date for payment of any Fees or fees of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.16, the provisions of clause (x) of the first sentence
of Section 9.04(a) or the provisions of this Section 9.08, release any Guarantor
(other than in connection with the disposition of such Guarantor in a
transaction permitted by Section 6.05), or release all or substantially all of
the Collateral, without the prior written consent of each Lender, (iv) change
the provisions of any Loan Document in a manner that by its terms adversely
affects the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other Class
without the prior written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,
(v) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments on the Closing Date),
or (vi) impose any additional restrictions on any Lender’s ability to assign any
of its rights or obligations hereunder (including any amendment to Section 9.04)
without the prior written consent of the Lenders adversely affected thereby;
provided, however, that, notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to consent to any such amendment,
modification or waiver, other than any such amendment, modification or waiver
which affects the rights or obligations of a Defaulting Lender differently than
the rights or obligations of the other Lenders or increases or extends the
Commitment of, or forgives or decreases the principal amount of, or extends the
maturity of any scheduled principal payment date or date for the payment of any
interest on any Loan of, such Defaulting Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or the Swing Line Lender hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, the Collateral Agent or the Swing Line Lender, as
applicable.

(c) Notwithstanding the foregoing, (i) the Administrative Agent, the Borrower
and the Swing Line Lender may amend this Agreement in accordance with Sections
2.24 and 2.25 and (ii) the Mandate Letter may be amended by the parties thereto
in accordance with its terms. Notwithstanding anything to the contrary contained
herein, any such amendments shall become effective without any further consent
of any other party to such Loan Document.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10 Entire Agreement. This Agreement, the Mandate Letter and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written,

 

108



--------------------------------------------------------------------------------

relating to the subject matter hereof and thereof. Any other previous agreement
among the parties with respect to the subject matter hereof and thereof is
superseded by this Agreement and the other Loan Documents. Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder) and, to the extent
expressly contemplated hereby, the Indemnitees and the Related Parties of each
of the Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or in other electronic (e.g., “pdf” or “tif”) format shall be as
effective as delivery of a manually signed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” and words of like import in any Loan
Documents, Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself, its Restricted
Subsidiaries and its property, to the exclusive jurisdiction of any New York
State court or the Federal court of the Southern District of New York, in each
case located in the Borough of Manhattan, and any appellate court from any
thereof,

 

109



--------------------------------------------------------------------------------

in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment (except
to the extent the Collateral Agent requires submission to any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment), and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Loan Parties
or their properties in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, on behalf of
itself and the other Loan Parties, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any New York State or Federal court
referred to in paragraph (a) of this Section 9.15. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees, controlling persons, and agents,
including accountants, legal counsel and other advisors, including any
numbering, administration or settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), including audits or examinations conducted by bank accountants
or any governmental bank authority exercising examination or regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or under the other Loan Documents or any suit, action or
proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions substantially the same as
those of this Section 9.16 or in accordance with standard syndication processes
or customary market standards for dissemination of such Information, which shall
in any event require “click through” or other affirmative actions on the part of
the recipient to access such information, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations or
(iii) any other Lender, Agent or Affiliate of a Lender or Agent, (f) to rating
agencies, (g) with the consent of the Borrower, (h) to the extent such
Information is independently developed by such Person, (i) to any credit
insurance provider relating to the Borrower and its obligations, or (j) to the
extent such Information becomes publicly available or is received by such Person
from a third party other than as a result of a breach of this Section 9.16.
“Information” shall mean all information received from the Borrower and related
to the Loan Parties or their respective businesses, other than any such
information that was available to the Administrative Agent, the Collateral Agent
or any Lender on a non-confidential basis prior to its disclosure by the

 

110



--------------------------------------------------------------------------------

Borrower; provided that, in the case of Information received from the Borrower
after the Closing Date, such information shall be deemed confidential unless
marked “PUBLIC” in accordance with Section 9.01. Any Person required to maintain
the confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

SECTION 9.17 Lender Action. Each Lender agrees that it shall not take or
institute any action or proceeding, judicial or otherwise, for any right or
remedy against any Loan Parties under any Loan Document (including the exercise
of any right of setoff, rights on account of any banker’s lien or similar claim
or other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any of the Loan Parties, unless expressly provided for
herein or in any other Loan Document, without the prior written consent of the
Administrative Agent. The provisions of this Section 9.17 are for the sole
benefit of the Agents and the Lenders and shall not afford any right to, or
constitute a defense available to, any of the Loan Parties.

SECTION 9.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other Loan
Parties in accordance with the USA PATRIOT Act.

SECTION 9.19 No Fiduciary Duty. The Administrative Agent, the Collateral Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and its Subsidiaries, equityholders and/or Affiliates. The
Borrower hereby agrees, on behalf of itself and each of the other Loan Parties,
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrower, the other Loan Parties,
and their respective Subsidiaries, equityholders or Affiliates, on the other.
The Borrower acknowledges and agrees, on behalf of itself and each of the other
Loan Parties, that (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Loan Parties, on the other, (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, the other Loan Parties, their
respective equityholders and/or Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Borrower, the other Loan Parties, and
their respective Subsidiaries, equityholders or Affiliates on other matters) or
any other obligation to the Loan Parties except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower, the other Loan Parties, or
their respective management, equityholders, creditors or any other Person,
(iii) it has consulted its own legal and financial advisors to the extent it has
deemed appropriate and it is responsible for making its own independent judgment
with respect to the transactions and the process leading thereto, and (iv) it
will not claim that any Arranger, Syndication Agent, Co-Documentation Agent,
Agent or Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to it in connection with such transaction or the
process leading thereto, and agrees that each Arranger, Syndication Agent,
Co-Documentation Agent, Agent or Lender shall have no liability (whether direct
or indirect) in respect to such a claim or to any other Person asserting such a
claim on their behalf.

 

111



--------------------------------------------------------------------------------

SECTION 9.20 Affiliate Activities. The Borrower acknowledges that each Agent and
each Arranger (and their respective Affiliates) is a full service securities
firm engaged, either directly or through Affiliates, in various activities,
including securities trading, investment banking and financial advisory,
investment management, principal investment, hedging, financing and brokerage
activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its Subsidiaries and Affiliates, as well as of other entities and
Persons and their Affiliates which may (i) be involved in transactions arising
from or relating to the IPO contemplated hereby and by the other Loan Documents,
(ii) be customers or competitors of the Borrower and its Affiliates, or
(iii) have other relationships with the Borrower and its Affiliates. In
addition, such Arranger, Syndication Agent, Co-Documentation Agent, Agent or
Lender and their respective Subsidiaries and Affiliates may provide investment
banking, underwriting and financial advisory services to such other entities and
Persons. Such Arranger, Syndication Agent, Co-Documentation Agent, Agent or
Lender and their respective Subsidiaries and Affiliates may also co-invest with,
make direct investments in, and invest or co-invest client monies in or with
funds or other investment vehicles managed by other parties, and such funds or
other investment vehicles may trade or make investments in securities of the
Borrower and its Subsidiaries and Affiliates or such other entities. The
transactions contemplated by this Agreement and by the other Loan Documents may
have a direct or indirect impact on the investments, securities or instruments
referred to in this Section.

SECTION 9.21 Non-Recourse to General Partner. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS DO NOT AND WILL NOT IN ANY WAY CONSTITUTE A DIRECT OR INDIRECT
GUARANTY BY THE GENERAL PARTNER OF THE OBLIGATIONS OF THE PARENT, THE BORROWER
OR ANY SUBSIDIARY HEREUNDER OR THEREUNDER. IF ANY PROVISION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IS HELD BY ANY AUTHORITY TO CONSTITUTE A DIRECT OR
INDIRECT GUARANTY BY THE GENERAL PARTNER OF THE OBLIGATIONS OF THE PARENT, THE
BORROWER OR ANY SUBSIDIARY, SUCH PROVISION SHALL BE DEEMED INEFFECTIVE TO THE
EXTENT SUCH PROVISION CONSTITUTES A DIRECT OR INDIRECT GUARANTY BY THE GENERAL
PARTNER OF THE OBLIGATIONS OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY.
NEITHER THIS AGREEMENT NOR ANY LOAN DOCUMENT IS INTENDED TO CREATE ANY LIABILITY
OF THE GENERAL PARTNER FOR THE PERFORMANCE OF ANY OBLIGATION OF THE PARENT, THE
BORROWER OR ANY SUBSIDIARY THEREUNDER OR HEREUNDER. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE ANY RECOURSE AGAINST THE GENERAL PARTNER
(INCLUDING ANY RECOURSE FOR ANY DEFICIENCY REMAINING UNDER THIS AGREEMENT OR ANY
LOAN DOCUMENT AFTER THE DISPOSITION OF COLLATERAL PLEDGED PURSUANT TO THE LOAN
DOCUMENTS).

[Remainder of page intentionally left blank]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CENTER POINT TERMINAL COMPANY, LLC, as

Borrower

        By:   World Point Terminals, LP, its sole member

            By:   WPT GP, LLC, its general partner

By:  

/s/ Kenneth E. Fenton

  Kenneth E. Fenton   Chief Operating Officer

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent, Swing Line
Lender, and a Lender By  

/s/ Andrew Oram

Name:   Andrew Oram Title:   Managing Director

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UNION BANK N.A., as Collateral Agent By  

/s/ Enrico (BOBBY) Reyes

Name:   Enrico (BOBBY) Reyes Title:   Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By  

/s/ David Valentine

Name:   David Valentine Title:   Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By  

/s/ A-C Mathiot

Name:   A-C Mathiot Title:   Managing Director By  

/s/ Janet Koehne

Name:   Janet Koehne Title:   Director

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ JEFFREY S. POTTS

Name:   JEFFREY S. POTTS Title:   SENIOR VICE PRESIDENT

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UMB BANK, NATIONAL ASSOCIATION, as a Lender By  

/s/ Hope E Hunt

Name:   Hope E Hunt Title:   Vice President

 

Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 2.01

LENDERS AND COMMITMENTS

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 60,000,000   

Regions Bank

   $ 60,000,000   

BNP Paribas

   $ 35,000,000   

PNC Bank, National Association

   $ 35,000,000   

UMB Bank, National Association

   $ 10,000,000      

 

 

 

TOTAL:

   $ 200,000,000      

 

 

 